

Exhibit 10.2
#4515340.12


AMENDED AND RESTATED CREDIT AGREEMENT
dated as of April 28, 2014
Among
HI-CRUSH PARTNERS LP
as Borrower,
AMEGY BANK NATIONAL ASSOCIATION
as Administrative Agent, Issuing Lender and Swing Line Lender,
BARCLAYS BANK PLC and 
MORGAN STANLEY SENIOR FUNDING, INC.
as Co-Documentation Agents,
IBERIABANK
as Syndication Agent,
and
THE LENDERS NAMED HEREIN
as Lenders
$150,000,000






























-1-

--------------------------------------------------------------------------------



AMEGY BANK NATIONAL ASSOCIATION,
AS LEAD ARRANGER AND SOLE BOOKRUNNER





-2-

--------------------------------------------------------------------------------




ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
1


Section 1.1.
Certain Defined Terms
1


Section 1.2.
Computation of Time Periods
23


Section 1.3.
Accounting Terms; Changes in GAAP
23


Section 1.4.
Classes and Types of Advances
23


Section 1.5.
Miscellaneous
23


ARTICLE 2
CREDIT FACILITIES
24


Section 2.1.
Commitments
24


Section 2.2.
Letters of Credit
26


Section 2.3.
Advances
31


Section 2.4.
Prepayments
36


Section 2.5.
Repayment
37


Section 2.6.
Fees
38


Section 2.7.
Interest
39


Section 2.8.
Illegality
39


Section 2.9.
Breakage Costs
40


Section 2.10.
Increased Costs
40


Section 2.11.
Payments and Computations
41


Section 2.12.
Taxes
43


Section 2.13.
Replacement of Lenders
46


Section 2.14.
Payments and Deductions to a Defaulting Lender
47


Section 2.15.
Increase in Commitments
49


ARTICLE 3
CONDITIONS OF LENDING
50


Section 3.1.
Conditions Precedent to Effectiveness
50


Section 3.2.
Conditions Precedent to Each Borrowing and to Each
Issuance, Extension or Renewal of a Letter of Credit
53


Section 3.3.
Determinations Under Sections 3.1 and 3.2
54


ARTICLE 4
REPRESENTATIONS AND WARRANTIES
54


Section 4.1.
Organization
54


Section 4.2.
Authorization
54


Section 4.3.
Enforceability
54


Section 4.4.
Financial Condition
55


Section 4.5.
Ownership and Liens; Real Property
55


Section 4.6.
True and Complete Disclosure
55


Section 4.7.
Litigation
55


Section 4.8.
Compliance with Agreements
56


Section 4.9.
Pension Plans
56


Section 4.10.
Environmental Condition
57


Section 4.11.
Subsidiaries
57


Section 4.12.
Investment Company Act
57


Section 4.13.
Taxes
57


Section 4.14.
Permits, Licenses, etc
58




-i-

--------------------------------------------------------------------------------




Section 4.15.
Use of Proceeds
58


Section 4.16.
Condition of Property; Casualties
58


Section 4.17.
Insurance
58


Section 4.18.
Security Interest
58


Section 4.19.
OFAC; Anti-Terrorism; Patriot Act; FCPA
58


Section 4.20.
Solvency
59


Section 4.21.
Status as Senior Debt
59


ARTICLE 5
AFFIRMATIVE COVENANTS
59


Section 5.1.
Organization
59


Section 5.2.
Reporting
59


Section 5.3.
Insurance
63


Section 5.4.
Compliance with Laws
64


Section 5.5.
Taxes
64


Section 5.6.
New Subsidiaries
64


Section 5.7.
Security
64


Section 5.8.
Deposit Accounts
65


Section 5.9.
Records; Inspection
65


Section 5.9.
Maintenance of Property
66


Section 5.11.
Royalty Agreements
66


Section 5.12.
Appraisal Reports; Sand Reserve Reports
66


Section 5.13.
Legal Separateness
66


Section 5.14.
Further Assurances
67


Section 5.14.
Post-Closing Obligations
67


ARTICLE 6
NEGATIVE COVENANTS
67


Section 6.1.
Debt
67


Section 6.2.
Liens
69


Section 6.3.
Investments
70


Section 6.4.
Acquisitions
71


Section 6.5.
Agreements Restricting Liens
71


Section 6.6.
Use of Proceeds; Use of Letters of Credit
72


Section 6.7.
Corporate Actions; Accounting Changes
72


Section 6.8.
Sale of Assets
73


Section 6.9.
Restricted Payments
73


Section 6.10.
Affiliate Transactions
73


Section 6.11.
Line of Business
74


Section 6.12.    
Hazardous Materials
74


Section 6.13.
Compliance with ERISA
74


Section 6.14.
Sale and Leaseback Transactions
75


Section 6.15.
Limitation on Hedging
75


Section 6.16.    
Leverage Ratio
75


Section 6.17.
Interest Coverage Ratio
76


Section 6.18.
Capital Expenditures
76




-ii-

--------------------------------------------------------------------------------




Section 6.19.
Landlord Agreements
76


Section 6.20.    
Operating Leases
76


Section 6.21.
Prepayment of Certain Debt
76


Section 6.22.
Amendment of Subordinated Debt Agreements, Term B
Credit Documents and Material Contracts
77


ARTICLE 7
DEFAULT AND REMEDIES
77


Section 7.1.
Events of Default
77


Section 7.2.    
Optional Acceleration of Maturity
79


Section 7.3.
Automatic Acceleration of Maturity
80


Section 7.4.
Set-off
80


Section 7.5.
Remedies Cumulative, No Waiver
80


Section 7.6.
Application of Payments
81


ARTICLE 8
ARTICLE 8
82


Section 8.1.
Appointment, Powers, and Immunities
82


Section 8.2.    
Reliance by Administrative Agent
82


Section 8.3.
Defaults
82


Section 8.4.
Rights as Lender
83


Section 8.5.
Indemnification
83


Section 8.6.
Non-Reliance on Administrative Agent and Other Lenders
84


Section 8.7.
Resignation of Administrative Agent and Issuing Lender
84


Section 8.8.
Collateral Matters
85


Section 8.9.
No Other Duties, etc
86


Section 8.10.
Flood Laws
86


ARTICLE 9
MISCELLANEOUS
86


Section 9.1.
Costs and Expenses
86


Section 9.2.
Indemnification; Waiver of Damages
86


Section 9.3.
Waivers and Amendments
88


Section 9.4.
Severability
88


Section 9.5.
Survival of Representations and Obligations
88


Section 9.6.
Binding Effect
89


Section 9.7.
Lender Assignments and Participations
89


Section 9.8.
Confidentiality
91


Section 9.9.
Notices, Etc
91


Section 9.10.
Usury Not Intended
92


Section 9.11.
Usury Recapture
93


Section 9.12.
Governing Law; Service of Process
93


Section 9.13.
Submission to Jurisdiction
93


Section 9.14.
Execution in Counterparts
94


Section 9.15.    
Dispute Resolution
94


Section 9.16.
Subordination Agreements
95


Section 9.17.
Intercreditor Agreement
95


Section 9.18.
USA Patriot Act
96




-iii-

--------------------------------------------------------------------------------




Section 9.19.
Business Loans
96


Section 9.20.
No Fiduciary or Agency Relationship
96


Section 9.21.
Keepwell
96


Section 9.22.
Amendment and Restatement
96


Section 9.23.
Integration
96




































-iv-

--------------------------------------------------------------------------------




EXHIBITS:
 
 
 
 
 
Exhibit A
–
Form of Assignment and Acceptance
Exhibit B
–
Form of Compliance Certificate
Exhibit C
–
Form of Amended and Restated Guaranty
Exhibit D
–
Form of Notice of Continuation or Conversion
Exhibit E
–
Form of Notice of Continuation or Conversion
Exhibit F
–
Form of Amended and Restated Pledge and Security Agreement
Exhibit G-1
–
Form of Revolving Note
Exhibit G-2
–
Form of Swing Line Note
Exhibit H-1
–
U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit H-2
–
U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit H-3
–
U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit H-4
–
U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes)

SCHEDULES:
 
 
 
Schedule I
– Pricing Schedule
Schedule II
– Commitments, Contact Information
Schedule III
– Additional Conditions and Requirements for New Subsidiaries
Schedule 1.1(a)
– Existing Letters of Credit
Schedule 4.1
– Organizational Information
Schedule 4.4
– Financial Condition
Schedule 4.5
– Owned and Leased Real Properties
Schedule 4.7
– Litigation
Schedule 4.10    
– Environmental Condition
Schedule 4.11     
– Subsidiaries
Schedule 6.1
– Existing Permitted Debt
Schedule 6.2    
– Existing Permitted Liens
Schedule 6.3    
– Existing Permitted Investments
Schedule 6.10    
– Affiliate Transactions










-v-

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 28, 2014 (the
“Agreement”) is among Hi-Crush Partners LP, a Delaware limited partnership (the
“Borrower”), the Lenders (as defined below) and Amegy Bank National Association,
as Administrative Agent (as defined below) for the Lenders, as Issuing Lender
(as defined below) and as Swing Line Lender (as defined below).
A.    The Borrower, the lenders party thereto (the “Existing Lenders”), the
Issuing Lender, the Swing Line Lender and the Administrative Agent are parties
to that certain Credit Agreement dated as of August 21, 2012, as amended by the
Consent and First Amendment thereto dated as of January 31, 2013 and the
Commitment Increase Agreement and Second Amendment thereto dated as of May 9,
2013 (as amended, the “Existing Credit Agreement”).
B.    The Borrower, the Lenders, the Issuing Lender, the Swing Line Lender and
the Administrative Agent desire to amend and restate the Existing Credit
Agreement in its entirety.
In consideration of the mutual covenants and agreements herein contained, the
Borrower, the Lenders, the Issuing Lender, the Swing Line Lender and the
Administrative Agent hereby (a) agree that the Existing Credit Agreement is
amended and restated (but not substituted or extinguished) in its entirety as
set forth herein, and (b) further agree as follows:
ARTICLE 1            DEFINITIONS AND ACCOUNTING TERMS


Section 1.1.    Certain Defined Terms. The following terms shall have the
following meanings (unless otherwise indicated, such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) is superior to all other security interests (other than the
Permitted Liens), (c) ranks pari passu with any security interest granted in
favor of the Term B Collateral Agent for its benefit and the ratable benefit of
the secured parties under the Term B Credit Documents, (d) secures the Secured
Obligations, (e) is enforceable against the Credit Party which created such
security interest and (f) is perfected to the extent required by any Credit
Document.
“Account Control Agreement” means, as to any deposit account of any Credit Party
held with a bank, an agreement or agreements in form and substance reasonably
acceptable to the Administrative Agent, among the Credit Party owning such
deposit account, the Administrative Agent and such other bank governing such
deposit account.
“Acquisition” means the purchase by any Credit Party of (a) any business,
division or enterprise or all or substantially all of any Person through the
purchase of assets (but, for the avoidance of doubt, excluding (x) purchases of
equipment only with no other tangible or intangible property associated with
such equipment purchase, unless such purchase of equipment involves all or
substantially all the assets of the seller and (y) repurchases of all or any
portion of royalty interests evidenced by royalty agreements permitted by
Section 6.1(n)) or (b) Equity Interests of any Person sufficient to cause such
Person to become a Subsidiary of a Credit Party.




--------------------------------------------------------------------------------




“Acquisition Co.” means Hi-Crush Augusta Acquisition Co. LLC, a Delaware limited
liability company and wholly-owned subsidiary of the Borrower.
“Additional Lender” has the meaning set forth in Section 2.15(a).
“Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Wall Street Journal Rate in effect on
such day, (b) the Federal Funds Rate in effect on such day plus 0.50%, and (c)
the Daily One-Month LIBOR plus 1.00%. Any change in the Adjusted Base Rate due
to a change in the Wall Street Journal Rate, Daily One-Month LIBOR or the
Federal Funds Rate shall be effective on the effective date of such change in
the Wall Street Journal Rate, Daily One-Month LIBOR or the Federal Funds Rate.
“Administrative Agent” means Amegy in its capacity as agent for the Lenders
pursuant to Article 8 and any successor agent pursuant to Section 8.7.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means any advance by a Lender or the Swing Line Lender to the Borrower
as a part of a Borrowing.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise. Notwithstanding anything to the contrary
contained herein, in no event shall any portfolio company or other investment of
the Sponsor (other than the Hi-Crush Proppants Entities) be deemed to be an
Affiliate of the Borrower or its Subsidiaries solely as a result of the direct
or indirect control by the Sponsor of such portfolio company or investment.
“Agreement” has the meaning set forth in the preamble.
“Amegy” means Amegy Bank National Association.
“Anti-Money Laundering Laws” has the meaning set forth in Section 4.19(c).
“Applicable Margin” means, at any time with respect to each Type of Advance, the
Letters of Credit and the Commitment Fee, the percentage rate per annum which is
applicable at such time with respect to such Advance, Letter of Credit or
Commitment Fee as set forth in Schedule I and subject to further adjustments as
set forth in Section 2.7(c).
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.
“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit A.
“Augusta” means Hi-Crush Augusta LLC, a Delaware limited liability company.

-2-

--------------------------------------------------------------------------------




“Augusta Drop Down” means (a) the conversion of 100,000 shares of preferred
Equity Interests of Augusta owned by the Borrower to 100,000 shares of common
Equity Interests of Augusta and (b) the contribution of 390,000 shares of common
Equity Interests of Augusta by Hi-Crush Proppants to Acquisition Co. pursuant to
the Augusta Drop Down Documents in exchange for approximately $224,250,000 in
cash paid to the Hi-Crush Proppants Entities.
“Augusta Drop Down Documents” means that certain Contribution Agreement dated as
of April 8, 2014 among Hi-Crush Proppants, the Borrower, and Acquisition Co.,
together with each other agreement, instrument, or document executed in
connection with the Augusta Drop Down.
“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between the Borrower and the Swing Line Lender.
“Banking Services” means each and any of the following bank services provided to
any Credit Party by any Lender (other than a Defaulting Lender) or any Affiliate
of a Lender (other than a Defaulting Lender): (a) commercial credit cards, (b)
stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).
“Banking Services Obligations” means any and all obligations of the Borrower or
any other Credit Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
“Banking Services Provider” means any Lender (other than a Defaulting Lender) or
Affiliate of a Lender (other than a Defaulting Lender) that provides Banking
Services to the Borrower or any Subsidiary.
“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate.
“Borrower” has the meaning set forth in the preamble.
“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing.
“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which banks are required or permitted to be closed under the laws of, or are in
fact closed in, Texas or New York, and (b) if the applicable Business Day
relates to any Eurodollar Advances, on which dealings are carried on by
commercial banks in the London interbank market.
“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are capitalized on the balance sheet of
such Person) of such Person during such period that, in conformity with GAAP,
are required to be included in or reflected by the property, plant, or equipment
or similar fixed asset accounts reflected in the balance sheet of such Person.
“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

-3-

--------------------------------------------------------------------------------




“Cash Collateral Account” means a cash collateral account pledged to the
Administrative Agent containing cash deposited pursuant to the terms hereof to
be maintained with the Administrative Agent in accordance with Section 2.2(h).
“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any transfer or disposition of property in lieu of
condemnation, as the case may be, of property of any Person or any of its
Subsidiaries.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
“Certificated Equipment” means any equipment the ownership of which is evidenced
by, or under applicable Legal Requirement, is required to be evidenced by, a
certificate of title.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“Change in Control” means the occurrence of any of the following events:
(a)    any Person (other than the Permitted Holders) becomes the owner, directly
or indirectly, of 50% or more of the Voting Securities of Hi-Crush Proppants;
(b)    Hi-Crush Proppants shall fail to, directly or indirectly, own the greater
of 50.1% and a Controlling Percentage of the Equity Interests (including the
Voting Securities) of the General Partner;
(c)    a majority of the members of the board of directors or other equivalent
governing body of the General Partner ceases to be composed of individuals that
were elected by Hi-Crush Proppants; or
(d)    the General Partner shall cease for any reason to be the sole general
partner of the Borrower.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class” has the meaning set forth in Section 1.4.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.
“Collateral” means (a) all property of the Credit Parties which is “Collateral”
or “Mortgaged Property” (as defined in each of the Mortgages or the Security
Agreement, as applicable) or similar terms

-4-

--------------------------------------------------------------------------------




used in the Security Documents and (b) all property of the Credit Parties which
secures the obligations of the Credit Parties under the Term B Credit Documents.
“Commitment” means, for each Lender, the obligation of each Lender to advance to
Borrower the amount set opposite such Lender’s name on Schedule II as its
Commitment, or if such Lender has entered into any Assignment and Acceptance,
set forth for such Lender as its Commitment in the Register, as such amount may
be reduced pursuant to Section 2.1(b) or increased pursuant to Section 2.15;
provided that, after the Maturity Date, the Commitment for each Lender shall be
zero. The initial aggregate Commitment on the Effective Date is $150,000,000.
“Commitment Fees” means the fees required under Section 2.6(a).
“Commitment Increase” has the meaning set forth in Section 2.15(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a compliance certificate executed by a
Responsible Officer of the Borrower or such other Person as required by this
Agreement in substantially the same form as Exhibit B.
“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary, are treated as a single employer
under Section 414 of the Code.
“Controlling Percentage” means, with respect to any Person, the percentage of
the outstanding Voting Securities (including any options, warrants or similar
rights to purchase such Equity Interest) of such Person having ordinary voting
power which gives the direct or indirect holder of such Equity Interest the
power to elect a majority of the board of directors (or other applicable
governing body), or directors holding a majority of the votes of the board of
directors (or other applicable governing body) of such Person.
“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.3(b).
“Credit Documents” means this Agreement, the Subordination Agreements, the
Intercreditor Agreement, the Notes, the Letters of Credit, the Letter of Credit
Applications, the Guaranty, the Notices of Borrowing, the Notices of
Continuation or Conversion, the Security Documents, any AutoBorrow Agreement,
the Fee Letter, and each other agreement, instrument, or document executed at
any time in connection with this Agreement.
“Credit Parties” means the Borrower and the Guarantors.
“Daily One-Month LIBOR” means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery of funds for a one (1) month period.
“Debt” means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money, including the face amount of any letters of credit
supporting the repayment of indebtedness for borrowed money issued for the
account of such Person; (b) to the extent not covered under clause (a) above,
obligations under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing, including Letters of Credit; (c)
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, or upon which interest payments are customarily made; (d)
obligations of such

-5-

--------------------------------------------------------------------------------




Person under conditional sale or other title retention agreements relating to
any Properties purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business); (e) obligations of such Person to pay the deferred purchase
price of property or services (including, without limitation, any contingent
obligations or other similar obligations associated with such purchase, and
including obligations that are non-recourse to the credit of such Person but are
secured by the assets of such Person); (f) obligations of such Person as lessee
under Capital Leases and obligations of such Person in respect of synthetic
leases; (g) obligations of such Person under any Hedging Arrangement (except
that such obligations shall not constitute Debt for purposes of the calculations
for compliance under Sections 6.16 and 6.17); (h) all obligations of such Person
to mandatorily purchase, redeem, retire, defease or otherwise make any payment
in respect of any Equity Interest in such Person or any other Person on a date
certain or upon the occurrence of certain events or conditions; (i) the Debt of
any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer, but only to the extent to which there is
recourse to such Person for the payment of such Debt; (j) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) of such Person to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (i) above;
(k) indebtedness or obligations of others of the kinds referred to in clauses
(a) through (j) secured by any Lien on or in respect of any Property of such
Person, and (l) all liabilities of such Person in respect of unfunded vested
benefits under any Plan.
“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.
“Default Rate” means a per annum rate equal to (a) in the case of principal of
any Advance, 2.00% plus the rate otherwise applicable to such Advance as
provided in Sections 2.7(a), (b), or (c), and (b) in the case of any other
Obligation, 2.00% plus the non-default rate applicable to Base Rate Advances as
provided in Section 2.7(a) or (c).
“Defaulting Lender” means any Lender that (a) (except, with regards to the
funding of Swing Line Advances, the Swing Line Lender) has failed to fund any
portion of the Revolving Advances or participations in Letter of Credit
Obligations or Swing Line Advances required to be funded by it hereunder within
two Business Days of the date required to be funded by it hereunder unless (i)
with respect to the failure to fund any such Revolving Advances, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) with the consent of the Administrative Agent and the
Borrower (which consent may be withheld at the sole discretion of the
Administrative Agent and the Borrower), such failure has been cured, (b) has
indicated to the Administrative Agent, or has stated publicly, that such Lender
will not fund any portion of the Revolving Advances or participations in Letter
of Credit Obligations or Swing Line Advances required to be funded by it
hereunder, unless (i) with respect to the failure to fund any such Revolving
Advances, such Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied or (ii) with the consent of the Administrative
Agent and the Borrower (which consent may be withheld at the sole discretion of
the Administrative Agent and the Borrower), such Lender actually funds such
Advances or participations, (c) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, unless the subject
of a good faith dispute, or unless, with the consent of the Administrative Agent
(which consent may be withheld at the sole discretion of the Administrative
Agent), such failure has been cured, (d) as to which a Lender Insolvency Event
has occurred and is continuing

-6-

--------------------------------------------------------------------------------




with respect to such Lender, or (e) has failed to confirm in writing to the
Administrative Agent, for at least three Business Days, in response to a written
request of the Administrative Agent, that it will comply with its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (e) upon receipt of such written confirmation by
the Administrative Agent). Any determination that a Lender is a Defaulting
Lender will be made by the Administrative Agent in its sole discretion acting in
good faith. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error.
“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Maturity Date.
“Dollars” and “$” means lawful money of the United States of America.
“Domestic Subsidiary” means, with respect to any Person, any of its Subsidiaries
that (a) is incorporated or organized under the laws of the United States, any
State thereof or the District of Columbia or (b) could provide a guarantee of
the Obligations without any material adverse federal income tax consequences to
the Borrower (including by constituting an investment of earnings in United
States property under Section 956 (or any successor provision) of the Code and,
therefore, triggering an increase in the gross income of the Borrower pursuant
to Section 951 (or a successor provision) of the Code).
“Drop Down Acquisition” means the acquisition by one or more Credit Parties, in
a single transaction or in a series of related transactions, of property or
assets (including Equity Interests) from any Hi-Crush Proppants Entity, so long
as the property or assets being acquired is engaged or used (or intended to be
used), as applicable, primarily in the frac sand excavation, processing and
transportation business, including, without limitation, the Augusta Drop Down.
“EBITDA” means for the Borrower, on a consolidated basis for any period (it
being understood that no amounts of any Net Income of any entity constituting an
Investment pursuant to Section 6.3(k) or (l) shall be taken into account in
calculating EBITDA other than to the extent provided in clause (c) below), the
sum of (a) Net Income for such period, plus (b) without duplication and to the
extent deducted in determining such Net Income (i) depletion, depreciation and
amortization for such period, plus (ii) Interest Expense for such period, plus
(iii) Income Tax Expense for such period, plus (iv) letter of credit fees, plus
(v) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of Equity Interests to employees of the Borrower
or any of its Subsidiaries pursuant to a written plan or agreement, plus (vi)
customary non-capitalized expenses incurred in connection with (x) any Equity
Issuance on or prior to the Effective Date, (y) any Drop Down Acquisition and
(z) the transactions contemplated by this Agreement, the Augusta Drop Down
Documents and the Term B Credit Documents to occur on the Effective Date, plus
(vii) customary non-capitalized expenses incurred in connection with any
Investment permitted under Section 6.3(j), (k) or (l), any Acquisition permitted
by Section 6.4, any incurrence of Debt permitted by Section 6.1 or any Equity
Issuance (in each case, whether or not consummated) in an aggregate amount not
to exceed $3,000,000 in any fiscal year, plus (viii) any losses (or minus any
gains) realized upon any disposition of property permitted under Section 6.8
outside of the ordinary course of business, plus (ix) non-

-7-

--------------------------------------------------------------------------------




recurring charges with respect to relocation or severance arrangements between
the Borrower or its Subsidiaries and their respective officers and employees in
an aggregate amount not to exceed $2,000,000 in any fiscal year, plus (x)
exploration expenses in an aggregate amount not to exceed $1,000,000 in any
fiscal year, plus (xi) non-cash charges resulting from extraordinary,
non-recurring events or circumstances for such period, plus (c) cash dividends
or distributions received (or, in the case of the preferred units of Augusta,
declared so long as such cash is received prior to delivery of the Financial
Statements for such period in accordance with Section 5.2) by the Credit Parties
from any Permitted Investments pursuant to Section 6.3(k) or (l), minus (d) to
the extent included in determining Net Income, non-cash income resulting from
extraordinary, non-recurring events or circumstances for such period and all
other non-cash items of income which were included in determining such Net
Income, minus (e) Restricted Payments made pursuant to Section 6.9(d) during
such period; provided that such EBITDA shall be subject to pro forma adjustments
for acquisitions and asset sales (including, without limitation, each Drop Down
Acquisition) assuming that such transactions had occurred on the first day of
the determination period, which adjustments shall be made in a manner, and
subject to supporting documentation, acceptable to the Administrative Agent.
“Effective Date” means the date on which the conditions precedent set forth in
Section 3.1 shall have been satisfied, which date shall not be later than May
23, 2014.
“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), (b) any
Affiliate of a Lender approved by the Administrative Agent, (c) any Approved
Fund of a Lender or (d) any other Person (other than a natural Person)
reasonably acceptable to the Administrative Agent and, unless an Event of
Default has occurred and is continuing at the time any assignment is effected in
accordance with Section 9.7, the Borrower, such approval not to be unreasonably
withheld or delayed by the Borrower and such approval to be deemed given by the
Borrower if no objection is received by the Administrative Agent from the
Borrower within five Business Days after notice of such proposed assignment has
been provided to the Borrower; provided, however, that none of the Sponsor, the
Borrower or any of their respective Affiliates shall qualify as an Eligible
Assignee.
“Environment” shall have the meanings set forth in 42 U.S.C. 9601(8) (1988).
“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.
“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, human health, or safety, including without
limitation CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation; (c)
exposure to pollutants, contaminants, hazardous, medical infections, or toxic
substances, materials or wastes; (d) the safety or health of employees; or (e)
the manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous, medical infections, or toxic substances,
materials or wastes.
“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

-8-

--------------------------------------------------------------------------------




“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
“Equity Investors” means Hi-Crush Proppants and/or the General Partner, as
applicable.
“Equity Issuance” means any issuance of equity securities or any other Equity
Interests (including any preferred equity securities) by the Borrower or any of
its Subsidiaries.
“Equity Issuance Proceeds” means, with respect to any Equity Issuance by the
Borrower after the Effective Date (other than any such Equity Issuance of
Disqualified Stock), all cash and Liquid Investments received by the Borrower or
any of its Subsidiaries from such Equity Issuance (other than from any other
Credit Party) after payment of, or provision for, all underwriter fees and
expenses, SEC and blue sky fees, printing costs, fees and expenses of
accountants, lawyers and other professional advisors, brokerage commissions and
other out-of-pocket fees and expenses actually incurred in connection with such
Equity Issuance.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.
“Eurodollar Advance” means an Advance that bears interest based upon the
Eurodollar Rate (other than Advances that bear interest based upon the Daily One
Month LIBOR).
“Eurodollar Base Rate” means (a) in determining Eurodollar Rate for purposes of
the “Daily One Month LIBOR”, the rate per annum for Dollar deposits quoted by
the Administrative Agent for the purpose of calculating effective rates of
interest for loans making reference to the “Daily One-Month LIBOR”, as the
inter-bank offered rate in effect from time to time for delivery of funds for
one (1) month in amounts approximately equal to the principal amount of the
applicable Advances; provided that, the Administrative Agent may base its
quotation of the inter-bank offered rate upon such offers or other market
indicators of the inter-bank market as the Administrative Agent in its
discretion deems appropriate including, but not limited to, the rate determined
under the following clause (b), and (b) in determining Eurodollar Rate for all
other purposes, the rate per annum (rounded upward to the nearest whole multiple
of 1/100 of 1%) equal to (i) the rate per annum determined by the Administrative
Agent to be the offered rate for deposits in dollars with a term equivalent to
the elected Interest Period appearing on the page of the Reuters Screen which
displays an average of the London interbank offered rate administered by the ICE
Benchmark Administration (such page currently being the LIBOR01 page) or (ii) if
the rate in clause (b)(i) above does not appear on such page or service or if
such page or service is not available, the rate per annum determined by the
Administrative Agent to be the offered rate for deposits in dollars with a term
equivalent to the elected Interest Period on such other page or other service
which displays an average of the London interbank offered rate or (iii) if the
rates in clauses (b)(i) and (b)(ii) are not available, for any reason, then for
purposes of this clause (b), Eurodollar Base Rate shall then be the rate per
annum determined by the Administrative Agent to be the average offered quotation
rate by major banks in the London interbank market for deposits in Dollars for
delivery on the first day of such Interest Period in immediately available funds
in the approximate amount of the Advances for which the Eurodollar Base Rate is
then being determined and with a term equivalent to such Interest Period.

-9-

--------------------------------------------------------------------------------




“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
Eurodollar Rate =
Eurodollar Base Rate    
1.00 – Eurodollar Reserve Percentage

Where,
“Eurodollar Reserve Percentage” means, as of any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities. The Eurodollar Rate for each outstanding Advance shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 7.1.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.13) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.12, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.12(f), and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning set forth in the recitals.
“Existing Lenders” has the meaning set forth in the recitals.

-10-

--------------------------------------------------------------------------------




“Existing Letters of Credit” means the letters of credit issued by Amegy and set
forth on the attached Schedule 1.1(a).
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any legislation or other official guidance or official requirements adopted
pursuant to such intergovernmental agreement.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, 15 U.S.C. §§
78dd-1, et seq.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the preceding Business Day as so published on the succeeding Business Day and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
“Fee Letter” means that certain Fee Letter dated as of April 28, 2014 between
the Borrower and Amegy.
“Financial Statements” means, for any period, the consolidated financial
statements of the Borrower and its Subsidiaries, including statements of
operations, partners’ equity and cash flow for such period as well as a balance
sheet as of the end of such period, all prepared in accordance with GAAP.
“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is a CFC and
the Equity Interests of which are held directly by the Borrower or a Domestic
Subsidiary.
“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary.
“Funded Debt” of any Person means, at any time, without duplication, Debt of
such Person (a) of the type described in clauses (a), (b), (c), (f), and (h) of
the definition of “Debt”; provided that Debt with respect to letters of credit
referred to in clause (b) of such definition shall be considered “Funded Debt”
regardless of whether such letters of credit are drawn or funded, (b) of the
type described in clause (i) of the definition of “Debt”; provided that such
Debt would otherwise qualify as “Funded Debt” under this definition, or (c) of
the type described in clauses (j) or (k) of the definition of “Debt” to the
extent that such guaranty covers, or such Lien secures, Debt of the type
described in clause (a) or clause (b) of this definition of “Funded Debt”. For
the avoidance of doubt, all Debt outstanding under this Agreement shall
constitute “Funded Debt”. Notwithstanding the foregoing, Permitted Subordinated
Debt shall not constitute “Funded Debt” so long as each Subordination Agreement
is in full force and effect.

-11-

--------------------------------------------------------------------------------




“GAAP” means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.
“General Partner” means Hi-Crush GP LLC, a Delaware limited liability company.
“Governmental Authority” means, with respect to any Person, any foreign
governmental authority, the United States of America, any state of the United
States of America, the District of Columbia, and any subdivision of any of the
foregoing, and any agency, department, commission, board, authority or
instrumentality, bureau or court having jurisdiction over such Person.
“Guarantors” means any Person that now or hereafter executes a Guaranty,
including (a) Acquisition Co. and Augusta, (b) each other Subsidiary of the
Borrower listed on Schedule 4.11, and (c) each Subsidiary of the Borrower that
becomes a guarantor of all or a portion of the Obligations and which has entered
into either a joinder agreement substantially in the form attached to the
Guaranty or a new Guaranty; provided, however, notwithstanding anything
contained in this Agreement or any other Credit Document to the contrary, no
Foreign Subsidiary of the Borrower shall be required to execute a Guaranty.
“Guaranty” means the Amended and Restated Guaranty Agreement executed in
substantially the same form as Exhibit C.
“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.
“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.
“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.
“Hi-Crush Proppants” means Hi-Crush Proppants LLC, a Delaware limited liability
company.
“Hi-Crush Proppants Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of December 20, 2013 among Hi-Crush Proppants, as
borrower, the lenders party thereto from time to time, and Amegy, as
administrative agent, issuing lender and swing line lender.
“Hi-Crush Proppants Entities” means Hi-Crush Proppants and its Subsidiaries
(other than the General Partner, the Borrower and its Subsidiaries).
“Income Tax Expense” means for Borrower and its Subsidiaries, on a consolidated
basis for any period, all state and federal income taxes (including without
limitation Texas franchise taxes) paid or due to be paid during such period.
“Increase Date” has the meaning set forth in Section 2.15(b).

-12-

--------------------------------------------------------------------------------




“Increasing Lender” has the meaning set forth in Section 2.15(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Independent Engineering Report” means a report, in form and substance
consistent with the report dated January 2012 in respect of Credit Parties’
facility in Wyeville, Wisconsin or otherwise reasonably satisfactory to the
Administrative Agent, prepared by an independent engineer, with respect to the
Sand Reserves owned by the Borrower or its Subsidiaries which report shall
specify the location, quantity, and type of the estimated Sand Reserves.
“Initial Financial Statements” means the audited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal year ending
December 31, 2013, including statements of income, retained earnings, changes in
equity and cash flow for such fiscal year as well as a balance sheet as of the
end of such fiscal year, all prepared in accordance with GAAP.
“Intercreditor Agreement” means that certain Intercreditor Agreement among
Administrative Agent, Term B Collateral Agent and the Credit Parties dated as of
April 28, 2014, as the same may be amended, modified, supplemented or restated
from time to time in accordance with the terms hereof and thereof.
“Interest Coverage Ratio” means, as of the end of each fiscal quarter, the ratio
of (a) the Borrower’s consolidated EBITDA for the four-fiscal quarter period
then ended to (b) the Borrower’s consolidated Net Interest Expense for the
four-fiscal quarter period then ended.
“Interest Expense” means, for any period and with respect to any Person, total
interest expense (including, without limitation, the amortization of debt
discount and premium and the interest component under Capital Leases and the
arrangement and upfront fees paid pursuant to the Fee Letter and in connection
with any Permitted Subordinated Debt) as determined in accordance with GAAP.
“Interest Period” means for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date of such Eurodollar Advance is made
or deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.3, and thereafter, each
subsequent period commencing on the day following the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and Section 2.3. The
duration of each such Interest Period shall be one, two, three, or six months,
in each case as the Borrower may select, provided that:
(a)    Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration;
(b)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
(c)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period)

-13-

--------------------------------------------------------------------------------




shall end on the last Business Day of the calendar month in which it would have
ended if there were a numerically corresponding day in such calendar month; and
(d)    the Borrower may not select any Interest Period for any Advance which
ends after the Scheduled Maturity Date.
“Investment” has the meaning set forth in Section 6.3.
“Issuing Lender” means Amegy in its capacity as a Lender that issues Letters of
Credit for the account of any Credit Party pursuant to the terms of this
Agreement.
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.
“Lender Insolvency Event” means that (a) a Lender or its Lender Parent Company
is insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its inability to pay its debts as they become due, or makes a
general assignment for the benefit of its creditors, or (b) such Lender or its
Lender Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Lender Parent Company, or such Lender or its Lender Parent Company
has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment; provided, that a Lender
Insolvency Event shall not be triggered solely by virtue of the ownership or
acquisition of any equity interest in a Lender or its Lender Parent Company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
“Lender Parent Company” means, with respect to a Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Lender, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender.
“Lenders” means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.13,
and any other Person that shall have become a Lender hereto pursuant to an
Assignment and Acceptance, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance. Unless the
context otherwise requires, the term “Lenders” also references the Swing Line
Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby or commercial letter of credit issued or
deemed issued by an Issuing Lender for the account of a Credit Party pursuant to
the terms of this Agreement, in such form as may be agreed by the Borrower and
the Issuing Lender.
“Letter of Credit Application” means the Issuing Lender’s standard form letter
of credit application for standby or commercial letters of credit which has been
executed by the Borrower and accepted by such Issuing Lender in connection with
the issuance of a Letter of Credit.

-14-

--------------------------------------------------------------------------------




“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.
“Letter of Credit Exposure” means, at the date of its determination by the
Administrative Agent, the aggregate outstanding undrawn amount of Letters of
Credit plus the aggregate unpaid amount of all of the Borrower’s payment
obligations under drawn Letters of Credit.
“Letter of Credit Maximum Amount” means $25,000,000; provided that, on and after
the Maturity Date, the Letter of Credit Maximum Amount shall be zero.
“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.
“Leverage Ratio” means, as of the end of each fiscal quarter, the ratio of (a)
the consolidated Funded Debt of the Borrower as of the last day of such fiscal
quarter to (b) Borrower’s consolidated EBITDA for the four-fiscal quarter period
then ended.
“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).
“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America; (b)
commercial paper issued by (i) any Lender or any Affiliate of any Lender or (ii)
any commercial banking institutions or corporations rated at least P-1 by
Moody’s or A-1 by S&P; (c) certificates of deposit, time deposits, and bankers’
acceptances issued by (i) any of the Lenders or (ii) any other commercial
banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than $250,000,000
and rated Aa by Moody’s or AA by S&P; (d) repurchase agreements which are
entered into with any of the Lenders or any major money center banks included in
the commercial banking institutions described in clause (c) and which are
secured by readily marketable direct full faith and credit obligations of the
government of the United States of America or any agency thereof; (e)
investments in any money market fund which holds investments substantially of
the type described in the foregoing clauses (a) through (d); (f) readily and
immediately available cash held in any money market account maintained with any
Lender; provided that, such money market accounts and the funds therein shall be
unencumbered and free and clear of all Liens and other third party rights other
than a Lien in favor of the Administrative Agent pursuant to the Security
Documents; and (g) other investments made through the Administrative Agent or
its Affiliates and approved by the Administrative Agent. All the Liquid
Investments described in clauses (a) through (d) above shall have maturities of
not more than 365 days from the date of issue.
“Liquidity” means, as of a date of determination, the sum of (a) the excess, if
any, of the Commitments over the sum of the aggregate outstanding amount of all
Revolving Advances and all Swing Line Advances plus the Letter of Credit
Exposure plus (b) readily and immediately available cash held in deposit
accounts of any Credit Party (other than the Cash Collateral Account); provided
that, such deposit accounts and the funds therein shall be unencumbered and free
and clear of all Liens and other third party rights other than a Lien in favor
of the Administrative Agent pursuant to the Security Documents and Liens
permitted by Section 6.2(j).

-15-

--------------------------------------------------------------------------------




“Maintenance Capital Expenditures” means Capital Expenditures made by any Credit
Party to maintain the operations of any Credit Party.
“Majority Lenders” means Lenders holding greater than 50% of the sum of (a) the
aggregate unfunded Commitments at such time plus (b) the aggregate unpaid
principal amount of the Revolving Notes (with the aggregate amount of each
Lender’s risk participation and funded participation in the Letter of Credit
Exposure (including any such Letter of Credit Exposure that has been reallocated
to such Lender pursuant to Section 2.14) and Swing Line Advances being deemed as
unpaid principal under such Lender’s Revolving Note); provided that, the
Commitment of, and the portion of the Revolving Advances and Letter of Credit
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Majority Lenders unless all Lenders are
Defaulting Lenders.
“Material Adverse Change” means a material adverse change (a) in the business,
operations, Property or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) on the validity or enforceability of this
Agreement or any of the other Credit Documents; (c) on any Credit Party’s
ability to perform its obligations under this Agreement, any Note, the Guaranty
or any other Credit Document; or (d) in any right or remedy of any Secured Party
under any Credit Document.
“Material Contract” means each contract of the Borrower and its consolidated
Subsidiaries to which at least 15% of the Borrower’s consolidated EBITDA for the
four-fiscal quarter period most recently ended is attributable, as each such
contract is amended, restated, supplemented or otherwise modified from time to
time.
“Maturity Date” means the earliest of (a) the Scheduled Maturity Date, (b) the
termination in whole of the Commitments pursuant to Section 2.1(b) and (c) the
termination in whole of the Commitments and acceleration of the Revolving
Advances pursuant to Article 7.
“Maximum Rate” means the maximum nonusurious interest rate under applicable law.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.
“Mortgage” means each mortgage or deed of trust in form acceptable to the
Administrative Agent executed by any Credit Party to secure all or a portion of
the Obligations.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any member of the Controlled Group
is making or accruing an obligation to make contributions.
“Net Cash Proceeds” means with respect to any Casualty Event, all cash and
Liquid Investments received in respect of such Casualty Event after (a) payment
of, or provision for, all brokerage commissions and other reasonable out of
pocket fees and expenses actually incurred (including attorneys’, accountants’,
investment bankers’, consultants’ or other customary fees and expenses); (b)
payment of any outstanding obligations relating to such Property paid in
connection with any such Casualty Event; and (c) taxes paid or reasonably
estimated to be payable within one year after such Casualty Event as a result
thereof and as a result of any gain recognized in connection therewith.
“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, including any cash net gain but excluding, however, (a) extraordinary
items, including (i) any net non-cash gain or loss during such period arising
from

-16-

--------------------------------------------------------------------------------




the sale, exchange, retirement or other disposition of capital assets (such term
to include all fixed assets and all securities) other than in the ordinary
course of business, and (ii) any write up or write down of assets and (b) the
cumulative effect of any change in GAAP.
“Net Interest Expense” means, for any period and with respect to any Person,
Interest Expense minus interest income of such Person for such period.
“Non-Defaulting Lender” means any Lender that is not then a Defaulting Lender.
“Notes” means the Revolving Notes and the Swing Line Note.
“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit D.
“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit E.
“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts now or hereafter owed
by any of the Credit Parties to the Lenders, the Swing Line Lender, the Issuing
Lender, or the Administrative Agent under this Agreement and the Credit
Documents, including, the Letter of Credit Obligations, and any increases,
extensions, and rearrangements of those obligations under any amendments,
supplements, and other modifications of the documents and agreements creating
those obligations.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation and the bylaws, (b) for any partnership, the
partnership agreement and, if applicable, certificate of limited partnership or
(c) for any limited liability company, the operating agreement and articles or
certificates of formation of incorporation.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Advance or Credit
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).
“Participant Register” has the meaning set forth in Section 9.7(d).
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Hi-Crush Partners LP.

-17-

--------------------------------------------------------------------------------




“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Debt” has the meaning set forth in Section 6.1.
“Permitted Holders” means the Sponsor, each owner of Equity Interests of
Hi-Crush Proppants as of the Effective Date, and each of their respective
Affiliates.
“Permitted Investments” has the meaning set forth in Section 6.3.
“Permitted Liens” has the meaning set forth in Section 6.2.
“Permitted Refinancing” means Debt issued or incurred (including by means of the
extension or renewal of existing Debt) to refinance, refund, extend, renew or
replace existing Debt (the “Refinanced Debt”); provided that (a) the principal
amount of such Permitted Refinancing is not greater than the outstanding
principal amount of such Refinanced Debt plus the amount of any premiums or
penalties and accrued and unpaid interest paid thereon, reasonable fees and
expenses and existing commitments unutilized thereunder, (b) such Permitted
Refinancing has a final maturity that is no sooner than such Refinanced Debt,
(c) the documentation evidencing such Permitted Refinancing contains
representations, warranties, covenants and events of default, taken as a whole,
no less favorable to the Borrower in any material respect than this Agreement
and (d) if such Refinanced Debt or any guarantees in respect thereof are
subordinated to the Obligations, such Permitted Refinancing remains so
subordinated on terms no less favorable to the Administrative Agent and the
Lenders.
“Permitted Subordinated Debt” means Debt permitted under Section 6.1(h).
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.
“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
“Pro Forma Financial Statements” means the unaudited pro forma consolidated
balance sheet of the Borrower and its Subsidiaries as of December 31, 2013,
prepared giving pro forma effect to the Augusta Drop Down and incurrence of Term
B Debt, as if such transactions had occurred on such date.
“Pro Rata Share” means, at any time with respect to any Lender, (a) the ratio
(expressed as a percentage) of such Lender’s Commitment at such time to the
aggregate Commitments at such time, or (b) if all of the Commitments have been
terminated, the ratio (expressed as a percentage) of such Lender’s aggregate
outstanding Revolving Advances at such time to the total aggregate outstanding
Revolving Advances at such time.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

-18-

--------------------------------------------------------------------------------




“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
“Register” has the meaning set forth in Section 9.7(b).
“Registration Statement” means that Registration Statement on Form S-1 (File No.
333-182574) filed by the Borrower with the SEC, amended as of August 21, 2012.
“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof. Each of Regulations T, U, or X may be
referred to individually as Regulation T, Regulation U, or Regulation X herein.
“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).
“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, or Chief
Financial Officer, (b) with respect to any Person that is a limited liability
company, if such Person has officers, then such Person’s Chief Executive
Officer, President, or Chief Financial Officer, and if such Person is managed by
members, then a Responsible Officer of such Person’s managing member, and if
such Person is managed by managers, then a manager (if such manager is an
individual) or a Responsible Officer of such manager (if such manager is an
entity), and (c) with respect to any Person that is a general partnership,
limited partnership or a limited liability partnership, the Responsible Officer
of such Person’s general partner or partners.
“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) made in connection with the Equity Interest
of such Person, including those dividends, distributions and payments made in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of, subordinated debt of such Person; provided
that the term “Restricted Payment” shall not include any dividend or
distribution payable solely in common or subordinated Equity Interests of such
Person or warrants, options or other rights to purchase such Equity Interests.
“Revolving Advance” means any advance by a Lender to the Borrower as part of a
Revolving Borrowing.
“Revolving Borrowing” means a Borrowing consisting of simultaneous Revolving
Advances of the same Type made by the Lenders pursuant to Section 2.1(a) or
Converted by each Lender to Revolving Advances of a different Type pursuant to
Section 2.3(b).
“Revolving Loan” means the aggregate principal from a Lender which represents
such Lender’s ratable share of a Revolving Borrowing.

-19-

--------------------------------------------------------------------------------




“Revolving Note” means a promissory note of the Borrower payable to the order of
a Lender in the amount of such Lender’s Commitment, in substantially the same
form as Exhibit G-1, evidencing indebtedness of the Borrower to such Lender
resulting from Revolving Advances owing to such Lender.
“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in a
country, in each case, that is subject to a country sanctions program
administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“Sand Reserves” means (a) at any particular time, the estimated quantities of
sand which geological and engineering data demonstrate with reasonable certainty
to be recoverable in future years under then existing economic and operating
conditions (i.e., prices and costs as of the date the estimate is made) and (b)
any fee mineral interests, term mineral interests, leases, subleases, farm-outs,
royalties, overriding royalties, net profit interests, carried interests,
production payments and similar mineral interests, and all unsevered and
unextracted sand in, under, or attributable to the properties described in the
foregoing clause (a).
“Scheduled Maturity Date” means April 28, 2019.
“SEC” means, the Securities and Exchange Commission.
“Secured Obligations” means (a) the Obligations, (b) the Banking Services
Obligations, and (c) all obligations of any of the Credit Parties owing to Swap
Counterparties under any Hedging Arrangements; provided that the “Secured
Obligations” shall not include any Excluded Swap Obligations.
“Secured Parties” means the Administrative Agent, the Issuing Lender, the
Lenders, the Swap Counterparties and Banking Services Providers.
“Security Agreement” means the Amended and Restated Pledge and Security
Agreement among the Credit Parties and the Administrative Agent in substantially
the same form as Exhibit F.
“Security Documents” means, collectively, the Mortgages, Security Agreement, and
any and all other instruments, documents or agreements, including Account
Control Agreements, now or hereafter executed by any Credit Party or any other
Person to secure the Secured Obligations.
“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities (including, without limitation,
contingent liabilities) beyond such Person’s ability to pay as such debts and
liabilities mature, (e) such Person is not

-20-

--------------------------------------------------------------------------------




engaged in, and is not about to engage in, business or a transaction for which
such Person’s Property would constitute unreasonably small capital, and (f) such
Person has not transferred, concealed or removed any Property with intent to
hinder, delay or defraud any creditor of such Person.
“Sponsor” means Avista Capital Holdings, L.P. or any entities that are used to
form, organize or establish funds on behalf of Avista Capital Holdings, L.P. and
its affiliates.
“Subject Lender” has the meaning set forth in Section 2.13.
“Subordination Agreement” means a subordination agreement in form and substance
satisfactory to the Majority Lenders by and among each applicable Credit Party,
the holder(s) of Permitted Subordinated Debt, and the Administrative Agent.
“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder. Unless expressly
provided otherwise, all references herein and in any other Credit Document to
any “Subsidiary” or “Subsidiaries” means a Subsidiary or Subsidiaries of the
Borrower.
“Swap Counterparty” means a Lender or an Affiliate of a Lender that has entered
into a Hedging Arrangement with a Credit Party as permitted by the terms of this
Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line Advance” means an advance by the Swing Line Lender to the Borrower
as part of a Swing Line Borrowing.
“Swing Line Borrowing” means the Borrowing consisting of a Swing Line Advance
made by the Swing Line Lender pursuant to Section 2.3(f) or, if an AutoBorrow
Agreement is in effect, any transfer of funds pursuant to such AutoBorrow
Agreement.
“Swing Line Lender” means Amegy.
“Swing Line Note” means the promissory note made by the Borrower payable to the
order of the Swing Line Lender evidencing the indebtedness of the Borrower to
the Swing Line Lender resulting from Swing Line Advances in substantially the
same form as Exhibit G-2.
“Swing Line Payment Date” means (a) if an AutoBorrow Agreement is in effect, the
earliest to occur of (i) the date required by such AutoBorrow Agreement, (ii)
demand is made by the Swing Line Lender and (iii) the Maturity Date, or (b) if
an AutoBorrow Agreement is not in effect, the earlier to occur of (i) three (3)
Business Days after demand is made by the Swing Line Lender if no Event of
Default exists, and otherwise upon demand by the Swing Line Lender and (ii) the
Maturity Date.
“Swing Line Sublimit Amount” means $10,000,000; provided that, on and after the
Maturity Date, the Swing Line Sublimit Amount shall be zero.

-21-

--------------------------------------------------------------------------------




“Tax Group” has the meaning assigned to it in Section 4.13.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term B Administrative Agent” means Morgan Stanley Senior Funding, Inc. in its
capacity as the Administrative Agent under the Term B Credit Documents and its
permitted successors and assigns in such capacity.
“Term B Collateral Agent” means Morgan Stanley Senior Funding, Inc. in its
capacity as the Collateral Agent under the Term B Credit Documents and its
permitted successors and assigns in such capacity.
“Term B Credit Agreement” means the Credit Agreement dated as of April 28, 2014
among Borrower, Term B Administrative Agent, Term B Collateral Agent, and the
Term B Lenders, as amended, restated, supplemented, refinanced, replaced or
otherwise modified but only to the extent permitted under the terms of the
Intercreditor Agreement.
“Term B Debt” means the “Obligations” as defined in the Term B Credit Agreement.
“Term B Lenders” means the lenders party to the Term B Credit Agreement from
time to time.
“Term B Credit Documents” means the “Credit Documents” (as defined in the Term B
Credit Agreement) and all other agreements, documents or instruments executed
and delivered by any the Borrower or any of its Subsidiaries in connection with,
or pursuant to, the incurrence of Term B Debt, as all of such documents are from
time to time amended, restated, supplemented or otherwise modified in compliance
with the Intercreditor Agreement.
“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
“Type” has the meaning set forth in Section 1.4.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.12(f)(ii)(B)(3).
“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

-22-

--------------------------------------------------------------------------------




“Wall Street Journal Rate” means a rate of interest per annum equal to the
“prime rate” as published from time to time in the Eastern Edition of the Wall
Street Journal as the average prime lending rate for seventy-five percent (75%)
of the United States’ thirty (30) largest commercial banks, or if the Wall
Street Journal shall cease publication or cease publishing the “prime rate” on a
regular basis, such other regularly published average prime rate applicable to
such commercial banks as is acceptable to the Administrative Agent in its
reasonable discretion.
“Withholding Agent” means any Credit Party and the Administrative Agent.
Section 1.2.    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
Section 1.3.    Accounting Terms; Changes in GAAP.
(a)    All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Initial Financial Statements.
(b)    Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Borrower and its Subsidiaries in accordance with GAAP and
consistent with the principles of consolidation applied in preparing the Initial
Financial Statements.
(c)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
(d)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof and (iii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as a Capital Lease.
Section 1.4.    Classes and Types of Advances. Advances are distinguished by
“Class” and “Type”. The “Class” of an Advance refers to the determination of
whether such Advance is a Revolving Advance or

-23-

--------------------------------------------------------------------------------




a Swing Line Advance. The “Type” of an Advance refers to the determination of
whether such Advance is a Base Rate Advance or a Eurodollar Advance.
Section 1.5.    Miscellaneous. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements (including this Agreement) are
references to such instruments, documents, contracts, and agreements as the same
may be amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. Any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein). The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.
ARTICLE 2
CREDIT FACILITIES
Section 2.1.    Commitments.
(a)    Commitment. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Revolving Advances in Dollars to the Borrower
from time to time on any Business Day during the period from the Effective Date
until the Maturity Date in an aggregate amount not to exceed such Lender’s
Commitment; provided that after giving effect to such Revolving Advances, the
sum of the aggregate outstanding amount of all Revolving Advances and all Swing
Line Advances plus the Letter of Credit Exposure, shall not exceed the aggregate
Commitments in effect at such time. Each Revolving Borrowing shall (A) if
comprised of Base Rate Advances be in an aggregate amount not less than $500,000
and in integral multiples of $50,000 in excess thereof, (B) if comprised of
Eurodollar Advances be in an aggregate amount not less than $1,000,000 and in
integral multiples of $500,000 in excess thereof, and (C) consist of Revolving
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment,
the Borrower may from time to time borrow, prepay pursuant to Section 2.4, and
reborrow under this Section 2.1(a).
(b)    Reduction of the Commitments.
(i)    Commitments. The Borrower shall have the right, upon at least three
Business Days’ irrevocable notice to the Administrative Agent, to terminate in
whole or reduce in part the unused portion of the Commitments; provided that
each partial reduction shall be in a minimum amount of $5,000,000 and in
integral multiples of $1,000,000 in excess thereof. Any reduction or termination
of the Commitments pursuant to this Section 2.1(b)(i) shall be applied ratably
to each Lender’s Commitment and shall be permanent, with no obligation of the
Lenders to reinstate such Commitments, and the applicable Commitment Fees shall
thereafter be computed on the basis of the Commitments, as so reduced.
Notwithstanding the foregoing, the Borrower may (subject to payment to the
Lenders of any applicable amounts under Section 2.9 hereof) rescind or postpone
any notice to terminate in whole the Commitments if such termination would have
resulted from a refinancing of this Agreement, which refinancing shall not be
consummated or shall otherwise be delayed.

-24-

--------------------------------------------------------------------------------




(ii)    Defaulting Lender. At any time when a Lender is then a Defaulting
Lender, the Borrower, at the Borrower’s election, may elect to terminate such
Defaulting Lender’s Commitment hereunder; provided that (A) such termination
must be of the Defaulting Lender’s entire Commitment, (B) the Borrower shall pay
all amounts owed by the Borrower to such Defaulting Lender in such Defaulting
Lender’s capacity as a Lender under this Agreement and under the other Credit
Documents (including principal of and interest on the Revolving Advances owed to
such Defaulting Lender, accrued Commitment Fees (subject to Section 2.6(a)), and
letter of credit fees but specifically excluding any amounts owing under Section
2.9 as result of such payment of such Advances) and shall deposit with the
Administrative Agent into the Cash Collateral Account cash collateral in the
amount equal to such Defaulting Lender’s ratable share of the Letter of Credit
Exposure (excluding any such Letter of Credit Exposure that has been reallocated
pursuant to Section 2.14), (C) a Defaulting Lender’s Commitment may be
terminated by the Borrower under this Section 2.1(b)(ii) if and only if at such
time, the Borrower has elected, or is then electing, to terminate the
Commitments of all then existing Defaulting Lenders. Upon written notice to the
Defaulting Lender and Administrative Agent of the Borrower’s election to
terminate a Defaulting Lender’s Commitment pursuant to this clause (ii) and the
payment and deposit of amounts required to be made by the Borrower under clause
(B) above, (1) such Defaulting Lender shall cease to be a “Lender” hereunder for
all purposes except that such Lender’s rights and obligations as a Lender under
Sections 2.10, 2.12, 8.5 and 9.2 shall continue with respect to events and
occurrences occurring before or concurrently with its ceasing to be a “Lender”
hereunder, (2) such Defaulting Lender’s Commitment shall be deemed terminated,
and (3) such Defaulting Lender shall be relieved of its obligations hereunder as
a “Lender”, except as to its obligations under Section 8.5 shall continue with
respect to events and occurrences occurring before or concurrently with its
ceasing to be a “Lender” hereunder, provided that, any such termination will not
be deemed to be a waiver or release of any claim that Borrower, the
Administrative Agent, the Swing Line Lender, any Issuing Lender or any Lender
may have against such Defaulting Lender.
(c)    Notes. The indebtedness of the Borrower to each Lender resulting (i) from
Revolving Advances owing to such Lender shall be evidenced by a Revolving Note
and (ii) from Swing Line Advances owing to the Swing Line Lender, as set forth
in Section 2.3(f) below, shall be evidenced by a Swing Line Note.
(d)    Existing Advances. The parties hereto acknowledge and agree that,
effective as of the Effective Date, (i) all outstanding Swing Line Advances
under, and as defined in, the Existing Credit Agreement on the date hereof are
(and shall be deemed to be) outstanding as Swing Line Advances under this
Agreement and (ii) the outstanding Revolving Advances under, and as defined in,
the Existing Credit Agreement on the date hereof are (and shall be deemed to be)
outstanding as Revolving Advances made under this Agreement in accordance with
the Notice of Borrowing delivered by the Borrower on the Effective Date (which,
as requested in such Notice of Borrowing, are as Base Rate Advances until
subsequently converted as provided herein). Such obligations under the Existing
Credit Agreement shall be assigned, renewed, extended, modified, and rearranged
as Obligations outstanding under and pursuant to the terms of this Agreement.
The Existing Lenders have agreed among themselves, in consultation with the
Borrower, to (A) reduce, increase, assign and reallocate, as applicable, their
respective Commitments and Advances (each as defined in the Existing Credit
Agreement) as provided herein, (B) allow each Lender party hereto that is not an
Existing Lender (each a “New Lender”) to become a Lender hereunder by acquiring
an interest in the aggregate Commitments and Advances (each as defined in the
Existing Credit Agreement), and (C) adjust such Commitments and Advances (each
as defined in the Existing Credit Agreement) of the other Lenders (each an
“Adjusting Lender”) accordingly. The Administrative Agent, the Existing Lenders,
and the Borrower consent to such adjustment, increases, decrease and
reallocation and, if applicable, each New

-25-

--------------------------------------------------------------------------------




Lender’s acquisition of, and each Adjusting Lender’s adjustment of, an interest
in the Commitments and Advances (each as defined in the Existing Credit
Agreement) and the Existing Lenders’ partial assignments of their respective
Commitments and Advances (each as defined in the Existing Credit Agreement)
pursuant to this Section 2.1(d), in each case, on the Effective Date. On the
Effective Date and after giving effect to such reallocations, adjustments,
increases, assignments and decreases, the Commitment of each Lender shall be as
set forth on Schedule II. With respect to such reallocations, adjustments,
increases, acquisitions and decreases, each New Lender and Adjusting Lender
increasing its aggregate Commitments and Advances shall be deemed to have
acquired the Commitments and Advances allocated to it from each of the other
Lenders pursuant to the terms of the Assignment and Acceptances attached as an
exhibit to the Existing Credit Agreement as if each such New Lender and
Adjusting Lender had executed such Assignment and Acceptances with respect to
such allocation, increase, adjustment, and decrease. The Lenders shall make all
appropriate adjustments and payments between and among themselves to account for
the revised pro rata shares resulting from the initial allocation of the
Lenders’ Commitments and Advances under this Agreement.
Section 2.2.    Letters of Credit
(a)    Commitment for Letters of Credit. Subject to the terms and conditions set
forth in this Agreement, the Issuing Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.2, from time to time
on any Business Day during the period from the Effective Date until the fifth
Business Day prior to the Scheduled Maturity Date, to issue, increase or extend
the expiration date of, Letters of Credit for the account of any Credit Party,
provided that no Letter of Credit will be issued, increased, or extended:
(i)    if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) the Letter of Credit Maximum Amount and (B)
an amount equal to (1) the aggregate Commitments in effect at such time minus
(2) the sum of the aggregate outstanding amount of all Revolving Advances and
all Swing Line Advances;
(ii)    unless such Letter of Credit has an expiration date not later than the
earlier of (A) one year after its issuance or extension and (B) five (5)
Business Days prior to the Scheduled Maturity Date; provided that, (1) if the
Commitments are terminated in whole pursuant to Section 2.1(b), the Borrower
shall either (A) deposit into the Cash Collateral Account cash in an amount
equal to 105% of the Letter of Credit Exposure for the Letters of Credit which
have an expiry date beyond the date the Commitments are terminated or (B)
provide a replacement letter of credit (or other security) reasonably acceptable
to the Administrative Agent and the Issuing Lender in an amount equal to 105% of
the Letter of Credit Exposure, and (2) any such Letter of Credit with a one-year
tenor may expressly provide for an automatic extension of one additional year so
long as such Letter of Credit expressly allows the Issuing Lender, at its sole
discretion, to elect not to provide such extension; provided that, in any event,
such automatic extension may not result in an expiration date that occurs after
the fifth Business Day prior to the Scheduled Maturity Date;
(iii)    unless such Letter of Credit is (A) a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person, or
(B) with the consent of the Issuing Lender and so long as the Borrower has
agreed to such additional fees which may apply, a commercial letter of credit;
(iv)    unless such Letter of Credit is in form and substance acceptable to the
Issuing Lender in its reasonable discretion;

-26-

--------------------------------------------------------------------------------




(v)    unless the Borrower has delivered to the Issuing Lender a completed and
executed Letter of Credit Application; provided that, if the terms of any Letter
of Credit Application conflicts with the terms of this Agreement, the terms of
this Agreement shall control;
(vi)    unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender;
(vii)    if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, increasing or extending such Letter of Credit, or any Legal
Requirement applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance, increase or extension of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the date hereof, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
date hereof and which the Issuing Lender in good faith deems material to it;
(viii)    if the issuance, increase or extension of such Letter of Credit would
violate one or more policies of the Issuing Lender applicable to letters of
credit generally;
(ix)    if Letter of Credit is to be denominated in a currency other than
Dollars;
(x)    if any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Lender has entered into satisfactory arrangements with the Borrower or
such Lender to eliminate the Issuing Lender’s risk with respect to such Lender;
or
(xi)    if such Letter of Credit supports the obligations of any Person in
respect of (x) a lease of real property, or (y) an employment contract, in each
case, if the Issuing Lender reasonably determines that the Borrower’s obligation
to reimburse any draws under such Letter of Credit may be limited.
Each Existing Letter of Credit, as of the Effective Date, shall be a Letter of
Credit deemed to have been issued pursuant to the Commitments and shall
constitute a portion of the Letter of Credit Exposure.
(b)    Requesting Letters of Credit. Each Letter of Credit (other than the
Existing Letters of Credit which are deemed issued hereunder) shall be issued
pursuant to a Letter of Credit Application given by the Borrower to the
Administrative Agent and the Issuing Lender by facsimile or other writing not
later than 11:00 a.m. (Houston, Texas, time) on the third Business Day before
the proposed date of issuance for the Letter of Credit. Each Letter of Credit
Application shall be fully completed and shall specify the information required
therein. Each Letter of Credit Application shall be irrevocable and binding on
the Borrower. Subject to the terms and conditions hereof, the Issuing Lender
shall before 2:00 p.m. (Houston, Texas, time) on the date of such Letter of
Credit Application issue such Letter of Credit to the beneficiary of such Letter
of Credit.
(c)    Reimbursements for Letters of Credit; Funding of Participations.

-27-

--------------------------------------------------------------------------------




(i)    With respect to any Letter of Credit, in accordance with the related
Letter of Credit Application, the Borrower agrees to pay on demand to the
Administrative Agent on behalf of the Issuing Lender an amount equal to any
amount paid by the Issuing Lender under such Letter of Credit. Upon the Issuing
Lender’s demand for payment under the terms of a Letter of Credit Application,
the Borrower may, with a written notice, request that the Borrower’s obligations
to the Issuing Lender thereunder be satisfied with the proceeds of a Revolving
Advance in the same amount (notwithstanding any minimum size or increment
limitations on individual Revolving Advances). If the Borrower does not make
such request and does not otherwise make the payments demanded by the Issuing
Lender as required under this Agreement or the Letter of Credit Application,
then the Borrower shall be deemed for all purposes of this Agreement to have
requested such a Revolving Advance in the same amount and the transfer of the
proceeds thereof to satisfy the Borrower’s obligations to the Issuing Lender,
and the Borrower hereby unconditionally and irrevocably authorizes, empowers,
and directs the Lenders to make such Revolving Advance, to transfer the proceeds
thereof to the Issuing Lender in satisfaction of such obligations, and to record
and otherwise treat such payments as a Revolving Advance to the Borrower. The
Administrative Agent and each Lender may record and otherwise treat the making
of such Revolving Borrowings as the making of a Revolving Borrowing to the
Borrower under this Agreement as if requested by the Borrower. Nothing herein is
intended to release any of the Borrower’s obligations under any Letter of Credit
Application, but only to provide an additional method of payment therefor. The
making of any Revolving Borrowing under this Section 2.2(c) shall not constitute
a cure or waiver of any Default, other than the payment Default which is
satisfied by the application of the amounts deemed advanced hereunder, caused by
the Borrower’s failure to comply with the provisions of this Agreement or the
Letter of Credit Application.
(ii)    Each Lender (including the Lender acting as Issuing Lender) shall, upon
notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested a Revolving Advance pursuant to Section 2.2 and
regardless of whether (A) the conditions in Section 3.2 have been met, (B) such
notice complies with Section 2.3, or (C) a Default exists, make funds available
to the Administrative Agent for the account of the Issuing Lender in an amount
equal to such Lender’s Pro Rata Share of the amount of such Revolving Advance
not later than 12:00 noon on the Business Day specified in such notice by the
Administrative Agent, whereupon each Lender that so makes funds available shall
be deemed to have made a Revolving Advance to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Issuing Lender.
(iii)    If any such Lender shall not have so made its Revolving Advance
available to the Administrative Agent pursuant to this Section 2.2, such Lender
agrees to pay interest thereon for each day from such date until the date such
amount is paid at the lesser of (A) the Federal Funds Rate for such day for the
first three days and thereafter the interest rate applicable to the Revolving
Advance and (B) the Maximum Rate. Whenever, at any time after the Administrative
Agent has received from any Lender such Lender’s Revolving Advance, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will pay to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Revolving Advance was outstanding and
funded), which payment shall be subject to repayment by such Lender if such
payment received by the Administrative Agent is required to be returned. Each
Lender’s obligation to make the Revolving Advance pursuant to this Section 2.2
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Lender or any other Person may have against the Issuing
Lender, the Administrative Agent or any other Person for any reason whatsoever;
(2) the occurrence or continuance of a Default or the termination of the

-28-

--------------------------------------------------------------------------------




Commitments; (3) any breach of this Agreement by any Credit Party or any other
Lender; or (4) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
(d)    Participations. Upon the date of the issuance or increase of a Letter of
Credit (including in the case of each Existing Letter of Credit, the deemed
issuance with respect thereto on the Effective Date), the Issuing Lender shall
be deemed to have sold to each other Lender and each other Lender shall have
been deemed to have purchased from the Issuing Lender a participation in the
related Letter of Credit Obligations equal to such Lender’s Pro Rata Share at
such date and such sale and purchase shall otherwise be in accordance with the
terms of this Agreement. The Issuing Lender shall promptly notify each such
participant Lender by facsimile, telephone, or telecopy of each Letter of Credit
issued or increased and the actual dollar amount of such Lender’s participation
in such Letter of Credit.
(e)    Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:
(i)    any lack of validity or enforceability of any Letter of Credit Documents;
(ii)    any amendment or waiver of or any consent to departure from any Letter
of Credit Documents;
(iii)    the existence of any claim, set-off, defense or other right which any
Credit Party may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, any Lender or any other person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents or any unrelated
transaction;
(iv)    any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
the Issuing Lender would not be liable therefor pursuant to the following
paragraph (g);
(v)    payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing;
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit.
(f)    Prepayments of Letters of Credit. In the event that any Letter of Credit
shall be outstanding or shall be drawn and not reimbursed on or prior to the
fifth Business Day prior to the Scheduled Maturity Date, the Borrower shall pay
to the Administrative Agent an amount equal to 105% of the Letter of Credit
Exposure allocable to such Letter of Credit, such amount to be due and payable
on the fifth Business Day prior to the Scheduled Maturity Date, and to be held
in the Cash Collateral Account and applied in accordance with paragraph (h)
below.

-29-

--------------------------------------------------------------------------------




(g)    Liability of Issuing Lender. The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. Neither the Issuing Lender nor any
of its officers or directors shall be liable or responsible for:
(i)    the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
(ii)    the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;
(iii)    payment by the Issuing Lender against presentation of documents which
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or
(iv)    any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN NEGLIGENCE),
except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (A) the Issuing Lender’s
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (B) the Issuing Lender’s willful failure to make lawful payment under
any Letter of Credit after the presentation to it of a draft and certificate
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.
(h)    Cash Collateral Account.
(i)    If the Borrower is required to deposit funds in the Cash Collateral
Account pursuant to Sections 2.2(a), 2.2(f), 2.4(c), 2.14, 7.2(b) or 7.3(b) or
any other provision under this Agreement, then the Borrower and the
Administrative Agent shall establish the Cash Collateral Account and the
Borrower shall execute any documents and agreements, including the
Administrative Agent’s standard form assignment of deposit accounts, that the
Administrative Agent requests in connection therewith to establish the Cash
Collateral Account and grant the Administrative Agent an Acceptable Security
Interest in such account and the funds therein. The Borrower hereby pledges to
the Administrative Agent and grants the Administrative Agent a security interest
in the Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof as security for
the payment of the Secured Obligations.
(ii)    Funds held in the Cash Collateral Account shall be held as cash
collateral for obligations with respect to Letters of Credit and promptly
applied by the Administrative Agent at the request of the Issuing Lender to any
reimbursement or other obligations under Letters of Credit that exist or occur.
To the extent that any surplus funds are held in the Cash Collateral Account
above the Letter of Credit Exposure during the existence of an Event of Default
the Administrative Agent may (A) hold such surplus funds in the Cash Collateral
Account as cash collateral for the Secured Obligations or (B) apply such surplus
funds to any Secured Obligations in any manner directed by the Majority Lenders.
If no Default exists, the Administrative Agent shall release any

-30-

--------------------------------------------------------------------------------




surplus funds held in the Cash Collateral Account above the Letter of Credit
Exposure to the Borrower at the Borrower’s written request.
(iii)    Funds held in the Cash Collateral Account may be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no obligation to make any investment of the funds therein. The Administrative
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Cash Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords its own property, it being understood
that the Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any such
funds.
(i)    Defaulting Lender. If, at any time, a Defaulting Lender exists hereunder,
then, at the request of the Issuing Lender subject to Section 2.14(c), the
Borrower shall deposit funds with Administrative Agent into the Cash Collateral
Account an amount equal to such Defaulting Lender’s Pro Rata Share of the Letter
of Credit Exposure.
(j)    Letters of Credit Issued for Guarantors or any Subsidiary.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Guarantor or any
Subsidiary, the Borrower shall be obligated to reimburse the Issuing Lender
hereunder for any and all drawings under such Letter of Credit issued hereunder
by the Issuing Lender. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of any Guarantor, the Borrower or any
Subsidiary inures to the benefit of the Borrower, and that the Borrower’s
business (indirectly or directly) derives substantial benefits from the
businesses of such other Persons.
Section 2.3.    Advances.
(a)    Notice. Each Borrowing (other than the Borrowings to be made on the
Effective Date), shall be made pursuant to the applicable Notice of Borrowing
given by the Borrower to the Administrative Agent not later than (i) 11:00 a.m.
(Houston, Texas time) on the third Business Day before the date of the proposed
Borrowing, in the case of a Eurodollar Advance or (ii) 11:00 a.m. (Houston,
Texas time) on the Business Day before the date of the proposed Borrowing, in
the case of a Base Rate Advance, by the Borrower to the Administrative Agent,
which shall give to each Lender prompt notice of such proposed Borrowing, by
facsimile. The Borrowings to be made on the Effective Date shall be made
pursuant to the applicable Notices of Borrowing given not later than 11:00 a.m.
(Houston, Texas time) on the Effective Date by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice of such
proposed Borrowing, by facsimile. Each Notice of Borrowing shall be by
facsimile, specifying (i) the requested date of such Borrowing, (ii) the
requested Type and Class of Advances comprising such Borrowing, (iii) the
aggregate amount of such Borrowing, and (iv) if such Borrowing is to be
comprised of Eurodollar Advances, the requested Interest Period for each such
Advance; provided that, and all Borrowings to be made on the Effective Date
shall consist only of Base Rate Advance which may, subject to the terms of this
Agreement, be thereafter Converted into Eurodollar Advances. In the case of a
proposed Borrowing comprised of Eurodollar Advances, the Administrative Agent
shall promptly notify each Lender of the applicable interest rate under Section
2.7(b). Each Lender shall, before 12:00 noon (Houston, Texas time) on the date
of such Borrowing (or, in the case of Borrowings on the Effective Date, 2:00
p.m. (Houston, Texas time)), make available for the account of its applicable
Lending Office to the Administrative Agent at its address referred to in Section
9.9, or such other location as the Administrative Agent may specify by notice to
the Lenders, in same day funds, such Lender’s Pro Rata Share of such Borrowing.
After the Administrative Agent’s

-31-

--------------------------------------------------------------------------------




receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article 3, the Administrative Agent will make such funds available to
the Borrower at its account with the Administrative Agent or as otherwise
directed by the Borrower with written notice to the Administrative Agent.
(b)    Conversions and Continuations. In order to elect to Convert or continue a
Revolving Advance under this paragraph, the Borrower shall deliver an
irrevocable Notice of Continuation or Conversion to the Administrative Agent at
the Administrative Agent’s office no later than 11:00 a.m. (Houston, Texas time)
(i) on the Business Day before the date of the proposed conversion date in the
case of a Conversion to a Base Rate Advance and (ii) at least three Business
Days in advance of the proposed Conversion or continuation date in the case of a
Conversion to, or a continuation of, a Eurodollar Advance. Each such Notice of
Continuation or Conversion shall be in writing or by facsimile, specifying (i)
the requested Conversion or continuation date (which shall be a Business Day),
(ii) the amount, Type, and Class of the Advance to be Converted or continued,
(iii) whether a Conversion or continuation is requested and, if a Conversion,
into what Type of Advance, and (iv) in the case of a Conversion to, or a
continuation of, a Eurodollar Advance, the requested Interest Period. Promptly
after receipt of a Notice of Conversion or Continuation under this paragraph,
the Administrative Agent shall provide each Lender with a copy thereof and, in
the case of a Conversion to or a Continuation of a Eurodollar Advance, notify
each Lender of the applicable interest rate under Section 2.7(b). The portion of
Advances comprising part of the same Borrowing that are Converted to Advances of
another Type shall constitute a new Borrowing.
(c)    Certain Limitations. Notwithstanding anything in paragraphs (a) and (b)
above:
(i)    at no time shall there be more than seven Interest Periods applicable to
outstanding Eurodollar Advances;
(ii)    the Borrower may not select Eurodollar Advances for any Borrowing at any
time when an Event of Default has occurred and is continuing;
(iii)    if any Lender shall notify the Administrative Agent that any Change in
Law makes it unlawful, or that any central bank or other Governmental Authority
asserts that it is unlawful, for such Lender or its applicable Lending Office to
perform its obligations under this Agreement to make Eurodollar Advances or to
fund or maintain Eurodollar Advances, (A) the obligation of such Lender to make
such Eurodollar Advance as part of the requested Borrowing or for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist and such Lender’s
portion of such requested Borrowing or any subsequent Borrowing of Eurodollar
Advances shall be made in the form of a Base Rate Advance, and (B) such Lender
agrees to use commercially reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions) to designate a different Lending
Office if the making of such designation would avoid the effect of this
paragraph and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender;
(iv)    if the Administrative Agent is unable to determine the Eurodollar Rate
for Eurodollar Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each Advance comprising such Borrowing shall be a Base Rate
Advance;
(v)    if the Majority Lenders shall notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Advances comprising such Borrowing will not
adequately reflect the cost to

-32-

--------------------------------------------------------------------------------




such Lenders of making or funding their respective Eurodollar Advances, as the
case may be, for such Borrowing, the right of the Borrower to select Eurodollar
Advances for such Borrowing or for any subsequent Borrowing shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance; and
(vi)    if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Advances in accordance with the provisions
contained in the definition of Interest Period in Section 1.1 and paragraph (b)
above, the Administrative Agent will forthwith so notify the Borrower and the
Lenders and such Advances will be made available to the Borrower on the date of
such Borrowing as Eurodollar Advances with an Interest Period duration of one
month or, in the case of continuation of an existing Advance, Convert into Base
Rate Advances.
(d)    Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation
or Conversion delivered by the Borrower hereunder, including its deemed request
for borrowing made under Section 2.2(c), shall be irrevocable and binding on the
Borrower.
(e)    Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the date of any Revolving Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
Pro Rata Share of any Borrowing, the Administrative Agent may assume that such
Lender has made its Pro Rata Share of such Borrowing available to the
Administrative Agent on the date of such Borrowing in accordance with Section
2.3(a), and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made its Pro Rata Share of such
Borrowing available to the Administrative Agent, such Lender and the Borrower
severally agree to immediately repay to the Administrative Agent on demand such
corresponding amount, together with interest on such amount, for each day from
the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable on such day to Advances comprising such
Borrowing and (ii) in the case of such Lender, the lesser of (A) the Federal
Funds Rate for such day for the first three days and thereafter the interest
rate applicable to the Advance and (B) the Maximum Rate. If such Lender shall
repay to the Administrative Agent such corresponding amount and interest as
provided above, such corresponding amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement even
though not made on the same day as the other Advances comprising such Borrowing.
(f)    Swing Line Advances.
(i)    Facility. On the terms and conditions set forth in this Agreement, and if
an AutoBorrow Agreement is in effect, subject to the terms and conditions of
such AutoBorrow Agreement, the Swing Line Lender may, in its sole discretion,
from time-to-time on any Business Day during the period from the date of this
Agreement until the last Business Day occurring before the Scheduled Maturity
Date, make Swing Line Advances under the Swing Line Note to the Borrower which
shall be due and payable on the Swing Line Payment Date (except that no Swing
Line Advance may mature after the Scheduled Maturity Date), and in an aggregate
outstanding principal amount not to exceed the Swing Line Sublimit Amount at any
time; provided that (A) after giving effect to such Swing Line Advance, the sum
of the aggregate amount of all Revolving Advances plus the Letter of Credit
Exposure plus the aggregate outstanding amount of all Swing Line Advances, shall
not exceed the aggregate Commitments in effect at such time; (B) no Swing Line
Advance shall be made by the Swing Line Lender if the conditions set forth in
Section 3.2 have not been met as of

-33-

--------------------------------------------------------------------------------




the date of such Swing Line Advance, it being agreed by the Borrower that the
giving of the applicable Notice of Revolving Borrowing and the acceptance by the
Borrower of the proceeds of such Swing Line Advance shall constitute a
representation and warranty by the Borrower that on the date of such Swing Line
Advance such conditions have been met; (C) only if an AutoBorrow Agreement is
not in effect, each Swing Line Advance shall be in an aggregate amount not less
than $100,000 and in integral multiples of $50,000 in excess thereof; and (D) if
an AutoBorrow Agreement is in effect, such additional terms and conditions of
such AutoBorrow Agreement shall have been satisfied, and in the event that any
of the terms of this Section 2.3(f)(i) conflict with such AutoBorrow Agreement,
the terms of the AutoBorrow Agreement shall govern and control. The indebtedness
of the Borrower to the Swing Line Lender resulting from Swing Line Advances
shall be evidenced by the Swing Line Note. No Lender shall have any rights or
obligations under any AutoBorrow Agreement, but each Lender shall have the
obligation to purchase and fund risk participations in the Swing Line Advances
and to refinance Swing Line Advances as provided below.
(ii)    Prepayment. Within the limits expressed in this Agreement, amounts
advanced pursuant to Section 2.3(f)(i) may from time to time be borrowed,
prepaid without penalty, and reborrowed. If the aggregate outstanding principal
amount of the Swing Line Advances ever exceeds the Swing Line Sublimit Amount,
the Borrower shall prepay to the Swing Line Lender outstanding principal of the
Swing Line Advances such that such excess is eliminated. If an AutoBorrow
Agreement is in effect, each prepayment of a Swing Line Borrowing shall be made
as provided in such AutoBorrow Agreement.
(iii)    Reimbursements for Swing Line Obligations.
(A)    With respect to the Swing Line Advances and the interest, premium, fees,
and other amounts owed by the Borrower to the Swing Line Lender in connection
with the Swing Line Advances, the Borrower agrees to pay to the Swing Line
Lender such amounts when due and payable to the Swing Line Lender under the
terms of this Agreement and, if an AutoBorrow Agreement is in effect, in
accordance with the terms of such AutoBorrow Agreement. The Borrower may, with a
written notice request that such obligations to the Swing Line Lender be
satisfied with the proceeds of a Revolving Advance in the same amount
(notwithstanding any minimum size or increment limitations on individual
Revolving Advances). If the Borrower does not pay to the Swing Line Lender any
such amounts when due and payable to the Swing Line Lender, the Swing Line
Lender may upon notice to the Administrative Agent request the satisfaction of
such obligation by the making of a Revolving Borrowing in the amount of any such
amounts not paid when due and payable. Upon such request, the Borrower shall be
deemed to have requested the making of a Revolving Borrowing in the amount of
such obligation and the transfer of the proceeds thereof to the Swing Line
Lender. The Administrative Agent shall promptly forward notice of such Revolving
Borrowing to the Borrower and the Lenders, and each Lender shall, regardless of
whether (A) the conditions in Section 3.2 have been met, (B) such notice
complies with Section 2.3(a), or (C) a Default exists, make available such
Lender’s Pro Rata Share of such Revolving Borrowing to the Administrative Agent,
and the Administrative Agent shall promptly deliver the proceeds thereof to the
Swing Line Lender for application to such amounts owed to the Swing Line Lender.
The Borrower hereby unconditionally and irrevocably authorizes, empowers, and
directs the Swing Line Lender to make such requests for Revolving Borrowings on
behalf of the Borrower, and for the Lenders to make Revolving Advances to the
Administrative Agent for the benefit of the Swing Line Lender in satisfaction of
such obligations. The Administrative Agent and each Lender may record

-34-

--------------------------------------------------------------------------------




and otherwise treat the making of such Revolving Borrowings as the making of a
Revolving Borrowing to the Borrower under this Agreement as if requested by the
Borrower. Nothing herein is intended to release the Borrower’s obligations under
the Swing Line Note, but only to provide an additional method of payment
therefor. The making of any Revolving Borrowing under this Section
2.3(f)(iii)(A) shall not constitute a cure or waiver of any Default, other than
the payment Default which is satisfied by the application of the amounts deemed
advanced hereunder, caused by the Borrower’s failure to comply with the
provisions of this Agreement or the Swing Line Note.
(B)    If at any time, the Commitments shall have expired or be terminated while
any Swing Line Advance is outstanding, each Lender, at the sole option of the
Swing Line Lender, shall either (A) notwithstanding the expiration or
termination of the Commitments, make a Revolving Advance as a Base Rate Advance,
or (B) be deemed, without further action by any Person, to have purchased from
the Swing Line Lender a participation in such Swing Line Advance, in either case
in an amount equal to the product of such Lender’s Pro Rata Share times the
outstanding aggregate principal balance of the Swing Line Advances. The
Administrative Agent shall notify each such Lender of the amount of such
Revolving Advance or participation, and such Lender will transfer to the
Administrative Agent for the account of the Swing Line Lender on the next
Business Day following such notice, in immediately available funds, the amount
of such Revolving Advance or participation.
(C)    If any such Lender shall not have so made its Revolving Advance or its
percentage participation available to the Administrative Agent pursuant to this
Section 2.3(f), such Lender agrees to pay interest thereon for each day from
such date until the date such amount is paid at the lesser of (A) the Federal
Funds Rate for such day for the first three days and thereafter the interest
rate applicable to the Revolving Advance and (B) the Maximum Rate. Whenever, at
any time after the Administrative Agent has received from any Lender such
Lender’s Revolving Advance or participating interest in a Swing Line Advance,
the Administrative Agent receives any payment on account thereof, the
Administrative Agent will pay to such Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s Revolving Advance or participating
interest was outstanding and funded), which payment shall be subject to
repayment by such Lender if such payment received by the Administrative Agent is
required to be returned. Each Lender’s obligation to make the Revolving Advance
or purchase such participating interests pursuant to this Section 2.3(f) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (1) any set-off, counterclaim, recoupment, defense or other right
which such Lender or any other Person may have against the Swing Line Lender,
the Administrative Agent or any other Person for any reason whatsoever; (2) the
occurrence or continuance of a Default or the termination of the Commitments;
(3) any breach of this Agreement by the Borrower or any other Lender; or (4) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing. Each Swing Line Advance, once so participated by any Lender,
shall cease to be a Swing Line Advance with respect to that amount for purposes
of this Agreement, but shall continue to be a Revolving Loan.
(iv)    Method of Borrowing. If an AutoBorrow Agreement is in effect, each Swing
Line Borrowing shall be made as provided in such AutoBorrow Agreement.
Otherwise, and except as provided in the clause (c) above, each request for a
Swing Line Advance shall be made pursuant to

-35-

--------------------------------------------------------------------------------




telephone notice to the Swing Line Lender given no later than 1:00 p.m.
(Houston, Texas time) on the date of the proposed Swing Line Advance, promptly
confirmed by a completed and executed Notice of Revolving Borrowing telecopied
or facsimiled to the Administrative Agent and the Swing Line Lender. The Swing
Line Lender will promptly make the Swing Line Advance available to the Borrower
at the Borrower’s account with the Swing Line Lender.
(v)    Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Advances
(provided that any failure of the Swing Line Lender to provide such invoice
shall not release the Borrower from its obligation to pay such interest). Until
each Lender funds its Revolving Advance or risk participation pursuant to clause
(iii) above, interest in respect of Lender’s Pro Rata Share of the Swing Line
Advances shall be solely for the account of the Swing Line Lender.
(vi)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Advances
directly to the Swing Line Lender.
(vii)    Discretionary Nature of the Swing Line Facility. Notwithstanding any
terms to the contrary contained herein or in any AutoBorrow Agreement, the swing
line facility provided herein or in any AutoBorrow Agreement (i) is an
uncommitted facility and the Swing Line Lender may, but shall not be obligated
to, make Swing Line Advances, and (ii) may be terminated at any time by the
Swing Line Lender upon written notice to the Borrower.
Section 2.4.    Prepayments.
(a)    Right to Prepay; Ratable Prepayment. The Borrower shall have no right to
prepay any principal amount of any Advance except as provided in this Section
2.4 and all notices given pursuant to this Section 2.4 shall, except as provided
in this Section 2.4, be irrevocable and binding upon the Borrower. Each payment
of any Advance pursuant to this Section 2.4 shall be made in a manner such that
all Advances comprising part of the same Borrowing are paid in whole or ratably
in part other than Advances owing to a Defaulting Lender as provided in Section
2.14.
(b)    Optional. The Borrower may elect to prepay any of the Advances without
penalty or premium except as set forth in Section 2.9 and after giving by 11:00
a.m. (Houston, Texas time) (i) in the case of Eurodollar Advances, at least
three Business Days’ or (ii) in case of Base Rate Advances, one Business Day’s
prior written notice to the Administrative Agent stating the proposed date and
aggregate principal amount of such prepayment. If any such notice is given, the
Borrower shall prepay Advances comprising part of the same Borrowing in whole or
ratably in part in an aggregate principal amount equal to the amount specified
in such notice, together with accrued interest to the date of such prepayment on
the principal amount prepaid and amounts, if any, required to be paid pursuant
to Section 2.9 as a result of such prepayment being made on such date; provided
that (A) each optional prepayment of Eurodollar Advances shall be in a minimum
amount not less than $500,000 and in multiple integrals of $100,000 in excess
thereof, (B) each optional prepayment of Base Rate Advances shall be in a
minimum amount not less than $500,000 and in multiple integrals of $50,000 in
excess thereof, and (C) only if an AutoBorrow Agreement is not in effect, each
optional prepayment of Swing Line Advances shall be in a minimum amount not less
than $250,000 and in multiple integrals of $50,000 in excess thereof. If an
AutoBorrow Agreement is in effect, each prepayment of Swing Line Advances shall
be made as provided in such AutoBorrow Agreement. Notwithstanding the foregoing,
the Borrower may (subject to payment to the Lenders of any applicable amounts
under Section 2.9 hereof) rescind or postpone any notice of prepayment under
this Section 2.4(b) if such prepayment would have

-36-

--------------------------------------------------------------------------------




resulted from a refinancing of this Agreement, which refinancing shall not be
consummated or shall otherwise be delayed.
(c)    Mandatory.
(i)    On any date that (a) the sum of the outstanding principal amount of all
Swing Line Advances and all Revolving Advances plus the Letter of Credit
Exposure exceeds (b) the aggregate amount of Commitments, as notified to the
Borrower by the Administrative Agent (with such calculation set forth in
reasonable detail which shall be conclusive absent manifest error), the Borrower
shall, within one Business Day, to the extent of such excess, first prepay to
the Swing Line Lender the outstanding principal amount of the Swing Line
Advances, second prepay to the Lenders on a pro rata basis the outstanding
principal amount of the Revolving Advances, and third make deposits into the
Cash Collateral Account to provide cash collateral in the amount of such excess
for the Letter of Credit Exposure.
(ii)    If the Borrower or any Subsidiary is subject to a Casualty Event which
results in Net Cash Proceeds in excess of $2,000,000 in any fiscal year, then
the Borrower shall, subject to the terms of the Intercreditor Agreement, no
later than three Business Days following the receipt thereof, apply an amount
equal to 100% of such Net Cash Proceeds first to prepay to the Swing Line Lender
the outstanding principal amount of the Swing Line Advances, second to prepay to
the Lenders on a pro rata basis the outstanding principal amount of the
Revolving Advances, and third to make deposits into the Cash Collateral Account
to provide cash collateral for the Letter of Credit Exposure; provided that, (A)
if no Event of Default exists or would arise therefrom, then such proceeds shall
not be required to be so applied on such date to the extent that Borrower shall
have delivered a certificate by a Responsible Officer of the Borrower to the
Administrative Agent on or prior to such date stating that such Net Cash
Proceeds are reasonably expected to be reinvested in fixed or capital assets of
any Credit Party within 180 days following the date of such Casualty Event
(which officers’ certificate shall set forth the estimates of the proceeds to be
so expended); and (B) if all or any portion of such Net Cash Proceeds are not
reinvested within such 180-day period as provided in clause (A) above, then 100%
of such unused portion shall be applied on the last day of such period first to
prepay to the Swing Line Lender the outstanding principal amount of the Swing
Line Advances, second to prepay to the Lenders on a pro rata basis the
outstanding principal amount of the Revolving Advances, and third to make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure.
(iii)    If an increase in the aggregate Commitments is effected as permitted
under Section 2.15, the Borrower shall be deemed to have repaid any Revolving
Advances outstanding on the date such increase is effected with the proceeds of
Revolving Advances to the extent necessary to keep the outstanding Revolving
Advances ratable to reflect the revised Pro Rata Shares of the Lenders arising
from such increase. Any prepayment made by Borrower in accordance with this
clause (iii) shall be deemed to have been made with the proceeds of Revolving
Advances made by all the Lenders in connection such increase occurring
simultaneously with the prepayment.
(d)    Interest; Costs. Each prepayment pursuant to this Section 2.4 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.9 as a
result of such prepayment being made on such date.
Section 2.5.    Repayment.

-37-

--------------------------------------------------------------------------------




(a)    Revolving Advances. The Borrower shall pay to the Administrative Agent
for the ratable benefit of each Lender the aggregate outstanding principal
amount of the Revolving Advances on the Maturity Date.
(b)    Swing Line Advances. Each Swing Line Advance shall be paid in full on
each Swing Line Payment Date.
Section 2.6.    Fees.
(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee on the average daily amount by
which (A) such Lender’s Commitment exceeds (B) the sum of such Lender’s
outstanding Revolving Advances plus such Lender’s Pro Rata Share of the Letter
of Credit Exposure, at the rate equal to the Applicable Margin for Commitment
Fees for such period; provided that, no such commitment fee shall accrue on the
Commitment of a Defaulting Lender during the period such Lender remains a
Defaulting Lender. Such Commitment Fee is due quarterly in arrears on March 31,
June 30, September 30, and December 31 of each year commencing on June 30, 2014
and on the Maturity Date (unless any such date shall not be a Business Day in
which case such payment shall be made on the next preceding Business Day). For
the avoidance of doubt and for purposes of this Section 2.6(a) only, outstanding
Swing Line Advances shall not reduce the amount of unused Commitment.
(b)    Fees for Letters of Credit. The Borrower agrees to pay the following:
(i)    Subject to Section 2.14, to the Administrative Agent for the pro rata
benefit of the Lenders a per annum letter of credit fee for each Letter of
Credit issued hereunder, for the period such Letter of Credit is to be
outstanding, in an amount equal to the greater of (A) the Applicable Margin for
Eurodollar Advances per annum on the face amount of such Letter of Credit, and
(B) $600 per Letter of Credit. Such fee shall be due and payable quarterly in
arrears on March 31, June 30, September 30, and December 31 of each year, and on
the Maturity Date (unless any such date shall not be a Business Day in which
case such payment shall be made on the next preceding Business Day).
(ii)    To the Issuing Lender, a fronting fee for each Letter of Credit equal to
the greater of (A) 0.125% per annum on the face amount of such Letter of Credit
and (B) $600. Such fee shall be due and payable in advance on the date of the
issuance of the Letter of Credit, and, in the case of an increase or extension
only, on the date of such increase or such extension.
(iii)    Subject to Section 2.14, to the Administrative Agent for the pro rata
benefit of the Lenders such additional per annum letter of credit fee for each
commercial Letter of Credit issued hereunder, for the period such Letter of
Credit is to be outstanding, in an amount agreed to between the Borrower and the
Issuing Lender in writing. Such fee shall be due and payable quarterly in
arrears on March 31, June 30, September 30, and December 31 of each year, and on
the Maturity Date (unless any such date shall not be a Business Day in which
case such payment shall be made on the next preceding Business Day).
(iv)    To the Issuing Lender, an additional fronting fee for each commercial
Letter of Credit equal an amount agreed to between the Borrower and the Issuing
Lender. Such fee shall be due and payable in advance on the date of the issuance
of the Letter of Credit in writing, and, in the case of an increase or extension
only, on the date of such increase or such extension.

-38-

--------------------------------------------------------------------------------




(v)    To the Issuing Lender such other usual and customary fees associated with
any transfers, amendments, drawings, negotiations or reissuances of any Letters
of Credit. Such fees shall be due and payable as requested by the Issuing Lender
in accordance with the Issuing Lender’s then current fee policy.
The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because any Letter
of Credit is canceled prior to its expiration date.
(c)    Fee Letter. The Borrower agrees to pay the fees to Amegy as set forth in
the Fee Letter.
Section 2.7.    Interest.
(a)    Base Rate Advances. Each Base Rate Advance shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances for such period. The Borrower shall pay to Administrative
Agent for the ratable account of each Lender all accrued but unpaid interest on
such Lender’s Revolving Advances which are Base Rate Advances on each March 31,
June 30, September 30, and December 31 commencing on June 30, 2014, and on the
Maturity Date (unless any such date shall not be a Business Day in which case
such payment shall be made on the next preceding Business Day). The Swing Line
Advances shall bear interest at the Adjusted Base Rate plus the Applicable
Margin for Base Rate Advances or such other per annum rate to be agreed to
between the Borrower and the Swing Line Lender. The Borrower shall pay to the
Swing Line Lender all accrued but unpaid interest on such Swing Line Advances on
each March 31, June 30, September 30, and December 31 commencing on June 30,
2014, and on the Maturity Date (unless any such date shall not be a Business Day
in which case such payment shall be made on the next preceding Business Day).
(b)    Eurodollar Advances. Each Eurodollar Advance shall bear interest during
its Interest Period equal to at all times the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Advances for such period. The
Borrower shall pay to the Administrative Agent for the ratable account of each
Lender all accrued but unpaid interest on each of such Lender’s Eurodollar
Advances on the last day of the Interest Period therefor (provided that for
Eurodollar Advances with Interest Periods in excess of three months, accrued but
unpaid interest shall also be due on the day three months from the first day of
such Interest Period), on the date any Eurodollar Advance is repaid, and on the
Maturity Date.
(c)    Retroactive Adjustments of Applicable Margin. In the event that any
financial statement or Compliance Certificate delivered pursuant to Section 5.2
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (i)
the Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (ii) the Applicable Margin
shall be determined as if the higher Applicable Margin that would have applied
were applicable for such Applicable Period, and (iii) the Borrower shall
immediately, without further action by the Administrative Agent, any Lender or
any Issuing Lender, pay to the Administrative Agent for the account of the
applicable Lenders, the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period. This Section 2.7(c)
shall not limit the rights of the Administrative Agent and Lenders with respect
to the Default Rate as set forth in Section 2.7(d).
(d)    Default Rate. Notwithstanding the foregoing, (i) upon the occurrence and
during the continuance of an Event of Default under Section 7.1(a) or Section
7.1(g), all overdue amounts shall bear interest, after as well as before
judgment, at the Default Rate and (ii) upon the occurrence and during the
continuance of any Event of Default (including under Section 7.1(a) and Section
7.1(g)), upon the request of the Majority Lenders, all Obligations shall bear
interest, after as well as before judgment, at the Default

-39-

--------------------------------------------------------------------------------




Rate. Interest accrued pursuant to this Section 2.7(d) and all interest accrued
but unpaid on or after the Maturity Date shall be due and payable on demand.
Section 2.8.    Illegality. If any Lender shall notify the Borrower that any
Change in Law makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make, maintain, or
fund any Eurodollar Advances of such Lender then outstanding hereunder, (a) all
Eurodollar Advances of such Lender that are then the subject of any Notice of
Borrowing and that cannot be lawfully funded shall be funded as Base Rate
Advances of such Lender, (b) all Eurodollar Advances of such Lender shall be
Converted automatically to Base Rate Advances of such Lender on the respective
last days of the then current Interest Periods with respect to such Eurodollar
Advances or within such earlier period as required by such change in
circumstances, and (c) the right of the Borrower to select Eurodollar Advances
from such Lender for any subsequent Borrowing shall be suspended until such
Lender shall notify the Borrower that the circumstances causing such suspension
no longer exist. Each Lender agrees to use commercially reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions) to
designate a different Lending Office if the making of such designation would
avoid the effect of this paragraph and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender.
Section 2.9.    Breakage Costs. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, Conversion, payment or prepayment (including any deemed
payment or repayment and any reallocated repayment to Non-Defaulting Lenders
provided for in Section 2.11(a) or Section 2.14) of any Advance other than a
Base Rate Advance on a day other than the last day of the Interest Period for
such Advance (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make an Advance) to prepay, borrow, continue or Convert any Advance
other than a Base Rate Advance on the date or in the amount notified by the
Borrower; or
(c)    any assignment of an Eurodollar Advance on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.9, the
requesting Lender shall be deemed to have funded the Eurodollar Advances made by
it at the Eurodollar Base Rate used in determining the Eurodollar Rate for such
Advance by a matching deposit or other borrowing in the offshore interbank
market for Dollars for a comparable amount and for a comparable period, whether
or not such Eurodollar Advance was in fact so funded.
Section 2.10.    Increased Costs.
(a)    Eurodollar Advances. If any Change in Law shall:
(i)    impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, assessment, or similar requirement (other
than by way of imposition or increase

-40-

--------------------------------------------------------------------------------




of reserve requirements included in the Eurodollar Rate Reserve Percentage)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, financial institutions generally, including
any Lender (or its applicable Lending Office), including the Commitments of such
Lender hereunder;
(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on financial institutions generally, including such Lender (or
its applicable Lending Office), or on the London interbank market any other
condition affecting this Agreement or its Notes or any of such extensions of
credit or liabilities or commitments;
and the result of any of the foregoing is to increase the cost to such Lender
(or its applicable Lending Office) of making, Converting into, continuing, or
maintaining any Eurodollar Advances or to reduce any sum received or receivable
by such Lender (or its applicable Lending Office) under this Agreement or its
Notes with respect to any Eurodollar Advances, then the Borrower shall pay to
such Lender within three Business Days after written demand made by such Lender
such amount or amounts as such Lender determines in good faith to be necessary
to compensate such Lender for such increased cost or reduction.
(b)    Capital Adequacy. If, after the date hereof, any Lender or the Issuing
Lender shall have determined that any Change in Law affecting such Lender or
Issuing Lender or any Lending Office of such Lender or such Lender’s or Issuing
Lender’s holding company, if any, regarding capital adequacy or liquidity
requirements has or would have the effect of reducing the rate of return on the
capital of financial institutions generally, including such Lender or the
Issuing Lender or any corporation controlling such Lender or the Issuing Lender,
as a consequence of such Lender’s or the Issuing Lender’s obligations hereunder
to a level below that which such Lender or the Issuing Lender or such
corporation could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy and liquidity
requirements), then from time to time within three Business Days after written
demand by such Lender or the Issuing Lender, as the case may be, the Borrower
shall pay to such Lender or the Issuing Lender such additional amount or amounts
as such Lender determines in good faith to be necessary to compensate such
Lender or the Issuing Lender for such reduction.
(c)    Mitigation. Each Lender shall promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 2.10 and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
it. Any Lender claiming compensation under this Section 2.10 shall furnish to
the Borrower and the Administrative Agent a statement setting forth the
additional amount or amounts to be paid to it hereunder which shall be
determined by such Lender in good faith and which shall be conclusive in the
absence of manifest error. In determining such amount, such Lender may use any
reasonable averaging and attribution methods.
(d)    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section 2.10 shall not constitute
a waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Lender pursuant to this Section 2.10 for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or Issuing Lender, as the case may be, notifies the Borrower and the
Administrative Agent of the Change in Law giving rise to such increased costs or

-41-

--------------------------------------------------------------------------------




reductions and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).
Section 2.11.    Payments and Computations.
(a)    Payments. All payments of principal, interest, and other amounts to be
made by the Borrower under this Agreement and other Credit Documents shall be
made to the Administrative Agent in Dollars and in immediately available funds,
without setoff, deduction, or counterclaim; provided that, the Borrower may
setoff amounts owing to any Lender that is at such time a Defaulting Lender
against Advances that such Defaulting Lender failed to fund to the Borrower
under this Agreement (the “Unfunded Advances”) so long as (i) the Borrower shall
have delivered prior written notice of such setoff to the Administrative Agent
and such Defaulting Lender, (ii) the Advances made by the Non-Defaulting Lenders
as part of the original Borrowing to which the Unfunded Advances applied shall
still be outstanding, (iii) if such Defaulting Lender failed to fund Advances
under more than one Borrowing, such setoff shall be applied in a manner
satisfactory to the Administrative Agent, and (iv) upon the application of such
setoff, the Unfunded Advances shall be deemed to have been made by such
Defaulting Lender on the effective date of such setoff.
(b)    Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 1:00 p.m. (Houston, Texas time) on
the day when due in Dollars to the Administrative Agent at the location referred
to in the Notes (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds. The Administrative
Agent will promptly thereafter, and in any event prior to the close of business
on the day any timely payment is made, cause to be distributed like funds
relating to the payment of principal, interest or fees ratably (other than
amounts payable solely to the Administrative Agent or a specific Lender pursuant
to Sections 2.8, 2.9, 2.10, 2.12, 2.13, and 9.2 and such other provisions herein
which expressly provide for payments to a specific Lender, but after taking into
account payments effected pursuant to Section 9.1) in accordance with each
Lender’s Pro Rata Share to the Lenders for the account of their respective
applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon receipt of other amounts due solely to the Administrative Agent,
the Issuing Lender, the Swing Line Lender or a specific Lender, the
Administrative Agent shall distribute such amounts to the appropriate party to
be applied in accordance with the terms of this Agreement.
(c)    Non Business Day Payments. Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
(d)    Computations. All computations of interest for Base Rate Advances based
upon the Wall Street Journal Rate shall be made by the Administrative Agent on
the basis of a year of 365/366 days and all computations of all other interest
and fees shall be made by the Administrative Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day, but
excluding the last day) occurring in the period for which such interest or fees
are payable. Each determination by the Administrative Agent of an amount of
interest or fees shall be conclusive and binding for all purposes, absent
manifest error.

-42-

--------------------------------------------------------------------------------




(e)    Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set off, or
otherwise) on account of the Advances made by it in excess of its ratable share
of payments on account of the Advances or Letter of Credit Obligations obtained
by the Lenders (other than as a result of a termination of a Defaulting Lender’s
Commitment under Section 2.1(b)(ii), the setoff right of the Borrower under
clause (a) above, or the non-pro rata application of payments provided in the
last sentence of this clause (e)), such Lender shall notify the other Lenders
and forthwith purchase from the other Lenders such participations in the
Advances made by it or the Letter of Credit Obligations held by it as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with the other Lenders; provided that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
the other Lenders shall be rescinded and each such Lender shall repay to the
purchasing Lender the purchase price to the extent of such Lender’s ratable
share, but without interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.11(e) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation. If a Lender fails to fund a Revolving Advance with respect to a
Borrowing as and when required hereunder and the Borrower subsequently makes a
repayment of any Revolving Advances, then, after taking into account any setoffs
made pursuant to Section 2.11(a) above, such payment shall be applied among the
Non-Defaulting Lenders ratably in accordance with their respective Commitment
percentages until each Lender (including any Lender that is at such time a
Defaulting Lender) has its percentage of all of the outstanding Revolving
Advances and the balance of such repayment shall be applied among the Lenders in
accordance with their Pro Rata Share. The provisions of this Section 2.11(e)
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or to any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances or participations in Letter of Credit
Exposure to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
2.11(e) shall apply).
Section 2.12.    Taxes.
(a)    No Deduction for Certain Taxes. Any and all payments by or account of any
obligation of any Credit Party under any of the Credit Documents shall be made
free and clear of and without deduction for Taxes, except as required by
applicable Legal Requirements. If any applicable Legal Requirement (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by an
applicable Withholding Agent, then such Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Legal Requirements and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Other Taxes. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Legal Requirements, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(c)    Indemnification. The Borrower will indemnify each Recipient, within 10
days after written demand therefor, for the full amount of Indemnified Taxes
(including, without limitation, any Indemnified Taxes imposed on amounts payable
under this Section 2.12(c)) paid by such Recipient and any interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were

-43-

--------------------------------------------------------------------------------




correctly or legally asserted. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent) or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error. Notwithstanding
anything herein to the contrary, a Recipient shall not be indemnified for any
Indemnified Taxes under this Section 2.12 unless such Recipient shall make
written demand on Borrower for such reimbursement no later than one year after
the earlier of (i) the date on which the relevant Governmental Authority makes
written demand upon such Recipient for such Indemnified Taxes and (ii) the date
on which such Recipient has made payment of such Indemnified Taxes to the
relevant Governmental Authority.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Credit Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.7(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)    Evidence of Tax Payments. As soon as practicable after any payment of
Indemnified Taxes by any Credit Party to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of
any receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment, or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Withholding Reduction or Exemption. (i) Each Lender that is entitled to
an exemption from, or a reduction of, withholding Tax with respect to payments
under this Agreement or under any other Credit Document shall, to the extent
that it is legally entitled to do so, deliver to the Borrower (with a copy to
the Administrative Agent), on or before the date it becomes a party to this
Agreement and from time to time thereafter at the time or times prescribed by
applicable Legal Requirements or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Legal Requirements or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender shall, to
the extent that it is legally entitled to do so, deliver to Borrower (with a
copy to the Administrative Agent), on or before the date it becomes a party to
this Agreement and from time to time thereafter at the time or times prescribed
by applicable Legal Requirements or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine that such Lender is not subject to United States backup withholding
and whether or not such Lender is subject to United States information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.12(f)(ii)(A), (B) and (C) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

-44-

--------------------------------------------------------------------------------




(ii)    Without limiting the generality of the foregoing, each Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), on or before the date on which such
Lender becomes a party to this Agreement and from time to time thereafter at the
time or times prescribed by applicable Legal Requirements or reasonably
requested by the Borrower or Administrative Agent, whichever of the following is
applicable:
(A)    In the case of any Lender that is not a Foreign Lender, duly completed
and executed originals of IRS Form W-9 (or any successor form) certifying that
such Lender is exempt from United States backup withholding;
(B)    In the case of any Foreign Lender, to the extent that it is legally
entitled to do so:
(1)    duly completed and executed originals of IRS Form W-8BEN (or any
successor form) or IRS Form W-8BEN-E (or any successor form), as applicable,
claiming eligibility for benefits of an income tax treaty to which the United
States is a party;
(2)    duly completed and executed originals of IRS Form W-8ECI (or any
successor form);
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (1) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (a) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (b)
a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (c) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and (2)
duly completed and executed originals of IRS Form W-8BEN (or any successor form)
or IRS Form W-8BEN-E (or any successor form), as applicable;
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI (or any successor form), IRS Form W-8BEN (or any successor form), IRS
Form W-8BEN-E (or any successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9 (or any
successor form), and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner; or
(5)    any other form prescribed by applicable Legal Requirements as a basis for
claiming exemption from or a reduction in United States federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Legal Requirements to permit the Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.
(C)    Without limiting any of the foregoing, if a payment made to a Lender
hereunder or under any other Credit Document would be subject to United States
federal withholding taxes imposed pursuant to FATCA if such Lender were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or

-45-

--------------------------------------------------------------------------------




times prescribed by applicable Legal Requirements and at such time or times
reasonably requested by the Borrower and the Administrative Agent, such
documentation prescribed by applicable Legal Requirements (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has complied with its
obligations under FATCA, or to determine the amount to deduct and withhold from
such payment; provided, that solely for purposes of this paragraph, the term
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(D)    Each Lender further agrees that it shall (i) promptly notify the Borrower
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction in U.S. withholding Taxes,
and (ii) in the event any previous form delivered by such Lender pursuant to
this Section 2.12(f) expires or becomes obsolete or inaccurate, update any such
form or certification or promptly deliver any such other properly completed and
executed form, certification or documentation as may be required in order to
confirm or establish the entitlement of such Lender to an exemption from or a
reduction in U.S. withholding Taxes with respect to payments hereunder or under
any other Credit Document if such Lender continues to be so entitled.
(g)    Mitigation. Each Lender shall use reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its applicable Lending Office or change the jurisdiction of its
applicable Lending Office, as the case may be, so as to avoid the imposition of
any Indemnified Taxes or to eliminate or reduce the payment of any additional
sums under this Section 2.12; provided, that no such selection or change of
jurisdiction for its applicable Lending Office shall be made if, in the
reasonable judgment of such Lender, such selection or change would be
disadvantageous to such Lender.
(h)    Tax Credits and Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.12 (including by the payment
of additional amounts pursuant to this Section 2.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.12 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person..
(i)    Definitions. For purposes of this Section 2.12, the term “Lender”
includes the Issuing Lender and the term “applicable Legal Requirements”
includes FATCA.

-46-

--------------------------------------------------------------------------------




Section 2.13.    Replacement of Lenders. If (a) the Borrower is required
pursuant to Section 2.10 or 2.12 to make any additional payment to any Lender,
(b) any Lender’s obligation to make or continue, or to Convert Base Rate
Advances into, Eurodollar Advances shall be suspended pursuant to Section
2.3(c)(iii) or 2.8, or (c) any Lender is a Defaulting Lender (any such Lender
described in any of the preceding clauses (a) – (c), being a “Subject Lender”),
then (i) in the case of a Defaulting Lender, the Administrative Agent may, upon
notice to the Subject Lender and the Borrower, require such Defaulting Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.7), all of its
interests, rights and obligations under this Agreement and the related Credit
Documents as a Lender to an Eligible Assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment) and
(ii) in the case of any Subject Lender, the Borrower may, upon notice to the
Subject Lender and the Administrative Agent and at the Borrower’s sole cost and
expense, require such Subject Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 9.7), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an Eligible Assignee that
shall assume such obligations (which Eligible Assignee may be another Lender, if
a Lender accepts such assignment), provided that, in any event
(A)    as to assignments required by the Borrower, the Borrower shall have paid
to the Administrative Agent the assignment fee specified in Section 9.7;
(B)    such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Advances and participations in
outstanding Letter of Credit Obligations, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Credit
Documents (including any amounts under Section 2.9) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(C)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12, such assignment will result in a reduction in
such compensation or payments thereafter; and
(D)    such assignment does not conflict with applicable Legal Requirements.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply. Solely for purposes of effecting any
assignment involving a Defaulting Lender under this Section 2.13 and to the
extent permitted under applicable Legal Requirements, each Lender hereby
designates and appoints the Administrative Agent as true and lawful agent and
attorney-in-fact, with full power and authority, for and on behalf of and in the
name of such Lender to execute, acknowledge and deliver the Assignment and
Acceptance required hereunder if such Lender is a Defaulting Lender and such
Lender shall be bound thereby as fully and effectively as if such Lender had
personally executed, acknowledged and delivered the same. In lieu of the
Borrower or the Administrative Agent replacing a Defaulting Lender as provided
in this Section 2.13, the Borrower may terminate such Defaulting Lender’s
Commitment as provided in Section 2.1(b)(ii).
Section 2.14.    Payments and Deductions to a Defaulting Lender.
(a)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.1(a), Section 2.2, or Section 2.11 then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the

-47-

--------------------------------------------------------------------------------




account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid in cash.
(b)    If a Defaulting Lender as a result of the exercise of a set-off shall
have received a payment in respect of its outstanding applicable Advances or Pro
Rata Share of Letter of Credit Exposure which results in its outstanding
applicable Advances and Pro Rata Share of Letter of Credit Exposure being less
than its pro rata share of the aggregate outstanding applicable Advances and
Letter of Credit Exposure, then no payments will be made to such Defaulting
Lender until such time as all amounts due and owing to the Lenders have been
equalized in accordance with each Lender’s respective pro rata share of the
aggregate outstanding applicable Advances and Letter of Credit Exposure.
Further, if at any time prior to the acceleration or maturity of the Advances,
the Administrative Agent shall receive any payment in respect of principal
attributable to an applicable Advance or Letter of Credit Obligations while one
or more Defaulting Lenders shall be party to this Agreement, the Administrative
Agent shall apply such payment first to the Borrowings for which such Defaulting
Lender(s) shall have failed to fund its pro rata share until such time as such
Borrowing(s) are paid in full or each Lender (including each Defaulting Lender)
is owed its pro rata share of all Advances then outstanding. After acceleration
or maturity of the Advances, subject to the first sentence of this Section
2.14(b), all principal will be paid ratably as provided in Section 2.11(e).
(c)    If any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender then:
(i)    such Letter of Credit Exposure shall be automatically reallocated among
the Non-Defaulting Lenders in accordance with their respective Pro Rata Share of
such Defaulting Lender’s Pro Rata Share of the Letter of Credit Exposure (and
each Lender is deemed to have purchased and assigned such participation interest
in such reallocated portion of the Letter of Credit Exposure) but only to the
extent that (A) the sum of each Non-Defaulting Lender’s outstanding Revolving
Advances plus its share of the Letter of Credit Exposure, after giving effect to
the reallocation provided herein, does not exceed such Non-Defaulting Lender’s
Commitment, and (B) the conditions set forth in Section 3.2 are satisfied at
such time; provided that, such reallocation shall not constitute a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Lender
or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then the Borrower shall, within one Business Day
following notice by the Administrative Agent, cash collateralize such Defaulting
Lender’s share of the Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.2(h) for so long as such Letter of Credit
Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.14 then the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.6(b)(i) or (iii) with respect to such Defaulting Lender’s
Letter of Credit Exposure during the period such Defaulting Lender’s Letter of
Credit Exposure is cash collateralized;
(iv)    if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.6(b)(i) and (iii) shall be adjusted in accordance with
such Non-Defaulting Lenders’ Pro Rata Share;

-48-

--------------------------------------------------------------------------------




(v)    if any Defaulting Lender’s share of the Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to the preceding
provisions, then, without prejudice to any rights or remedies of the Issuing
Lender or any Lender hereunder, all letter of credit fees payable under Section
2.6(b)(i) and (iii) with respect to such Defaulting Lender’s share of the Letter
of Credit Exposure shall be payable to the Issuing Lender until such Letter of
Credit Exposure is cash collateralized and/or reallocated.
In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then (i) the Letter of Credit
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall be deemed to have
purchased at par such of the Revolving Advances or participations in Letters of
Credit of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Advances and Letter of
Credit Exposure in accordance with its Pro Rata Share, and (ii) if no Default
exists, then any cash collateral posted by the Borrower pursuant to clause
(c)(ii) above with respect to such Lender shall be returned to the Borrower.
Section 2.15.    Increase in Commitments.
(a)    At any time prior to the Business Day immediately preceding the Scheduled
Maturity Date, the Borrower may effectuate one or more increases in the
aggregate Commitments (each such increase being a “Commitment Increase”), by
designating either one or more of the existing Lenders (each of which, in its
sole discretion, may determine whether and to what degree to participate in such
Commitment Increase) or one or more other Eligible Assignees that at the time
agree, in the case of any existing Lender, to increase its Commitment as such
Lender shall so select (an “Increasing Lender”) and, in the case of any Eligible
Assignee that is not an existing Lender (an “Additional Lender”), to become a
party to this Agreement as a Lender; provided, however, that (i) each such
Commitment Increase shall be equal to at least $5,000,000, (ii) all Commitments
and Advances provided pursuant to a Commitment Increase shall be available on
the same terms as those applicable to the existing Commitments and Advances
except as to upfront fees which may be as agreed to between the Borrower and
such Increasing Lender or Additional Lender, as the case may be, (iii) the
aggregate of all such Commitment Increases shall not exceed an amount equal to
the sum of $50,000,000, and (iv) such Commitment Increase shall not effect an
increase in the aggregate Commitments if the Maturity Date has occurred. The
Borrower shall provide prompt notice of such proposed Commitment Increase
pursuant to this Section 2.15 to the Administrative Agent and the Lenders. This
Section 2.15 shall not be construed to create any obligation on the
Administrative Agent or any of the Lenders to advance or to commit to advance
any credit to the Borrower or to arrange for any other Person to advance or to
commit to advance any credit to the Borrower.
(b)    The Commitment Increase shall become effective on the date (the “Increase
Date”) on or prior to which each of following conditions shall have been
satisfied: (i) the receipt by the Administrative Agent of (A) an agreement in
form and substance reasonably satisfactory to the Administrative Agent signed by
the Borrower, each Increasing Lender and/or each Additional Lender, setting
forth the Commitments, if any, of each such Increasing Lender and/or Additional
Lender and, if applicable, setting forth the agreement of each Additional Lender
to become a party to this Agreement and to be bound by all the terms and
provisions hereof binding upon each Lender and (B) such evidence of appropriate
authorization on the part of the Borrower and the Guarantors with respect to
such Commitment Increase and such legal opinions as the Administrative Agent may
reasonably request, (ii) the funding by each Increasing Lender and Additional
Lender of the Revolving Advances to be made by each such Lender to effect the
prepayment requirement set forth in Section 2.4(c)(iii), (iii) receipt by the
Administrative Agent of a certificate of an authorized officer of the Borrower
certifying (A) both before and after giving effect to such Commitment Increase,
no Default

-49-

--------------------------------------------------------------------------------




has occurred and is continuing, (B) all representations and warranties made by
the Borrower in this Agreement are true and correct in all material respects,
unless such representation or warranty relates to an earlier date which remains
true and correct in all material respects as of such earlier date, and (C) the
pro forma compliance with the covenants in Sections 6.16 and 6.17, after giving
effect to such Commitment Increase, and (iv) receipt by the Increasing Lender or
Additional Lender, as applicable, of all such fees as agreed to between such
Increasing Lender and /or Additional Lender and the Borrower.
(c)    On such Increase Date, each Lender’s share of the Letter of Credit
Exposure and participations in respect of Swing Line Advances on such date shall
automatically be deemed to equal such Lender’s Pro Rata Share of such Letter of
Credit Obligations and participations in respect of Swing Line Advances (such
Pro Rata Share for such Lender to be determined as of the Increase Date in
accordance with its Commitment on such date as a percentage of the aggregate
Commitments on such date) without further action by any party.


ARTICLE 3
CONDITIONS OF LENDING
Section 3.1.    Conditions Precedent to Effectiveness. The Existing Credit
Agreement shall be amended and restated in its entirety as set forth herein upon
the occurrence of the following conditions precedent on or before the Effective
Date:
(a)    Documentation. The Administrative Agent shall have received the
following, duly executed by all the parties thereto, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders:
(i)    this Agreement and all attached Exhibits and Schedules and the Notes
payable to the order of each applicable Lender;
(ii)    the Guaranty executed by Augusta and each other Subsidiary of the
Borrower existing on the Effective Date;
(iii)    the Security Agreement executed by each Credit Party, together with
appropriate UCC-1 financing statements, if any, necessary or desirable for
filing with the appropriate authorities and any other documents, agreements, or
instruments necessary to create, perfect or maintain an Acceptable Security
Interest in the Collateral described in the Security Agreement;
(iv)    fully executed Mortgages or amendments to existing Mortgages covering
all fee owned real property of any Credit Party, together with (A) a copy of an
existing owner’s policy of title insurance reflecting no Liens on such real
property other than Permitted Liens, (B) a flood determination certificate
issued by the appropriate Governmental Authority or third party indicating
whether such property is designated as a “flood hazard area” and (C) if such
property is designated to be in a “flood hazard area”, evidence of flood
insurance on such property obtained by the applicable Credit Party in such total
amount as required by Regulation H of the Federal Reserve Board, and all
official rulings and interpretations thereunder or thereof, and otherwise in
compliance with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973;

-50-

--------------------------------------------------------------------------------




(v)    the Intercreditor Agreement executed by the Administrative Agent, the
Term B Collateral Agent and the Borrower;
(vi)    certificates of insurance naming the Administrative Agent as loss payee
with respect to property insurance, and additional insured with respect to
liability insurance, and covering the Borrower’s or its Subsidiaries’ Properties
with such insurance carriers, for such amounts and covering such risks that are
acceptable to the Administrative Agent;
(vii)    a certificate from an authorized officer of the Borrower dated as of
the Effective Date stating that as of such date (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct, (B)
no Default has occurred and is continuing; and (C) the conditions precedent set
forth in Section 3.1(b), (e), the second sentence of (l), and (m)(i) and (ii)
have been met;
(viii)    a secretary’s certificate from each Credit Party certifying such
Person’s (A) officers’ incumbency, (B) authorizing resolutions, and (C)
Organization Documents;
(ix)    certificates of good standing for each Credit Party in each state in
which each such Person is organized or qualified to do business, which
certificate shall be (A) dated a date not earlier than 30 days prior to
Effective Date or (B) otherwise effective on the Effective Date;
(x)    legal opinions of (A) Fulbright & Jaworski LLP as Texas counsel to the
Credit Parties and (B) Reinhart Boerner Van Deuren s.c., as Wisconsin counsel to
the Credit Parties, each in form and substance reasonably acceptable to the
Administrative Agent;
(xi)    copies of the Augusta Drop Down Documents, certified as of the Effective
Date by an authorized officer of the Borrower (x) as being true and correct
copies of such documents, (y) as being in full force and effect and (z) that no
material term or condition thereof shall have been amended, modified or waived
after the execution thereof in a manner that is materially adverse to the
interests of the Administrative Agent or the Lenders without the prior written
consent of the Administrative Agent;
(xii)    copies of the Term B Credit Documents, certified as of the Effective
Date by an authorized officer of the Borrower (x) as being true and correct
copies of such documents, (y) as being in full force and effect and (z) that no
material term or condition thereof shall have been amended, modified or waived
after the execution thereof in a manner that is materially adverse to the
interests of the Administrative Agent or the Lenders without the prior written
consent of the Administrative Agent;
(xiii)    letter of credit applications or amendments to the Existing Letters of
Credit, as applicable, and such other documents and instruments of transfer as
the Administrative Agent and the Issuing Lender deem necessary to effectuate the
deemed issuance of the Existing Letters of Credit hereunder; and
(xiv)    such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent or any Lender may reasonably request.
(b)    Consents; Authorization; Conflicts. The Borrower shall have received any
consents, licenses and approvals required in accordance with applicable law, or
in accordance with any document, agreement, instrument or arrangement to which
the Borrower or any Subsidiary is a party, in connection with the

-51-

--------------------------------------------------------------------------------




execution, delivery, performance, validity and enforceability of this Agreement
and the other Credit Documents and the consummation of the Augusta Drop Down. In
addition, the Borrower and the Subsidiaries shall have all such material
consents, licenses and approvals required in connection with the continued
operation of the Borrower and the Subsidiaries, and such approvals shall be in
full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on this Agreement
and the actions contemplated hereby.
(c)    Representations and Warranties. The representations and warranties
contained in Article 4 and in each other Credit Document shall be true and
correct on and as of the Effective Date before and after giving effect to the
initial Borrowings or issuance (or deemed issuance) of Letters of Credit and to
the application of the proceeds from such Borrowing, as though made on and as of
such date.
(d)    Fee Letter; Payment of Fees. The Borrower shall have paid the fees and
expenses required to be paid as of the Effective Date by Sections 2.6(c) and 9.1
or any other provision of a Credit Document.
(e)    Other Proceedings. No action, suit, investigation or other proceeding
(including without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be pending
or, to the Borrower’s knowledge, threatened and no preliminary or permanent
injunction or order by a state or federal court shall have been entered (i) in
connection with this Agreement, any other Credit Document or any transaction
contemplated hereby or thereby, including the consummation of the Augusta Drop
Down or (ii) which in the judgment of the Administrative Agent could reasonably
be expected to result in a Material Adverse Change.
(f)    Other Reports. The Administrative Agent shall have received, in form and
substance reasonably satisfactory to it, all existing environmental reports
(including all available Phase I Environmental Site Assessment reports and Phase
II Environmental Site Assessment reports), and such other reports, audits or
certifications in the possession of the Credit Parties as it may reasonably
request.
(g)    Material Adverse Change. Since December 31, 2013, there shall not have
occurred any event, development or circumstance that has or could reasonably be
expected to result in a Material Adverse Change.
(h)    Solvency. The Administrative Agent shall have received a certificate in
form and substance reasonably satisfactory to the Administrative Agent from a
senior financial officer or such other officer acceptable to the Administrative
Agent of the Borrower and each Guarantor certifying that, before and after
giving effect to the initial Borrowings made hereunder on the Effective Date,
the Borrower and each such other Guarantor is Solvent (assuming with respect to
each Guarantor, that the fraudulent conveyance savings language contained in the
Guaranty applicable to such Guarantor will be given full effect).
(i)    Delivery of Initial Financial Statements; Projections. The Administrative
Agent shall have received true and correct copies of (i) the Initial Financial
Statements, (ii) the Pro Forma Financial Statements and (iii) the projections
prepared by management of balance sheets, income statements and cashflow
statements of the Borrower and its Subsidiaries, after giving effect to the
Augusta Drop Down and incurrence of Term B Debt, covering the first four full
years after the Effective Date.
(j)    Notices of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Borrower, with appropriate insertions and executed
by a duly appointed Responsible Officer of the Borrower.

-52-

--------------------------------------------------------------------------------




(k)    USA Patriot Act. The Administrative Agent shall have received all
documentation and other information that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.
(l)    Capital Structure; Consummation of the Augusta Drop Down. The capital and
ownership structure and the equityholder arrangements of the Borrower and its
Subsidiaries (and all agreements relating thereto) will be reasonably
satisfactory to the Administrative Agent. The Administrative Agent shall have
received evidence, in form and substance satisfactory to the Administrative
Agent, of the contemporaneous consummation of the Augusta Drop Down in
accordance with the Augusta Drop Down Documents.
(m)    Amendment of Hi-Crush Proppants Credit Agreement. The Administrative
Agent shall have received evidence, in form and substance satisfactory to the
Administrative Agent, that (i) the Hi-Crush Proppants Credit Agreement has been
amended to permit the Augusta Drop Down and the transactions contemplated hereby
and (ii) all obligations, liabilities and Liens of Augusta relating to the
Hi-Crush Proppants Credit Agreement and the other Credit Documents (as defined
in the Hi-Crush Proppants Credit Agreement) have been released and terminated.
(n)    Due Diligence. The Administrative Agent shall have completed and be
satisfied in its sole discretion with the corporate (or other organizational),
environmental and financial due diligence of the Credit Parties and its
Affiliates.
(o)    Landlord Agreements; Account Control Agreements. The Borrower shall have
used commercially reasonable efforts to cause to be delivered to Administrative
Agent lien waivers or subordination agreements in form and substance
satisfactory to the Administrative Agent and executed by the landlords or
lessors identified in, and covering each of the leased real properties listed
on, Schedule 4.5 to the extent required pursuant to Section 6.19. The
Administrative Agent shall have received Account Control Agreements in
accordance with Section 5.8 and the Security Documents.
(p)    Certificates of Title. For each piece of Certificated Equipment of any
Credit Party, if any, to the extent required by Section 4.10 of the Security
Agreement, the Administrative Agent shall have received the original certificate
of title to such equipment and such other documents, agreements or instruments
required in order to evidence the Administrative Agent’s first priority lien on
the certificate of title for such Certificated Equipment.
(q)    Liens. The Administrative Agent shall have received evidence satisfactory
to it that there are no Liens encumbering any of the Credit Parties’ respective
Property other than Permitted Liens.
(r)    Effective Date Leverage Ratio. The Administrative Agent shall have
received a compliance certificate in form acceptable to the Administrative Agent
and executed a Responsible Officer of the Borrower and reflecting a Leverage
Ratio as of the last day of the most recently ended fiscal quarter prior to the
Effective Date for which financial statements are available, calculated giving
pro forma effect to the Augusta Drop Down and incurrence of Term B Debt, of no
greater than 3.50 to 1.00.
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO LENDER SHALL BE OBLIGATED TO
MAKE ADVANCES HEREUNDER AND THE ISSUING LENDER SHALL NOT BE OBLIGATED TO ISSUE
ANY LETTER OF CREDIT HEREUNDER UNLESS EACH OF THE FOREGOING CONDITIONS PRECEDENT
IS SATISFIED ON OR PRIOR TO MAY 23, 2014.
Section 3.2.    Conditions Precedent to Each Borrowing and to Each Issuance,
Extension or Renewal of a Letter of Credit. The obligation of each Lender to
make an Advance on the occasion of each

-53-

--------------------------------------------------------------------------------




Borrowing (including the initial Borrowing), the obligation of each Issuing
Lender to issue, increase, renew or extend a Letter of Credit (including the
deemed issuance of Letters of Credit) and of any reallocation of Letter of
Credit Exposure provided in Section 2.14, shall be subject to the further
conditions precedent that on the date of such Borrowing or such issuance,
increase, renewal or extension:
(a)    Representations and Warranties. The representations and warranties made
by any Credit Party or any officer or employee of any Credit Party contained in
the Credit Documents shall be true and correct in all material respects on such
date, except that any representation and warranty which by its terms is made as
of a specified date shall be required to be true and correct only as of such
specified date and each request for the making of any Advance or issuance,
increase, renewal or extension of any Letter of Credit and the making of such
Advance or the issuance, increase, renewal or extension of such Letter of Credit
shall be deemed to be a reaffirmation of such representations and warranties.
(b)    Event of Default. No Default shall exist, and the making of such Advance
or issuance, increase, renewal or extension of such Letter of Credit, or the
relocation of the Letter of Credit Exposure would not cause a Default.
Each of the giving of the applicable Notice of Borrowing or Letter of Credit
Application, the acceptance by the Borrower of the proceeds of such Borrowing,
the issuance, increase, or extension of such Letter of Credit, and the
reallocation of the Letter of Credit Exposure, shall constitute a representation
and warranty by the Borrower that on the date of such Borrowing, such issuance,
increase, or extension of such Letter of Credit or such reallocation, as
applicable, the foregoing conditions have been met.
Section 3.3.    Determinations Under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Sections 3.1 and 3.2
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the Borrowings hereunder specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowings.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES
Each Credit Party hereto represents and warrants as follows:
Section 4.1.    Organization. Each Credit Party is duly and validly organized
and existing and in good standing under the laws of its jurisdiction of
incorporation or formation. Each Credit Party is authorized to do business and
is in good standing in all jurisdictions in which such qualifications or
authorizations are necessary except where the failure to be so qualified or
authorized could not reasonably be expected to result in a Material Adverse
Change. As of the Effective Date, each Credit Party’s type of organization and
jurisdiction of incorporation or formation are set forth on Schedule 4.1.
Section 4.2.    Authorization. The execution, delivery, and performance by each
Credit Party of each Credit Document to which such Credit Party is a party and
the consummation of the transactions contemplated thereby, including the Augusta
Drop Down (a) are within such Credit Party’s powers, (b) have been duly
authorized by all necessary corporate, limited liability company or partnership
action, (c) do not contravene any articles or certificate of incorporation or
bylaws, partnership or limited liability company agreement binding on or
affecting such Credit Party, (d) do not contravene any law or any contractual

-54-

--------------------------------------------------------------------------------




restriction binding on or affecting such Credit Party, (e) do not result in or
require the creation or imposition of any Lien prohibited by this Agreement, and
(f) do not require any authorization or approval or other action by, or any
notice or filing with, any Governmental Authority except, in the case of clauses
(d) and (f), to the extent such contravention or the failure to obtain
authorization, approval or notice or take other action could not reasonably be
expected to have a Material Adverse Change.
Section 4.3.    Enforceability. The Credit Documents have each been duly
executed and delivered by each Credit Party that is a party thereto and each
Credit Document constitutes the legal, valid, and binding obligation of each
Credit Party that is a party thereto enforceable against such Credit Party in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the rights of creditors generally and by general principles of equity
whether applied by a court of law or equity.
Section 4.4.    Financial Condition.
(a)    The Initial Financial Statements have been prepared in accordance with
GAAP and present fairly, in all material respects, the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as of the date
thereof, except as otherwise expressly noted therein. As of the date of the
aforementioned financial statements, there were no material contingent
obligations, material unaccrued liabilities for taxes, material unusual forward
or long-term commitments, or material unrealized or anticipated losses of the
applicable Persons, except as disclosed therein or as set forth on Schedule 4.4
and adequate reserves for such items have been made in accordance with GAAP.
(b)    The Pro Forma Financial Statements have been prepared in good faith by
the Borrower, based on assumptions believed by the Borrower on the Effective
Date to be reasonable, are based on the best information available to the
Borrower as of the date of delivery thereof, accurately reflect all adjustments
required to be made to give effect to the Augusta Drop Down and present fairly,
in all material respects, on a pro forma basis the estimated consolidated
financial position of the Borrower and its consolidated Subsidiaries as of such
date and for such period.
(c)    Since December 31, 2013, no event or condition has occurred that could
reasonably be expected to result in Material Adverse Change.
Section 4.5.    Ownership and Liens; Real Property. Each Credit Party (a) has
good and marketable title to, or a valid and subsisting leasehold interest in,
all real property, and good title to all personal Property, in each case
necessary for its business, and (b) none of the Property owned by the Borrower
or a Subsidiary of the Borrower is subject to any Lien except for minor defects
in title that do not materially interfere with its ability to conduct its
business or to utilize such assets for their intended purpose and Permitted
Liens. As of the Effective Date, the Borrower and its Subsidiaries own no real
property other than that listed on Schedule 4.5 and all equipment (other than
office equipment and equipment located on jobsites, in transit or off location
for servicing, repairs or modifications) owned by the Borrower and its
Subsidiaries are located at the fee owned or leased real property listed on
Schedule 4.5.
Section 4.6.    True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Borrower and its Subsidiaries and furnished to the Administrative
Agent or the Lenders for purposes of or in connection with this Agreement, any
other Credit Document or any transaction contemplated hereby or thereby does not
contain any material misstatement of fact or omits to state any material fact
necessary to make the statements therein not misleading. There is no fact known
to any Responsible Officer of any Credit Party on the date of this Agreement
that has not been disclosed to the Administrative Agent that could reasonably be
expected to

-55-

--------------------------------------------------------------------------------




result in a Material Adverse Change. All projections, estimates, budgets, and
pro forma financial information furnished by the Borrower or any of its
Subsidiaries (or on behalf of the Borrower or any such Subsidiary), were
prepared on the basis of assumptions, data, information, tests, or conditions
(including current and reasonably foreseeable business conditions) believed to
be reasonable at the time such projections, estimates, budgets and pro forma
financial information were furnished; it being understood that actual results
may vary and such variances may be material.
Section 4.7.    Litigation. Except as otherwise provided in Schedule 4.7, there
are no actions, suits, or proceedings pending or, to any Credit Party’s
knowledge, threatened against the Borrower or any Subsidiary, at law, in equity,
or in admiralty, or by or before any Governmental Authority, which could
reasonably be expected to result in a Material Adverse Change. Additionally,
except as disclosed in writing to the Administrative Agent and the Lenders,
there is no pending or, to the Borrower’s knowledge, threatened action or
proceeding instituted against the Borrower or any Subsidiary which seeks to
adjudicate the Borrower or any Subsidiary as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property; provided that this
Section 4.7 does not apply with respect to environmental claims.
Section 4.8.    Compliance with Agreements.
(a)    Neither the Borrower nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or any other types of agreement
or instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation the performance of or compliance with
which could reasonably be expected to cause a Material Adverse Change. Neither
the Borrower nor any of its Subsidiaries is in default under or with respect to
any contract, agreement, lease or any other types of agreement or instrument to
which the Borrower or such Subsidiary is a party and which could reasonably be
expected to cause a Material Adverse Change. To the knowledge of the Credit
Parties, neither the Borrower nor any of its Subsidiaries is in default under,
or has received a notice of default under, any contract, agreement, lease or any
other document or instrument to which the Borrower or its Subsidiaries is a
party which is continuing and which, if not cured, could reasonably be expected
to cause a Material Adverse Change.
(b)    No Default has occurred and is continuing.
Section 4.9.    Pension Plans. (a) Except for matters that could not reasonably
be expected to result in a Material Adverse Change, all Plans are in compliance
with all applicable provisions of ERISA, (b) no Termination Event has occurred
with respect to any Plan that would result in an Event of Default under Section
7.1(i), and, except for matters that could not reasonably be expected to result
in a Material Adverse Change, each Plan has complied with and been administered
in accordance with applicable provisions of ERISA and the Code, (c) no
“accumulated funding deficiency” (as defined in Section 302 of ERISA) has
occurred, and for plan years after December 31, 2007, no unpaid minimum required
contribution exists, and there has been no excise tax imposed under Section 4971
of the Code, (d) to the knowledge of Credit Parties, no Reportable Event has
occurred with respect to any Multiemployer Plan, and each Multiemployer Plan has
complied with and been administered in accordance with applicable provisions of
ERISA and the Code, (e) the present value of all benefits vested under each Plan
(based on the assumptions used to fund such Plan) did not, as of the last annual
valuation date applicable thereto, exceed the value of the assets of such Plan
allocable to such vested benefits in an amount that could reasonably be expected
to result in a Material Adverse Change, (f) neither the Borrower nor any member
of the Controlled Group has had a complete or partial withdrawal from any
Multiemployer Plan for which there is any unsatisfied withdrawal liability that

-56-

--------------------------------------------------------------------------------




could reasonably be expected to result in a Material Adverse Change or an Event
of Default under Section 7.1(j), and (g) except for matters that could not
reasonably result in a Material Adverse Change, as of the most recent valuation
date applicable thereto, neither the Borrower nor any member of the Controlled
Group would become subject to any liability under ERISA if the Borrower or any
Subsidiary has received notice that any Multiemployer Plan is insolvent or in
reorganization. Based upon GAAP existing as of the date of this Agreement and
current factual circumstances, no Credit Party has any reason to believe that
the annual cost during the term of this Agreement to the Borrower or any
Subsidiary for post-retirement benefits to be provided to the current and former
employees of the Borrower or any Subsidiary under Plans that are welfare benefit
plans (as defined in Section 3(1) of ERISA) could, in the aggregate, reasonably
be expected to cause a Material Adverse Change.
Section 4.10.    Environmental Condition.
(a)    Permits, Etc. Each Credit Party (i) has obtained all material
Environmental Permits necessary for the ownership and operation of its
Properties and the conduct of its businesses; (ii) has at all times since the
date six months prior to the Effective Date been and is currently in material
compliance with all terms and conditions of such Environmental Permits and with
all other material requirements of applicable Environmental Laws; (iii) has not
received written notice of any material violation or alleged material violation
of any Environmental Law or Environmental Permit; and (iv) is not subject to any
actual or contingent Environmental Claim which could reasonably be expected to
cause a Material Adverse Change.
(b)    Certain Liabilities. Except as disclosed on Schedule 4.10, to such Credit
Parties’ knowledge, none of the present or previously owned or operated Property
of any such Credit Party or of any Subsidiary thereof, wherever located, (i) has
been placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws; (ii) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by any Credit Party, wherever located, which could reasonably
be expected to cause a Material Adverse Change; or (iii) has been the site of
any Release of Hazardous Substances or Hazardous Wastes from present or past
operations which has caused at the site or at any third party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response that could cause a Material Adverse Change.
(c)    Certain Actions. Without limiting the foregoing and except as disclosed
on Schedule 4.10, (i) all necessary material notices have been properly filed,
and no further action is required under current applicable Environmental Law as
to each Response or other restoration or remedial project undertaken by the
Borrower, any of its Subsidiaries or any of the Borrower’s or such Subsidiary’s
former Subsidiaries on any of their presently or formerly owned or operated
Property and (ii) the present and, to the Credit Parties’ knowledge, future
liability, if any, of the Borrower or of any Subsidiary which could reasonably
be expected to arise in connection with requirements under Environmental Laws
will not reasonably be expected to result in a Material Adverse Change.
Section 4.11.    Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those listed on Schedule 4.11. Each Subsidiary of the
Borrower (including any such Subsidiary formed or acquired subsequent to the
Effective Date) has complied with the requirements of Section 5.6.
Section 4.12.    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the

-57-

--------------------------------------------------------------------------------




Investment Company Act of 1940, as amended. Neither the Borrower nor any
Subsidiary is subject to regulation under any Federal or state statute,
regulation or other Legal Requirement which limits its ability to incur Debt.
Section 4.13.    Taxes. Proper and accurate (in all material respects), federal,
state, local and foreign tax returns, reports and statements required to be
filed (after giving effect to any extension granted in the time for filing) by
the Borrower and each Subsidiary (hereafter collectively called the “Tax Group”)
have been filed with the appropriate Governmental Authorities, and all taxes and
other impositions due and payable, in each case, which are material in amount,
have been timely paid prior to the date on which any fine, penalty, interest,
late charge or loss may be added thereto for non-payment thereof except where
contested in good faith by appropriate proceeding and for which adequate
reserves have been established in compliance with GAAP. Neither the Borrower nor
any member of the Tax Group has given, or been requested to give, a waiver of
the statute of limitations relating to the payment of any federal, state, local
or foreign taxes or other impositions. Proper and accurate amounts have been
withheld by the Borrower and all other members of the Tax Group from their
employees for all periods to comply in all material respects with the tax,
social security and unemployment withholding provisions of applicable federal,
state, local and foreign law.
Section 4.14.    Permits, Licenses, etc. Each of the Borrower and its
Subsidiaries possesses all permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights, and copyrights which
are material to the conduct of its business. Each of the Borrower and its
Subsidiaries manages and operates its business in accordance with all applicable
Legal Requirements except where the failure to so manage or operate could not
reasonably be expected to result in a Material Adverse Change; provided that
this Section 4.14 does not apply with respect to Environmental Permits.
Section 4.15.    Use of Proceeds. The proceeds of the Advances will be used by
the Borrower for the purposes described in Section 6.6. No Credit Party is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U). No proceeds of any
Advance will be used to purchase or carry any margin stock in violation of
Regulation T, U or X.
Section 4.16.    Condition of Property; Casualties. The material Properties used
or to be used in the continuing operations of the Borrower and each Subsidiary,
are in good working order and condition, normal wear and tear and casualty and
condemnation (excluding casualty and condemnation which could, individually or
in the aggregate, reasonably be expected to cause a Material Adverse Change)
excepted. Neither the business nor the material Properties of the Borrower or
any Subsidiary has been affected as a result of any fire, explosion, earthquake,
flood, drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, permits or
concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy, which effect could reasonably be expected to
cause a Material Adverse Change.
Section 4.17.    Insurance. Each of the Borrower and its Subsidiaries carry
insurance (which may be carried by the Borrower on a consolidated basis) with
reputable insurers in respect of such of their respective Properties, in such
amounts and against such risks as is customarily maintained by other Persons of
similar size engaged in similar businesses.
Section 4.18.    Security Interest. Each Credit Party has authorized the filing
of financing statements sufficient when filed to perfect the Lien created by the
Security Documents. When such financing statements are filed in the offices
noted therein, the Administrative Agent will have a valid and perfected security
interest in all Collateral that is capable of being perfected by filing
financing statements.
Section 4.19.    OFAC; Anti-Terrorism; Patriot Act; FCPA.

-58-

--------------------------------------------------------------------------------




(a)    Neither the Borrower nor any Subsidiary of the Borrower is in violation
of any of the country or list based economic and trade sanctions administered
and enforced by OFAC.
(b)    Neither the Borrower nor any Subsidiary of the Borrower nor, to the
knowledge of the Borrower, any director, officer, agent, employee of the
Borrower or any Subsidiary (i) is a Sanctioned Person or a Sanctioned Entity,
(ii) has its assets located in Sanctioned Entities, or (iii) derives revenues
from investments in, or transactions with Sanctioned Persons or Sanctioned
Entities. No proceeds of any Advance will be used directly or indirectly to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
(c)    The operations of the Borrower and each of its Subsidiaries are and have
been conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Borrower and each of its Subsidiaries conduct business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Borrower or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Borrower, threatened, which could reasonably be expected to result in a Material
Adverse Change.
(d)    The Borrower and each of its Subsidiaries is in compliance in all
material respects with the FCPA.
Section 4.20.    Solvency. Before and after giving effect to the making of each
Advance and the issuance, increase, or amendment of each Letter of Credit, the
Credit Parties are, when taken as a whole, Solvent.
Section 4.21.    Status as Senior Debt. The Obligations shall rank pari passu
with any other senior Debt or securities of the Borrower and shall constitute
senior Debt of the Borrower and the other Credit Parties under and as defined in
any documentation documenting any junior Debt of the Borrower or the other
Credit Parties.
ARTICLE 5    
AFFIRMATIVE COVENANTS
So long as any Obligation (other than (a) Letter of Credit Obligations which are
not yet due and payable in connection with Letters of Credit which have been
cash collateralized in accordance with this Agreement and (b) contingent
indemnification obligations which are not due and payable and which by their
terms survive the termination or expiration of this Agreement and the other
Credit Documents) shall remain unpaid, any Lender shall have any Commitment
hereunder, or there shall exist any Letter of Credit Exposure (other than Letter
of Credit exposure which has been cash collateralized in accordance with this
Agreement), each Credit Party agrees to comply with the following covenants.
Section 5.1.    Organization. Each Credit Party shall, and shall cause each of
its respective Subsidiaries to, (a) preserve and maintain its partnership,
limited liability company or corporate existence, rights, franchises and
privileges in the jurisdiction of its organization, and (b) qualify and remain
qualified as a foreign business entity in each jurisdiction in which
qualification is necessary in view of its business and operations or the
ownership of its Properties and where failure to qualify could reasonably be
expected

-59-

--------------------------------------------------------------------------------




to cause a Material Adverse Change; provided, however, that nothing herein
contained shall prevent any transaction permitted by Section 6.7 or Section 6.8.
Section 5.2.    Reporting.
(a)    Annual Financial Reports. The Borrower shall provide, or shall cause to
be provided, to the Administrative Agent, as soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ended December 31, 2014), a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, partners’ equity and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, and such statements to be certified by
the chief executive officer or chief financial officer of the Borrower, to the
effect that (i) such statements fairly, in all material respects, present the
financial condition, results of operations, partners’ equity and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP and (ii) there were no
material contingent obligations, material unaccrued liabilities for taxes,
material unusual forward or long-term commitments, or material unrealized or
anticipated losses of the Borrower and its Subsidiaries, except as disclosed
therein or as otherwise disclosed in writing to the Administrative Agent and
adequate reserves for such items have been made in accordance with GAAP;
(b)    Quarterly Financial Reports. The Borrower shall provide, or shall cause
to be provided, to the Administrative Agent, as soon as available, but in any
event within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (commencing with the fiscal quarter ending
March 31, 2014), (i) consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, partners’ equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer or the chief financial officer of
the Borrower as (A) fairly presenting, in all material respects, the financial
condition, results of operations, partners’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes, and (B) showing that
there were no material contingent obligations, material unaccrued liabilities
for taxes, material unusual forward or long term commitments, or material
unrealized or anticipated losses of the Borrower and its Subsidiaries, except as
disclosed therein or as otherwise disclosed in writing to the Administrative
Agent and adequate reserves for such items have been made in accordance with
GAAP, and (ii) a copy of the management discussion and analysis with respect to
such financial statements;
(c)    Compliance Certificate. (i) Concurrently with the delivery of the
financial statements referred to in Section 5.2(a) and (b) above, the Borrower
shall provide to the Administrative Agent a duly completed Compliance
Certificate signed by the chief executive officer or chief financial officer of
the Borrower;

-60-

--------------------------------------------------------------------------------




(d)    Annual Budget. As soon as available and in any event within 60 days after
the end of each fiscal year of the Borrower, the Borrower shall provide to the
Administrative Agent an annual operating, capital and cash flow budget for the
immediately following fiscal year and detailed on a quarterly basis;
(e)    Defaults. The Credit Parties shall provide to the Administrative Agent
promptly, but in any event within five (5) Business Days after the occurrence
thereof, a notice of each Default known to the Responsible Officer of the
Borrower or to any of its Subsidiaries, together with a statement of a
Responsible Officer of the Borrower setting forth the details of such Default
and the actions which the Credit Parties have taken and proposes to take with
respect thereto;
(f)    Other Creditors. The Credit Parties shall provide to the Administrative
Agent promptly after the giving or receipt thereof, copies of any default
notices given or received by the Borrower or by any of its Subsidiaries pursuant
to the terms of any Term B Credit Document, any agreement governing Permitted
Subordinated Debt, or any other indenture, loan agreement, credit agreement,
royalty agreement or similar agreement;
(g)    Litigation. The Credit Parties shall provide to the Administrative Agent
promptly after the commencement thereof, notice of all actions, suits, and
proceedings before any Governmental Authority, affecting the Borrower or any of
its Subsidiaries or any of their respective assets that has a claim for damages
in excess of $1,000,000 or that could otherwise result in a cost, expense or
loss to the Borrower or any of its Subsidiaries in excess of $1,000,000;
(h)    Environmental Notices. Promptly upon, and in any event no later than
thirty (30) days after, the receipt thereof, or the acquisition of knowledge
thereof, by any Credit Party, the Credit Parties shall provide the
Administrative Agent with a copy of any form of request, claim, complaint,
order, notice, summons or citation received from any Governmental Authority or
any other Person, (i) concerning violations or alleged violations of
Environmental Laws, which seeks to impose liability therefore in excess of
$1,000,000, (ii) concerning any action or omission on the part of any of the
Credit Parties or any of their former Subsidiaries in connection with Hazardous
Waste or Hazardous Substances which could reasonably result in the imposition of
liability in excess of $1,000,000 or requiring that action be taken to respond
to or clean up a Release of Hazardous Substances or Hazardous Waste into the
environment and such action or clean-up could reasonably be expected to exceed
$1,000,000, including without limitation any information request related to, or
notice of, potential responsibility under CERCLA, or (iii) concerning the filing
of a Lien securing liabilities in excess of $1,000,000 described in clause (i)
or (ii) above upon, against or in connection with the Borrower, any Subsidiary,
or any of their respective former Subsidiaries, or any of their material leased
or owned Property, wherever located;
(i)    Material Changes. The Credit Parties shall provide to the Administrative
Agent prompt written notice of any event, development of circumstance that has
had or would reasonably be expected to give rise to a Material Adverse Change;
(j)    Termination Events. As soon as possible and in any event (i) within
thirty (30) days after the Borrower or any member of the Controlled Group knows
or has reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and (ii)
within ten (10) days after the Borrower or any member of the Controlled Group
knows or has reason to know that any other Termination Event with respect to any
Plan has occurred, the Credit Parties shall provide to the Administrative Agent
a statement of a Responsible Officer of the Borrower describing such Termination
Event and the action, if any, which the Borrower or any Affiliate of the
Borrower proposes to take with respect thereto;

-61-

--------------------------------------------------------------------------------




(k)    Termination of Plans. Promptly and in any event within five (5) Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from the PBGC, the Credit Parties shall provide to the Administrative Agent
copies of each notice received by the Borrower or any such member of the
Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;
(l)    Other ERISA Notices. Promptly and in any event within five (5) Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from a Multiemployer Plan sponsor, the Credit Parties shall provide to the
Administrative Agent a copy of each notice received by the Borrower or any
member of the Controlled Group concerning the imposition or amount of withdrawal
liability imposed on the Borrower or any member of the Controlled Group pursuant
to Section 4202 of ERISA;
(m)    Other Governmental Notices. Promptly and in any event within five (5)
Business Days after receipt thereof by the Borrower or any Subsidiary, the
Credit Parties shall provide to the Administrative Agent a copy of any notice,
summons, citation, or proceeding seeking to modify in any material respect,
revoke, or suspend any material contract, license, permit, or agreement with any
Governmental Authority;
(n)    Disputes; etc. The Credit Parties shall provide to the Administrative
Agent prompt written notice of (i) any claims, legal or arbitration proceedings,
proceedings before any Governmental Authority, or disputes, or to the knowledge
of any Credit Party, any such actions threatened, or affecting the Borrower or
any Subsidiary, which could reasonably be expected to cause a Material Adverse
Change, or any material labor controversy of which the Borrower or any of its
Subsidiaries has knowledge resulting in or reasonably considered to be likely to
result in a strike against the Borrower or any Subsidiary, and (ii) any claim,
judgment, Lien or other encumbrance (other than a Permitted Lien) affecting any
Property of the Borrower or any Subsidiary, if the value of the claim, judgment,
Lien, or other encumbrance affecting such Property shall exceed $1,000,000;
(o)    Management Letters; Other Accounting Reports. Promptly upon receipt
thereof, a copy of any final management letter submitted to the Borrower or any
Subsidiary by its independent accountants, and a copy of any response by the
Borrower or any Subsidiary of the Borrower, or the board of directors or
managers (or other applicable governing body) of the Borrower or any Subsidiary
of the Borrower, to such letter;
(p)    Material Contracts. Promptly upon receipt thereof, the applicable Credit
Party shall provide to the Administrative Agent a copy of any amendment of or
notice of default under any Material Contract to which it is a party;
(q)    Securities Law Filings and other Public Information. The Borrower shall
provide to the Administrative Agent promptly after the same are available,
copies of each annual report, proxy or financial statement or other material
report or communication sent to the equityholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934 or any other securities
Governmental Authority, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and
(r)    Other Information. Subject to the confidentiality provisions of Section
9.8, the Credit Parties shall provide to the Administrative Agent such other
information respecting the business, operations, or Property of the Borrower or
any Subsidiary, financial or otherwise, as any Lender through the Administrative
Agent may reasonably request.

-62-

--------------------------------------------------------------------------------




The Borrower hereby acknowledges that (1) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower and its Subsidiaries hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (2) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Swing Line Lender, the Issuing Lender and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower, its Subsidiaries or their securities
for purposes of United States Federal and state securities laws; (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”
Documents required to be delivered pursuant to Section 5.2(q) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower's website on the Internet and (ii) on which such
documents are posted on the Borrower's behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, however, that (x) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (y) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents.
Section 5.3.    Insurance.
(a)    Each Credit Party shall, and shall cause each of its Subsidiaries to,
carry and maintain all such other insurance in such amounts and against such
risks as is customarily maintained by other Persons of similar size engaged in
similar businesses and reasonably acceptable to the Administrative Agent and
with reputable insurers reasonably acceptable to the Administrative Agent.
(b)    If requested by the Administrative Agent, copies of all policies of
insurance or certificates thereof covering the property or business of the
Credit Parties, and endorsements and renewals thereof, certified as true and
correct copies of such documents by a Responsible Officer of the Borrower shall
be delivered by Borrower to and retained by the Administrative Agent. Subject to
the terms of the Intercreditor Agreement, all policies of property insurance
with respect to the Collateral either shall have attached thereto a lender’s
loss payable endorsement in favor of the Administrative Agent for its benefit
and the ratable benefit of the Secured Parties or name the Administrative Agent
as loss payee for its benefit and the ratable benefit of the Secured Parties, in
either case, in form reasonably satisfactory to the Administrative Agent, and
all policies of liability insurance with respect to the Credit Parties shall
name the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties as an additional insured and shall provide for a waiver of
subrogation in favor of the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties. All policies or certificates of insurance shall
set forth the coverage, the limits of liability, the name of the carrier, the
policy number, and the period of coverage. All such policies shall contain a
provision that notwithstanding any contrary agreements between the Borrower, its
Subsidiaries, and the applicable insurance company, such policies will not be
canceled or allowed to lapse without renewal without at least

-63-

--------------------------------------------------------------------------------




thirty (30) days’ (or ten (10) days in the case of non-payment) prior written
notice to the Administrative Agent.
(c)    If at any time the area in which any real property constituting
Collateral is located is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), the Borrower shall, and shall cause each of its Subsidiaries to, obtain
flood insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as from time to time in effect and all official rulings and
interpretations thereunder or thereof, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.
(d)    Notwithstanding Section 2.4(c)(ii) of this Agreement, after the
occurrence and during the continuance of an Event of Default, subject to the
Intercreditor Agreement, unless waived by the Administrative Agent in writing in
its sole discretion, all proceeds of insurance, including any casualty insurance
proceeds, property insurance proceeds, proceeds from actions, and any other
proceeds, shall be paid directly to the Administrative Agent and if necessary,
assigned to the Administrative Agent, to be applied in accordance with Section
7.6 of this Agreement, whether or not the Secured Obligations are then due and
payable.
(e)    In the event that any insurance proceeds are paid to any Credit Party in
violation of clause (d), such Credit Party shall hold the proceeds in trust for
the Administrative Agent, segregate the proceeds from the other funds of such
Credit Party, and promptly pay the proceeds to the Administrative Agent with any
necessary endorsement. Upon the request of the Administrative Agent, each of the
Borrower and its Subsidiaries shall execute and deliver to the Administrative
Agent any additional assignments and other documents as may be necessary or
desirable to enable the Administrative Agent to directly collect the proceeds as
set forth herein.
Section 5.4.    Compliance with Laws. Each Credit Party shall, and shall cause
each of its Subsidiaries to, comply with all federal, state, and local laws and
regulations (including Environmental Laws, OFAC, FCPA and the Patriot Act) which
are applicable to the operations and Property of any Credit Party and maintain
all related permits necessary for the ownership and operation of each Credit
Party’s Property and business, except in any case where the failure to so comply
could not reasonably be expected to result in a Material Adverse Change;
provided that this Section 5.4 shall not prevent any Credit Party from, in good
faith and with reasonable diligence, contesting the validity or application of
any such laws or regulations by appropriate legal proceedings for which adequate
reserves have been established in compliance with GAAP.
Section 5.5.    Taxes. Each Credit Party shall, and shall cause each of its
Subsidiaries to pay and discharge all taxes, assessments, and other charges and
claims related thereto, in each case, which are material in amount, imposed on
the Borrower or any of its Subsidiaries prior to the date on which penalties
attach other than any tax, assessment, charge, or claims which is being
contested in good faith and for which adequate reserves have been established in
compliance with GAAP.
Section 5.6.    New Subsidiaries. The Borrower shall deliver to the
Administrative Agent each of the items set forth in Schedule III attached hereto
within the time requirements set forth in Schedule III with respect to (a) each
Domestic Subsidiary of the Borrower created or acquired after the Effective Date
and (b) each Person that becomes a guarantor of all or a portion of the
obligations under the Term B Credit Documents.
Section 5.7.    Security. Each Credit Party agrees that at all times before the
termination of this Agreement, payment in full of the Obligations, the
termination and return of all Letters of Credit (other than Letters of Credit as
to which arrangements satisfactory to the Issuing Lender in its sole discretion
have been

-64-

--------------------------------------------------------------------------------




made) and termination in full of the Commitments, the Administrative Agent shall
have an Acceptable Security Interest in the Collateral to secure the performance
and payment of the Secured Obligations. Each Credit Party shall, and shall cause
each of its Domestic Subsidiaries to, grant to the Administrative Agent a Lien
in any Collateral of such Credit Party or such Domestic Subsidiary now owned or
hereafter acquired (other than leased real property unless otherwise requested
by the Administrative Agent) promptly and to take such actions as may be
required under the Security Documents to ensure that the Administrative Agent
has an Acceptable Security Interest in such Property; provided, however,
notwithstanding the foregoing or anything contained in this Agreement or any
other Credit Document to the contrary, a Credit Party or Domestic Subsidiary
shall only be required to grant a Lien in Equity Interests of Subsidiaries owned
or acquired by such Credit Party or Domestic Subsidiary in accordance with the
following: (i) in the case of Equity Interests of a Domestic Subsidiary, 100% of
the Equity Interests of such Domestic Subsidiary; (ii) in the case of Equity
Interests of a First-Tier Foreign Subsidiary; provided that, as to the Equity
Interest of any Foreign Subsidiary, solely 100% of the Equity Interests of such
First-Tier Foreign Subsidiary that are not Voting Securities and no more than
66% of the Equity Interests of such Foreign Subsidiary that are Voting
Securities; and (iii) in the case of Equity Interests of a Foreign Subsidiary
that is not a First-Tier Foreign Subsidiary, 0% of the Equity Interests of such
Foreign Subsidiary shall be required to be pledged hereunder or in any other
Credit Document. Within 60 days (or such longer period of time as the
Administrative Agent shall agree) of any Credit Party acquiring any fee owned
real property, such Credit Party shall deliver to the Administrative Agent
(unless the Administrative Agent, in its sole discretion, grants a waiver of
such requirement with respect to such property) (a) a fully executed Mortgage
covering such property, together with (i) a flood determination certificate
issued by the appropriate Governmental Authority or third party indicating
whether such property is designated as a “flood hazard area” and (ii) if such
property is designated to be in a “flood hazard area”, evidence of flood
insurance on such property obtained by the applicable Credit Party in such total
amount as required by Regulation H of the Federal Reserve Board, and all
official rulings and interpretations thereunder or thereof, and otherwise in
compliance with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, (b) a copy of an existing owner’s policy of
title insurance reflecting no Liens on such real property other than Permitted
Liens, (c) all environmental reports (including all available Phase I
Environmental Site Assessment reports and Phase II Environmental Site Assessment
reports) and such other reports, audits or certifications, in each case, as the
Administrative Agent may reasonably request in connection with such real
property, and (d) if requested by the Administrative Agent, a legal opinion of
local counsel to the Credit Parties in the jurisdiction where such real property
is located in form and substance reasonably satisfactory to the Administrative
Agent.
Section 5.8.    Deposit Accounts. Each Credit Party shall, and shall cause each
of its Subsidiaries to, maintain their principal operating accounts and other
deposit accounts with a Lender or any other bank that is reasonably acceptable
to the Administrative Agent. Each Credit Party shall, and shall cause each of
its Subsidiaries to, ensure such accounts (other than accounts with the Lender
serving as the Administrative Agent) are subject to Account Control Agreements;
provided that, notwithstanding anything to the contrary contained in this
Agreement or the other Credit Documents, the requirements of this Section 5.8
shall not apply to deposit accounts that (w) do not contain at any time,
deposits in an aggregate amount in excess of $50,000, (x) are designated solely
as accounts for, and are used solely for, payroll (and related payroll tax)
funding, sales and other tax obligations or trust funds, (y) are operating
accounts used solely for the purpose of accruing overnight interest or (z) are
accounts designated solely for the purpose of securing government contracts or
otherwise being subject to Liens (including escrow agreements) permitted under
Section 6.2(h). Notwithstanding the foregoing, upon consummating any Acquisition
permitted hereby, each Credit Party shall have until the date that is 90 days
after the date of such Acquisition (or such longer period of time as may be
agreed by the Administrative Agent) to comply with the terms of this Section 5.8
with respect to deposit accounts subject to such Acquisition.

-65-

--------------------------------------------------------------------------------




Section 5.9.    Records; Inspection. Each Credit Party shall, and shall cause
each of its Subsidiaries to maintain proper, complete and consistent books of
record with respect to such Person’s operations, affairs, and financial
condition in accordance with GAAP in all material respects. From time to time
upon reasonable prior notice, each Credit Party shall permit any Lender and
shall cause each of its Subsidiaries to permit any Lender, at such reasonable
times and intervals and to a reasonable extent and under the reasonable guidance
of officers of or employees delegated by officers of such Credit Party or such
Subsidiary, to, subject to any applicable confidentiality considerations,
examine and copy the books and records of such Credit Party or such Subsidiary,
to visit and inspect the Property of such Credit Party or such Subsidiary, and
to discuss the business operations and Property of such Credit Party or such
Subsidiary with the officers and directors thereof; provided that, unless an
Event of Default shall have occurred and be continuing, (a) only the
Administrative Agent on behalf of the Lenders may exercise inspection,
examination or audit rights under this Section 5.9 and (b) the Borrower shall
bear the cost of only two (2) such inspections per fiscal year.
Section 5.10.    Maintenance of Property. Each Credit Party shall, and shall
cause each of its Subsidiaries to, maintain their material owned, leased, or
operated Property necessary in the operation of its business in good condition
and repair, normal wear and tear and casualty and condemnation (excluding
casualty and condemnation which could, individually or in the aggregate,
reasonably be expected to cause a Material Adverse Change) excepted; and shall
abstain from, and cause each of its Subsidiaries to abstain from, knowingly or
willfully permitting the commission of waste or other injury, destruction, or
loss of natural resources, or the occurrence of pollution, contamination, or any
other condition in, on or about the owned or operated Property involving the
Environment that could reasonably be expected to result in Response activities
and that could reasonably be expected to cause a Material Adverse Change;
provided, however, that no Credit Party shall be required to maintain any
property if the preservation thereof is no longer desirable in the conduct of
the business of such Credit Party and the loss thereof is not adverse in any
material respect to such Credit Party or the Lenders.
Section 5.11.    Royalty Agreements. The Borrower shall, and shall cause each of
its Subsidiaries to, timely pay all amounts owing pursuant to any royalty
agreement to which the Borrower or any of its Subsidiaries is a party except
where the failure to do so (a) does not materially impair the ability of the
Borrower and its Subsidiaries to use the Property subject to any Lien created by
such royalty agreement in its business and (b) could not reasonably be expected
to result in a Material Adverse Change.
Section 5.12.    Appraisal Reports; Sand Reserve Reports. The Borrower shall,
and shall cause each of its Subsidiaries to, permit the Administrative Agent or
a third party selected by the Administrative Agent to, at any reasonable time,
and from time to time upon request by the Administrative Agent with reasonable
notice, perform the following:
(a)    an appraisal of the machinery, parts, equipment and other fixed assets of
the Credit Parties; provided that, (i) if no Event of Default has occurred and
is continuing, the Borrower shall bear the costs of only one such appraisal to
be provided upon the completion of each facility of the Credit Parties
constructed or acquired after the Effective Date, and (ii) in any event, any
appraisals performed at the request of the Borrower shall be performed at the
Borrower’s sole cost and expense;
(b)    an Independent Engineering Report of the Sand Reserves of the Credit
Parties; provided that, if no Event of Default has occurred and is continuing,
the Borrower shall bear the costs of only one (1) such Independent Engineering
Report to be provided upon the completion of each facility of the Credit Parties
constructed or acquired after the Effective Date.

-66-

--------------------------------------------------------------------------------




If an Event of Default has occurred and is continuing, the Administrative Agent
may perform any additional appraisals, and all such appraisals shall be
performed at the Borrower’s sole cost and expense.
Section 5.13.    Legal Separateness. The Borrower (a) shall cause the
management, business and affairs of the Borrower and its Subsidiaries to be
conducted in such a manner so that the Hi-Crush Proppants Entities will be
treated as entities separate and distinct from the Borrower and its Subsidiaries
(including, without limitation, by keeping separate books of account and by not
permitting Property of the Borrower and its Subsidiaries to be commingled with
that of the Hi-Crush Proppants Entities); and (b) shall not, and shall not
permit any of its Subsidiaries to, incur, assume, guarantee or be or become
liable for any Debt of the Hi-Crush Proppants Entities.
Section 5.14.    Further Assurances. The Borrower shall, and shall cause each of
its Subsidiaries to, execute any and all further documents, financing
statements, agreements and instruments, and take all further action (including
filing Uniform Commercial Code and other financing statements, notice,
mortgages, deeds of trust and caveats) that may be required under applicable
law, or that the Majority Lenders or the Administrative Agent may reasonably
request, in accordance with the Intercreditor Agreement, in order to effectuate
the transactions contemplated by the Credit Documents and in order to grant,
preserve, protect and perfect the validity of the security interests created or
intended to be created by the Security Documents. In the event that the Borrower
or any Subsidiary is granting a Lien on any property to secure any obligations
under the Term B Credit Agreement, the Borrower will, and will cause such
Subsidiary to, substantially contemporaneously grant to the Administrative Agent
to secure the Obligations a Lien on the same property pursuant to Security
Documents in form and substance satisfactory to the Administrative Agent.
Subject to the Intercreditor Agreement, such security interests and Liens will
be created under the Security Documents and other security agreements,
mortgages, deeds of trust and other instruments and documents in form and
substance satisfactory to the Administrative Agent, and the Borrower shall
deliver or cause to be delivered to the Lenders all such instruments and
documents (including legal opinions, title insurance policies and lien searches)
as the Administrative Agent shall reasonably request to evidence compliance with
this Section.
Section 5.15.    Post-Closing Obligations. Within 30 days following the
Effective Date (or such later date as is reasonably acceptable to the
Administrative Agent), the Borrower shall deliver to the Administrative Agent
copies of endorsements of the Credit Parties' insurance policies maintained
pursuant to Section 5.3 as reasonably requested by the Administrative Agent.
ARTICLE 6    
NEGATIVE COVENANTS
So long as any Obligation (other than (a) Letter of Credit Obligations which are
not yet due and payable in connection with Letters of Credit which have been
cash collateralized in accordance with this Agreement and (b) contingent
indemnification obligations which are not due and payable and which by their
terms survive the termination or expiration of this Agreement and the other
Credit Documents) shall remain unpaid, any Lender shall have any Commitment
hereunder, or there shall exist any Letter of Credit Exposure (other than Letter
of Credit Exposure which has been cash collateralized in accordance with this
Agreement), each Credit Party agrees to comply with the following covenants.
Section 6.1.    Debt. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, suffer to exist, or in any manner become
liable, directly, indirectly, or contingently in respect of, any Debt other than
the following (collectively, the “Permitted Debt”):
(a)    the Obligations;

-67-

--------------------------------------------------------------------------------




(b)    intercompany Debt incurred in the ordinary course of business owed by any
Credit Party to any other Credit Party; provided that (i) if such Debt is
secured by Liens, such Debt and any Liens securing such Debt are subordinated to
the Secured Obligations and the Liens securing the Secured Obligations on terms
and conditions and pursuant to documentation acceptable to the Administrative
Agent in its sole discretion and (ii), if applicable, such Debt as an investment
is also permitted in Section 6.3;
(c)    Debt in the form of accounts payable to trade creditors (including
reimbursements made to Hi-Crush Services LLC or other Persons in accordance with
the Partnership Agreement) for goods or services and current operating
liabilities (other than for borrowed money) which in each case are not more than
90 days past due, in each case incurred in the ordinary course of business, as
presently conducted, unless contested in good faith by appropriate proceedings
and adequate reserves for such items have been made in accordance with GAAP;
(d)    purchase money indebtedness or Capital Leases in an aggregate principal
amount not to exceed $5,000,000 at any time;
(e)    Hedging Arrangements permitted under Section 6.15;
(f)    Debt arising from the endorsement of instruments for collection in the
ordinary course of business;
(g)    Debt arising from the financing of insurance premiums of any Credit Party
in an aggregate amount not to exceed $1,500,000 incurred to defer the cost of
such insurance for the underlying term of such insurance policy;
(h)    unsecured subordinated Debt and any Permitted Refinancing thereof;
provided that (i) the scheduled maturity date thereof is not earlier than 91
days after the Scheduled Maturity Date, (ii) the holders of such Debt shall have
entered into a Subordination Agreement, (iii) any agreement governing such Debt
shall include representations, warranties, covenants and events of default,
taken as a whole, no less favorable to the Borrower in any material respect than
this Agreement and (iv) the terms and provisions of such Debt shall otherwise be
reasonably satisfactory to the Administrative Agent;
(i)    Debt under performance, stay, appeal and surety bonds or with respect to
workers’ compensation or other like employee benefit claims, in each case
incurred in the ordinary course of business;
(j)    Debt assumed in connection with any Permitted Investment or Acquisition
and not incurred in contemplation thereof in an aggregate principal amount not
exceeding $1,000,000 at any time, and any Permitted Refinancing thereof;
(k)    Debt owed to the seller of any property acquired in an Investment
permitted under Section 6.3(k) or (l) or an Acquisition permitted under Section
6.4 on an unsecured subordinated basis, which subordination agreement shall be
on terms substantially similar to the Subordination Agreement or otherwise
satisfactory to the Administrative Agent in its sole discretion; provided that
the terms and provisions of such Debt shall be reasonably satisfactory to the
Administrative Agent;
(l)    Debt incurred in an Investment permitted under Section 6.3(k) or (l), an
Acquisition permitted under Section 6.4 or a disposition of assets permitted
under Section 6.8(j), in each case, pursuant to reasonable and customary
agreements providing for indemnification, the adjustment of purchase price or
similar adjustments;

-68-

--------------------------------------------------------------------------------




(m)    guarantees of Debt of any Credit Party permitted under this Section 6.1;
(n)    Debt arising from royalty agreements on customary terms entered into by
the Borrower and its Subsidiaries in the ordinary course of business in
connection with the purchase of Sand Reserves;
(o)    the Term B Debt under the Term B Credit Documents; provided that (i) the
aggregate principal amount thereof outstanding at any time does not exceed
$325,000,000, (ii) immediately after giving effect to the incurrence of any such
Term B Debt, the Borrower and its Subsidiaries shall be in pro forma compliance
with the financial covenants in Section 6.16 and 6.17 and (iii) the Term B
Collateral Agent, on behalf of all holders of such Term B Debt, shall have
entered into the Intercreditor Agreement;
(p)    Debt existing on the date hereof and set forth on Schedule 6.1; and
(q)    unsecured Debt not otherwise permitted under the preceding provisions of
this Section 6.1; provided that, the aggregate principal amount thereof shall
not exceed $1,000,000 at any time.
Section 6.2.    Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of any Credit Party or any Subsidiary, whether now owned or hereafter
acquired, or assign any right to receive any income, other than the following
(collectively, the “Permitted Liens”):
(a)    Liens securing the Secured Obligations pursuant to the Security
Documents;
(b)    Liens imposed by law, such as landlord’s, materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which if overdue for a
period of more than 30 days are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;
(c)    Liens arising in the ordinary course of business out of pledges or
deposits under workers compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;
(d)    Liens for Taxes, assessment, or other governmental charges which are not
yet delinquent and payable or, if overdue, which are being actively contested in
good faith by appropriate proceedings and adequate reserves for such items have
been made in accordance with GAAP;
(e)    Liens securing purchase money debt or Capital Lease obligations permitted
under Section 6.1(d); provided that each such Lien encumbers only the Property
purchased in connection with the creation of any such purchase money debt or the
subject of any such Capital Lease, and all proceeds and products thereof
(including insurance proceeds) and accessions thereto, and the amount secured
thereby is not increased;
(f)    encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of any Credit Party to use such assets in its
business, and none of which is violated in any material aspect by existing or
proposed structures or land use;
(g)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depositary
institution;

-69-

--------------------------------------------------------------------------------




(h)    Liens on cash, deposit accounts or securities pledged or encumbered to
secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business;
(i)    judgment and attachment Liens not giving rise to an Event of Default;
(j)    Liens in favor a banking institution arising by operation of law
encumbering deposits in accounts held by such banking institution incurred in
the ordinary course of business and which are within the general parameters
customary in the banking industry;
(k)    Liens existing on any property or assets prior to the acquisition thereof
by the Borrower or any of its Subsidiaries securing liabilities not exceeding
$1,000,000 in the aggregate; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition, (ii) such Lien does not
materially impair the ability of any Credit Party to use such asset in its
business and (iii) such Lien does not apply to any other Property of the
Borrower or its Subsidiaries;
(l)    Liens (i) on advances of cash or earnest money deposits in favor of the
seller of any property to be acquired in connection with a Capital Expenditure
or Acquisition permitted hereunder, which advances shall be applied against the
purchase price for such permitted Capital Expenditure or Acquisition or (ii) or
consisting of an agreement to dispose of any Property in an asset sale permitted
by Section 6.8 solely to the extent such asset sale would have been permitted on
the date of the creation of such Lien;
(m)    Any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease or license entered into in the ordinary course of business and
covering only the asset so leased or licensed;
(n)    Defects and irregularities in title to any Property which in the
aggregate do not materially impair the fair market value or use of the Property
for the purposes for which it is or may reasonably be expected to be held;
(o)    Liens securing the Term B Debt to the extent permitted under the
Intercreditor Agreement;
(p)    Liens on Property of the Borrower or its Subsidiaries existing on the
date hereof and set forth in Schedule 6.2; provided that such Liens shall secure
only those obligations which they secure on the date hereof and refinancing,
extensions, renewals and replacements thereof permitted hereunder; and
(q)    other Liens securing Debt or other obligations outstanding in an
aggregate principal amount not in excess of $400,000.
Section 6.3.    Investments. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, make or hold any direct or indirect investment (each, an
“Investment”) in any other Person, including capital contributions to the
Person, investments in or the acquisition of the debt or equity securities of
the Person, or any loans, guaranties, trade credit, or other extensions of
credit to any Person, other than the following (collectively, the “Permitted
Investments”):
(a)    investments in the form of trade credit to customers of a Credit Party
arising in the ordinary course of business and represented by accounts from such
customers;
(b)    Liquid Investments;

-70-

--------------------------------------------------------------------------------




(c)    loans, advances, or capital contributions to, or investments in, or
purchases or commitments to purchase any stock or other securities or evidences
of indebtedness of or interests in any Person and existing on the date hereof,
in each case as specified in the attached Schedule 6.3; provided that, the
respective amountsc of such loans, advances, capital contributions, investments,
purchases and commitments shall not be increased (other than appreciation);
(d)    Investments by a Credit Party in or to any other Credit Party;
(e)    creation of any additional Subsidiaries domiciled in the U.S. in
compliance with Section 5.6;
(f)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case, arising in the ordinary course of business;
(g)    promissory notes and other non-cash consideration received by the
Borrower and its Subsidiaries in connection with any asset sale permitted by
Section 6.8(j);
(h)    loans and advances to employees of the Borrower and its Subsidiaries in
the ordinary course of business; provided that the aggregate principal amount of
all such loans and advances shall not exceed $200,000 at any one time
outstanding;
(i)    guarantees of obligations (not in respect of Debt) of the Credit Parties
incurred in the ordinary course of business;
(j)    Investments consisting of Debt or Acquisitions permitted by Article 6;
(k)    Investments consisting of Equity Interests of entities which are not
Subsidiaries of any Credit Party; provided that, (a) the aggregate amount of
such Investments at any time outstanding does not exceed an amount equal to the
sum of $10,000,000 plus the aggregate amount of such Investments financed with
Equity Issuance Proceeds, (b) such Investment is substantially related to the
business of the Borrower and its Subsidiaries, taken as a whole, and is not
hostile, (c) all of the Equity Interests of such joint venture entity owned by
any Credit Party are pledged to the Administrative Agent pursuant to the
Security Agreement, except to the extent that such pledge would be prohibited
under such entity’s Organization Documents, (d) no Event of Default shall have
occurred or be continuing or would result from such Investment, and (e) the
Borrower and its Subsidiaries shall be in pro forma compliance with the
financial covenants in Section 6.16 and 6.17 after giving effect to such
Investment; and
(l)    other Investments in an aggregate amount not to exceed $500,000 at any
time outstanding.
Section 6.4.    Acquisitions. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, make any Acquisition, unless (a) such Acquisition is
substantially related to the business of the Borrower and its Subsidiaries,
taken as a whole, and is not hostile, (b) if such Acquisition is an Acquisition
of the Equity Interests of a Person, such Acquisition is structured so that the
acquired Person (or its successor in interest) shall become a direct or indirect
Domestic Subsidiary of the Borrower and comply with the requirements of Section
5.6, (c) if such Acquisition is an Acquisition of assets, such Acquisition is
structured so that a Credit Party shall acquire such assets, (d) no Event of
Default shall have occurred or be continuing or would result from such
Acquisition, and (e) either (i) (A) the Leverage Ratio, calculated on a pro
forma basis after giving effect to such Acquisition as of the beginning of the
period of four fiscal quarters most recently ended, is less than 3.0 to 1.0 and
(B) after giving effect to such Acquisition, Liquidity would be

-71-

--------------------------------------------------------------------------------




greater than or equal to $15,000,000 or (ii) (A) the total consideration
(including the adjustment of purchase price or similar adjustments) for such
Acquisition and all other Acquisitions permitted under this clause (e)(ii)
during any fiscal year expended by the Borrower or any of its Subsidiaries in
such fiscal year shall not exceed an aggregate amount equal to $20,000,000 and
(B) the Borrower and its Subsidiaries shall be in pro forma compliance with the
financial covenants in Section 6.16 and 6.17 after giving effect to such
Acquisition as of the beginning of the period of four fiscal quarters most
recently ended.
Section 6.5.    Agreements Restricting Liens. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, create, incur, assume or permit to exist
any contract, agreement or understanding (other than (i) this Agreement, or the
other Credit Documents, (ii) agreements governing Debt permitted by Sections
6.1(d) or (j) to the extent such restrictions govern only the Property (and all
proceeds and products thereof and accessions thereto) financed pursuant to such
Debt, (iii) any prohibition or limitation that exists pursuant to applicable
requirements of a Governmental Authority, (iv) any prohibition or limitation
that restricts subletting or assignment of leasehold interests contained in any
lease governing a leasehold interest of Borrower or its Subsidiaries and
customary provisions in other contracts restricting assignment thereof, (v)
agreements in connection with a sale of assets permitted by Section 6.8, (vi)
agreements governing any Permitted Subordinated Debt, (vii) the Term B Credit
Documents and (viii) any prohibition or limitation that exists in any contract
to which a Credit Party is a party on the date hereof so long as (x) such
prohibition or limitation is generally applicable and does not specifically
prohibit any of the Debt or the Liens granted under the Credit Documents, and
(y) the noncompliance of such prohibition or limitation would not reasonably be
expected to be adverse to the Administrative Agent or the Lenders) which in any
way prohibits or restricts the granting, conveying, creation or imposition of
any Lien on any of its Property, whether now owned or hereafter acquired, to
secure the Secured Obligations or restricts any Subsidiary from paying
Restricted Payments to the Borrower, or which requires the consent of or notice
to other Persons in connection therewith, which consent or notice has not been
obtained or given on a permanent and irrevocable basis such that no further
consent of or notice to such other Person is required to be given in connection
with any such Lien or Restricted Payment.
Section 6.6.    Use of Proceeds; Use of Letters of Credit. No Credit Party
shall, nor shall it permit any of its Subsidiaries to use the proceeds of the
Revolving Advances, the Swing Line Advances or the Letters of Credit for any
purposes other than (a) working capital purposes of any Credit Party and (b)
other general corporate purposes of any Credit Party, including to finance
Acquisitions permitted by Section 6.4 and to make Restricted Payments permitted
by Section 6.9. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, use any part of the proceeds of
Advances or Letters of Credit for any purpose which violates, or is inconsistent
with, Regulations T, U, or X.
Section 6.7.    Corporate Actions; Accounting Changes.
(a)    No Credit Party shall, nor shall it permit any of its Subsidiaries to,
merge or consolidate with or into any other Person, except that (i) the Borrower
may merge with any of its wholly-owned Subsidiaries and any Credit Party may
merge or be consolidated with or into any other Credit Party and (ii) any
wholly-owned Subsidiary of the Borrower may merge with another Person in order
to consummate an Acquisition or Disposition permitted under Section 6.4 or 6.8,
respectively, so long as, in the case of any such permitted Acquisition, such
wholly-owned Subsidiary is the surviving entity; provided that immediately after
giving effect to any such proposed transaction no Default would exist and, in
the case of any such merger to which the Borrower is a party, the Borrower is
the surviving entity.
(b)    No Credit Party shall, nor shall it permit any of its Subsidiaries to,
(i) without 10 days prior written notice to the Administrative Agent, change its
name, change its state of incorporation, formation or

-72-

--------------------------------------------------------------------------------




organization, change its organizational identification number or reorganize in
another jurisdiction, (ii) create or suffer to exist any Subsidiary not existing
on the date of this Agreement, provided that, the Borrower may create or acquire
a new Subsidiary if the Credit Parties and such new Subsidiary complies with
Section 5.6 and such transactions otherwise comply with the terms of this
Agreement and so long as such new Subsidiary is not a Foreign Subsidiary, (iii)
without prior written notice to, and prior consent of, the Administrative Agent,
amend, supplement, modify or restate their articles or certificate of
incorporation or formation, limited partnership agreement (including, without
limitation, the Partnership Agreement), bylaws, limited liability company
agreements, or other equivalent organizational documents in a manner that could
reasonably be expected to be materially adverse to the interests of the
Administrative Agent and the Lenders, or (iv) change the method of accounting
employed in the preparation of the Initial Financial Statements except in
accordance with GAAP or change the fiscal year end of the Borrower unless, in
each case, approved in writing by the Administrative Agent.
Section 6.8.    Sale of Assets. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, sell, convey, or otherwise transfer any of its assets
except that (a) any Credit Party may sell inventory in the ordinary course of
business; (b) any Credit Party may sell, convey, dispose or otherwise transfer
any of its assets to any other Credit Party; (c) dispositions of obsolete or
worn out Property in the ordinary course of business, and dispositions of
Property no longer useful or used by the Borrower and its Subsidiaries in the
conduct of its business; (d) dispositions of equipment to the extent that such
Property is exchanged for credit against the purchase price of similar
replacement Property or the proceeds of which are reasonably promptly applied to
the purchase price of such replacement Property; (e) dispositions of Liquid
Investments; (f) dispositions of accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business; (g) leases,
subleases, licenses or sublicenses or Property in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and its Subsidiaries; (h) transfers of property subject to Casualty Events,
subject to the Borrower’s compliance with Section 2.4(c)(ii); (i) dispositions
permitted by Sections 6.3, 6.7 and 6.9; and (j) the Borrower and its
Subsidiaries may sell, convey, dispose or otherwise transfer any Properties not
otherwise permitted under the preceding clauses (a) through (i); provided that,
(i) no Default has occurred and is continuing or would be caused thereby, (ii)
at least 80% of the proceeds of all such sales, conveyance, dispositions and
transfers shall consist of cash or Liquid Investments and shall be in an amount
no less than the fair market value of such Properties and (iii) the aggregate
amount of all such sales, conveyance, dispositions and transfers shall not
exceed $4,000,000 in any fiscal year.
Section 6.9.    Restricted Payments. No Credit Party shall, nor shall it permit
any of its Subsidiaries to make any Restricted Payments except that:
(a)    the Subsidiaries of the Borrower may make Restricted Payments to the
Borrower or any other Credit Party that is a Subsidiary of the Borrower;
(b)    so long as no Event of Default shall have occurred and be continuing,
repurchases of Equity Interests or payments in respect thereof not exceeding
$500,000 in the aggregate during any fiscal year to officers, employees,
consultants or members of management of the General Partner, the Borrower or its
Subsidiaries (or their respective estates, heirs, family members, spouses or
former spouses) upon the termination, death or disability of such Person or in
connection with the exercise of stock options or similar equity incentives
pursuant to management incentive plans;
(c)    so long as no Event of Default shall have occurred and be continuing,
    the Borrower may make cash distributions to the holders of its Equity
Interests from “Operating Surplus” (as such term

-73-

--------------------------------------------------------------------------------




is defined in the Partnership Agreement) calculated on a cumulative basis from
August 21, 2012 through the date of such distribution; and
(d)    so long as no Event of Default shall have occurred and be continuing,
Augusta may make cash distributions to Hi-Crush Proppants Entities in respect of
such Hi-Crush Proppants Entities’ shares of common Equity Interests of Augusta;
provided that (i) the aggregate amount of such distributions in any fiscal year
shall not exceed such Hi-Crush Proppants Entities’ ratable share of aggregate
cash flow from operations of Augusta and (ii) each such distribution reflects
such Hi-Crush Proppants Entities’ ratable share of a cash distribution made on a
pro rata basis to all holders of Equity Interests of Augusta.
Section 6.10.    Affiliate Transactions. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction or series of transactions (including, but not limited
to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates which are not Credit
Parties unless such transaction or series of transactions is on terms no less
favorable to the Borrower or any Subsidiary, as applicable, than those that
could be obtained in a comparable arm’s length transaction with a Person that is
not such an affiliate except for (a) the Restricted Payments permitted under
Section 6.9, (b) reasonable and customary director, officer and employee
compensation, including bonuses and severance (which compensation may be paid to
affiliates of such directors, officers and employees at the direction of the
applicable director, officer or employee), indemnification and other benefits
(including retirement, health, stock option and other benefit plans), (c)
reasonable and customary Equity Investor indemnification, (d) the payment of
reasonable and customary reimbursement of out of pocket expenses of Equity
Investors and directors of the General Partner, the Borrower and its
Subsidiaries, (e) any Drop Down Acquisition approved by the Conflicts Committee
(as such term is defined in the Partnership Agreement) of the General Partner,
(f) payments or transactions pursuant to the Partnership Agreement, (g)
transactions effected in accordance with the terms of indemnification, omnibus
and other agreements with Hi-Crush Proppants and its affiliates attached as
exhibits to the Registration Statement, (h) the transactions set forth on
Schedule 6.10, and (i) the issuance by the Borrower of Equity Interests to any
Affiliate (other than to a Subsidiary of the Borrower) or the receipt by the
Borrower of any equity contributions from an Affiliate (other than from a
Subsidiary of the Borrower).
Section 6.11.    Line of Business. No Credit Party shall, and shall not permit
any of its Subsidiaries to, change the character of the Borrower’s and its
Subsidiaries collective business as conducted on the Effective Date, or engage
in any type of business not reasonably related to the Borrower’s and its
Subsidiaries collective business as presently and normally conducted.
Section 6.12.    Hazardous Materials. No Credit Party (a) shall, nor shall it
permit any of its Subsidiaries to, create, handle, transport, use, or dispose of
any Hazardous Substance or Hazardous Waste, except in the ordinary course of its
business and except in compliance with Environmental Law other than to the
extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability to the Lenders or the Administrative Agent, and (b) shall, nor shall
it permit any of its Subsidiaries to, Release any Hazardous Substance or
Hazardous Waste into the Environment and shall not permit any Credit Party’s or
any Subsidiary’s Property to be subjected to any Release of Hazardous Substance
or Hazardous Waste, except in compliance with Environmental Law other than to
the extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability on the Lenders or the Administrative Agent.

-74-

--------------------------------------------------------------------------------




Section 6.13.    Compliance with ERISA. Except for matters that individually or
in the aggregate could not reasonably be expected to cause a Material Adverse
Change, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly: (a) engage in any transaction in connection with which
the Borrower or any Subsidiary could be subjected to either a civil penalty
assessed pursuant to section 502(c), (i) or (l) of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code; (b) terminate, or permit any member of the
Controlled Group to terminate, any Plan in a manner, or take any other action
with respect to any Plan, which could result in any liability to the Borrower,
any Subsidiary or any member of the Controlled Group to the PBGC; (c) fail to
make, or permit any member of the Controlled Group to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or member of the
Controlled Group is required to pay as contributions thereto; (d) permit to
exist, or allow any Subsidiary or any member of the Controlled Group to permit
to exist, any accumulated funding deficiency (or unpaid minimum required
contribution for plan years after December 31, 2007) within the meaning of
Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan; (e) permit, or allow any member of the Controlled Group to
permit, the actuarial present value of the benefit liabilities (as “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA) under any Plan that is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (f) contribute to or assume an obligation to contribute to, or
permit any member of the Controlled Group to contribute to or assume an
obligation to contribute to, any Multiemployer Plan; (g) acquire, or permit any
member of the Controlled Group to acquire, an interest in any Person that causes
such Person to become a member of the Controlled Group if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities; (h) incur, or permit any member of the Controlled Group to
incur, a liability to or on account of a Plan under sections 515, 4062, 4063,
4064, 4201 or 4204 of ERISA; or (i) contribute to or assume an obligation to
contribute to any employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any liability.
Section 6.14.    Sale and Leaseback Transactions. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, sell or transfer to a Person any
Property, whether now owned or hereafter acquired, if at the time or thereafter
the Borrower or a Subsidiary shall lease as lessee such Property or any part
thereof or other Property which the Borrower or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.
Section 6.15.    Limitation on Hedging. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, (a) purchase, assume, or hold a speculative
position in any commodities market or futures market or enter into any Hedging
Arrangement for speculative purposes; or (b) be party to or otherwise enter into
any Hedging Arrangement which (i) is entered into for reasons other than as a
part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market conditions related to the Borrower’s
or its Subsidiaries’ operations, or (ii) obligates the Borrower or any of its
Subsidiaries to any margin call requirements or otherwise requires the Borrower
or any of its Subsidiaries to put up money, assets or other security (other than
unsecured letters of credit). Furthermore, no Credit Party shall, nor shall it
permit any of its Subsidiaries be party to or otherwise enter into any Hedging
Arrangement which relate to interest rates if (A) such Hedging Arrangement
relate to payment obligations on Debt which is not permitted to be incurred
under Section 6.1 above, (B) the aggregate notional amount of all such Hedging
Arrangements

-75-

--------------------------------------------------------------------------------




exceeds 100% of the anticipated outstanding principal balance of the Debt to be
hedged by such Hedging Arrangements or an average of such principal balances
calculated using a generally accepted method of matching interest swap contracts
to declining principal balances, the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding indebtedness to be hedged by such contract, (C) such Hedging
Arrangement is with a counterparty or has a guarantor of the obligation of the
counterparty who (unless such counterparty is a Lender or one of its Affiliates)
at the time the Hedging Arrangement is made is rated lower than A by S & P or A2
by Moody’s, or (D) the floating rate index of such Hedging Arrangement does not
generally match the index used to determine the floating rates of interest on
the corresponding Debt to be hedged by such Hedging Arrangement.
Section 6.16.    Leverage Ratio. Borrower shall not permit the Leverage Ratio as
of each fiscal quarter end, commencing with the fiscal quarter ending June 30,
2014, to be more than 3.50 to 1.00.
Section 6.17.    Interest Coverage Ratio. Borrower shall not permit the Interest
Coverage Ratio as of each fiscal quarter end, commencing with the fiscal quarter
ending June 30, 2014, to be less than 2.50 to 1.00.
Section 6.18.    Capital Expenditures. If the Leverage Ratio as of the last day
of the most recently ended fiscal quarter is greater than 3.00 to 1.00, then no
Credit Party shall, nor shall it permit any of its Subsidiaries to, make Capital
Expenditures (other than Maintenance Capital Expenditures or Capital
Expenditures financed with Equity Issuance Proceeds or the proceeds of Debt)
unless (a) after giving effect to such Capital Expenditures, Liquidity would be
greater than or equal to $15,000,000 or (b) the Leverage Ratio, calculated on a
pro forma basis after giving effect to such Capital Expenditures as of the
beginning of the period of four fiscal quarters most recently ended, is less
than 3.00 to 1.00.
Section 6.19.    Landlord Agreements. No Credit Party shall, nor shall it permit
any of its Subsidiaries to (a) hold, store or otherwise maintain any equipment
or inventory that is intended to constitute Collateral pursuant to the Security
Documents at premises which are not owned by a Credit Party and located in the
U.S. unless (i) such equipment is located at the job site under which such
equipment is then currently under contract, (ii) such equipment or inventory is
located at premises within the U.S. that are not owned by a Credit Party and
with respect to which such Credit Party has used commercially reasonable efforts
to obtain a lien waiver or subordination agreement in form and substance
satisfactory to the Administrative Agent, (iii) such equipment is office
equipment, (iv) such equipment or inventory is in transit or being temporarily
stored for the purposes of being transported, (v) such equipment is off location
for servicing, repairs or modification, (vi) such equipment is being held for
delivery, or (vii) the aggregate value of all equipment and inventory located at
premises which are not owned by a Credit Party and with respect to which a
Credit Party has not used commercially reasonable efforts to obtain a lien
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent does not exceed $500,000, or (b) after the date hereof,
enter into any new verbal or written leases for premises with any Person who has
not executed a lien waiver or subordination agreement in form and substance
satisfactory to the Administrative Agent unless the equipment or inventory
located on such premises would fall under any of the provisions in the foregoing
clause (a).
Section 6.20.    Operating Leases. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, enter into any lease that constitutes an operating
lease under GAAP if the obligations of a Credit Party or such Subsidiary as
lessee under such lease would cause its lease payments (excluding payments for
taxes, insurance, and other non-rental expenses to the extent not included
within the stated amount of the rental payments under such lease) in respect of
all such leases entered into by the Borrower and its Subsidiaries to exceed
$25,000,000 during any fiscal year of the Borrower.

-76-

--------------------------------------------------------------------------------




Section 6.21.    Prepayment of Certain Debt. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Debt, except (a) the
prepayment of the Obligations in accordance with the terms of this Agreement,
(b) regularly scheduled or required repayments or redemptions of Permitted Debt
(other than Permitted Subordinated Debt) and refinancings and refundings of such
Permitted Debt so long as such refinancings and refundings would otherwise
comply with Section 6.1, (c) voluntary prepayments of principal of Term B Debt,
so long as (i) no Event of Default exists or would result from such prepayment
of Term B Debt, (ii) immediately after giving effect to the prepayment of such
Term B Debt, the Borrower and its Subsidiaries shall be in pro forma compliance
with the financial covenants in Section 6.16 and 6.17, and (iii) immediately
after giving effect to the prepayment of such Term B Debt, the aggregate
outstanding amount of all Revolving Advances and all Swing Line Advances plus
the Letter of Credit Exposure shall not exceed 90% of the aggregate Commitments
in effect at such time, and (d) so long as no Event of Default exists or would
result therefrom, other prepayments of Permitted Debt not described in the
immediately preceding clauses (a), (b) and (c), but specifically excluding any
prepayments, redemptions, purchases, defeasance, or other satisfaction of
Permitted Subordinated Debt. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, make any payments of principal, interest, fees or other
amounts with respect to Permitted Subordinated Debt except as permitted under
the applicable Subordination Agreement.
Section 6.22.    Amendment of Subordinated Debt Agreements, Term B Credit
Documents and Material Contracts.
(a)    No Credit Party shall, nor shall it permit any of its Subsidiaries to,
amend, restate, supplement or otherwise modify any Material Contract or any
agreement governing Permitted Subordinated Debt, in each case in a manner
materially adverse to the interests of the Administrative Agent or the Lenders,
without the prior written consent of the Majority Lenders.
(b)    No Credit Party shall, nor shall it permit any of its Subsidiaries to,
grant a Lien on any Property to secure the Term B Debt without contemporaneously
granting to Administrative Agent, as security for the Secured Obligations, a
pari passu Lien on the same Property pursuant to Security Documents in form and
substance satisfactory to Administrative Agent.
(c)    No Credit Party shall, nor shall it permit any of its Subsidiaries to,
amend, restate, supplement or otherwise modify any Term B Credit Document in any
manner, except in accordance with the Intercreditor Agreement.
ARTICLE 7    
DEFAULT AND REMEDIES
Section 7.1.    Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:
(a)    Payment Failure. Any Credit Party (i) fails to pay any principal when due
under this Agreement or (ii) fails to pay, within three Business Days of when
due, any interest or any other amount due under this Agreement or any other
Credit Document, including payments of fees, reimbursements, and
indemnifications;
(b)    False Representation or Warranties. Any representation or warranty made
or deemed to be made by any Credit Party or any officer thereof in this
Agreement, in any other Credit Document or in any

-77-

--------------------------------------------------------------------------------




certificate delivered in connection with this Agreement or any other Credit
Document is incorrect, false or otherwise misleading in any material respect at
the time it was made or deemed made;
(c)    Breach of Covenant. (i) Any breach by any Credit Party of any of the
covenants in Section 5.1(a), Section 5.2(c), Section 5.2(e), Section 5.3(a),
Section 5.11 or Article 6 (other than Sections 6.12, 6.13 or 6.19) of this
Agreement or (ii) any breach by any Credit Party of any other covenant contained
in this Agreement or any other Credit Document and such breach shall remain
unremedied for a period of thirty (30) days following the earlier of (A) the
date on which Administrative Agent gave notice of such failure to Borrower and
(B) the date any Responsible Officer of the Borrower or any Subsidiary acquires
actual knowledge of such failure (such grace period to be applicable only in the
event such Default can be remedied by corrective action of the Borrower or any
Subsidiary);
(d)    Guaranties. Any provisions in the Guaranties shall at any time (before
its expiration according to its terms) and for any reason cease to be in full
force and effect and valid and binding on the Guarantors party thereto or shall
be contested by any party thereto; any Guarantor shall deny it has any liability
or obligation under such Guaranties;
(e)    Security Documents. Any Security Document shall at any time and for any
reason cease to create an Acceptable Security Interest in Collateral with a fair
value in excess of $500,000 in the aggregate purported to be subject to such
agreement in accordance with the terms of such agreement or any material
provisions thereof shall cease to be in full force and effect and valid and
binding on the Credit Party that is a party thereto or any such Person shall so
state in writing (unless released or terminated pursuant to the terms of such
Security Document), except as a result of the Administrative Agent’s failure to
(i) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents or (ii) file UCC
continuation statements;
(f)    Cross-Default. (i) The Borrower or any Guarantor shall fail to pay any
principal of or premium or interest on its Debt which is outstanding in a
principal amount of at least $6,000,000 individually or when aggregated with all
such Debt of the Borrower and the Subsidiaries so in default (but excluding Debt
hereunder) when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to Debt which
is outstanding in a principal amount of at least $6,000,000 individually or when
aggregated with all such Debt of the Borrower and the Subsidiaries so in default
(other than Debt hereunder), and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Debt prior to the stated maturity thereof; provided that, for
purposes of this paragraph (f), the “principal amount” of the obligations in
respect of Hedging Arrangements at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that would be required to be
paid if such Hedging Arrangements were terminated at such time;
(g)    Bankruptcy and Insolvency. Any Credit Party (i) admits in writing its
inability to pay its debts generally as they become due; makes an assignment for
the benefit of its creditors; consents to or acquiesces in the appointment of a
receiver, liquidator, fiscal agent, or trustee of itself or any of its Property;
files a petition under bankruptcy or other laws for the relief of debtors; or
consents to any reorganization, arrangement, workout, liquidation, dissolution,
or similar relief or (ii) shall have had, without its consent: any court enter
an order appointing a receiver, liquidator, fiscal agent, or trustee of itself
or any of its Property; any petition filed against it seeking reorganization,
arrangement, workout, liquidation, dissolution or similar

-78-

--------------------------------------------------------------------------------




relief under bankruptcy or other laws for the relief of debtors and such
petition shall not be dismissed, stayed, or set aside for an aggregate of 60
days, whether or not consecutive;
(h)    Settlements; Adverse Judgment. The Borrower or any of its Subsidiaries
enters into a settlement of any claim against any of them when a suit has been
filed or suffers final judgments against any of them since the date of this
Agreement in an aggregate amount, less (x) any insurance proceeds covering such
settlements or judgments which are received or as to which the insurance
carriers have not denied liability and (y) with respect to settlements, any
portion of such settlement not required to be paid in cash during the term of
this Agreement, greater than $6,000,000 and, in the case of final judgments,
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgments or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgments, by reason of a pending
appeal or otherwise, shall not be in effect;
(i)    Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, such Termination Event shall not have been
corrected and shall have created and caused to be continuing a material risk of
Plan termination or liability for withdrawal from the Plan as a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expect to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $6,000,000;
(j)    Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $3,000,000;
(k)    Credit Documents. Any material provision of any Credit Document, except
to the extent permitted by the terms thereof, shall for any reason cease to be
valid and binding on the Borrower or a Guarantor or any of their respective
Subsidiaries or any such Person shall so state in writing;
(l)    Subordination Agreement. Any material provision of any Subordination
Agreement shall cease to be in full force and effect or shall be declared null
and void by any court or the validity or enforceability thereof shall be
contested or challenged in any court by any holder of any Permitted Subordinated
Debt;
(m)    Intercreditor Agreement. Any material provision of the Intercreditor
Agreement shall cease to be in full force and effect or shall be declared null
and void by any court or the validity or enforceability thereof shall be
contested or challenged in any court by any holder of any Term B Debt;
(n)    Term B Credit Agreement. An “Event of Default” under the Term B Credit
Agreement shall have occurred and be continuing;
(o)    Material Contracts. The occurrence of any breach or nonperformance by any
Person under a Material Contract or any early termination of any Material
Contract, which breach, nonperformance or early termination could reasonably be
expected to cause a Material Adverse Change; or
(p)    Change in Control. The occurrence of a Change in Control.
Section 7.2.    Optional Acceleration of Maturity. If any Event of Default shall
have occurred and be continuing, then, and in any such event,

-79-

--------------------------------------------------------------------------------




(a)    the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare that the
obligation of each Lender to make Advances and the obligation of the Issuing
Lender to issue Letters of Credit shall be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Majority Lenders, by notice to the Borrower, declare the Notes, all accrued
and unpaid interest thereon, and all other amounts payable under this Agreement
to be forthwith due and payable, whereupon the Notes, all such interest, and all
such amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by each of the Credit Parties,
(b)    the Borrower shall, on demand of the Administrative Agent at the request
or with the consent of the Majority Lenders, deposit with the Administrative
Agent into the Cash Collateral Account an amount of cash equal to the
outstanding Letter of Credit Exposure as security for the Secured Obligations to
the extent the Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time, and
(c)    the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranty, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.
Section 7.3.    Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.1(g) shall occur,
(a)    the obligation of each Lender to make Advances and the obligation of the
Issuing Lender to issue Letters of Credit shall immediately and automatically be
terminated and the Notes, all accrued and unpaid interest on the Notes, and all
other amounts payable under this Agreement shall immediately and automatically
become and be due and payable in full, without presentment, demand, protest or
any notice of any kind (including, without limitation, any notice of intent to
accelerate or notice of acceleration), all of which are hereby expressly waived
by each of the Credit Parties,
(b)    the Borrower shall, on demand of the Administrative Agent at the request
or with the consent of the Majority Lenders, deposit with the Administrative
Agent into the Cash Collateral Account an amount of cash equal to the
outstanding Letter of Credit Exposure as security for the Secured Obligations to
the extent the Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time, and
(c)    the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranty, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.
Section 7.4.    Set-off. Upon (a) the occurrence and during the continuance of
any Event of Default and (b) the making of the request or the granting of the
consent, if any, specified by Section 7.2 to authorize the Administrative Agent
to declare the Notes and any other amount payable hereunder due and payable
pursuant to the provisions of Section 7.2 or the automatic acceleration of the
Notes and all amounts payable under this Agreement pursuant to Section 7.3, the
Administrative Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent or such Lender to or for the credit or the account of any Credit Party
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement, the Notes held by the Administrative Agent or such Lender,
and the other Credit Documents, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand under this
Agreement, such Note, or such other Credit Documents, and although such
obligations may be unmatured.

-80-

--------------------------------------------------------------------------------




Each Lender agrees to promptly notify the Borrower after any such set off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set off and application. The rights of the
Administrative Agent and each Lender under this Section 7.4 are in addition to
any other rights and remedies (including, without limitation, other rights of
set off) which the Administrative Agent or such Lender may have.
Section 7.5.    Remedies Cumulative, No Waiver. No right, power, or remedy
conferred to any Lender in this Agreement or the Credit Documents, or now or
hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender in this Agreement and the Credit Documents or now
or hereafter existing at law, in equity, by statute, or otherwise shall operate
as a waiver of or otherwise prejudice any such right, power, or remedy. Any
Lender may cure any Event of Default without waiving the Event of Default. No
notice to or demand upon the Borrower or any other Credit Party shall entitle
the Borrower or any other Credit Party to similar notices or demands in the
future.
Section 7.6.    Application of Payments. Prior to an Event of Default, all
payments made hereunder shall be applied by the Administrative Agent as directed
by the Borrower, but subject to the terms of this Agreement, including the
application of prepayments according to Section 2.4 and Section 2.11. During the
existence of an Event of Default, subject to the Intercreditor Agreement, all
payments and collections received by the Administrative Agent shall be applied
to the Secured Obligations in accordance with Section 2.11 and otherwise in the
following order (other than funds held in the Cash Collateral Account, which
shall be applied in accordance with Section 2.2(h)):
FIRST, to the payment of all documented out-of-pocket costs and expenses
incurred by the Administrative Agent (in its capacity as such hereunder or under
any other Credit Document) in connection with and pursuant to the terms of any
Credit Document, the repayment of all advances made by the Administrative Agent
as secured party hereunder or under any other Credit Document on behalf of any
Credit Party and any other costs or expenses incurred by the Administrative
Agent in connection with the exercise of any right or remedy hereunder or under
any other Credit Document;
SECOND, to the payment of all accrued and unpaid interest constituting part of
the Secured Obligations (the amounts so applied to be distributed ratably among
the Lenders (and to the extent applicable to Hedging Arrangements, the Swap
Counterparties and to the extent applicable to Banking Services Obligations, the
Lenders or their Affiliates that is owed such obligations) pro rata in
accordance with the amounts of the Secured Obligations owed to them on the date
of any such distribution);
THIRD, to the payment of any then due and owing principal constituting part of
the Secured Obligations (the amounts so applied to be distributed ratably among
the Lenders (and to the extent applicable to Hedging Arrangements, the Swap
Counterparties and to the extent applicable to Banking Services Obligations, the
Lenders or their Affiliates that is owed such obligations) pro rata in
accordance with the principal amounts of the Obligations owed to them on the
date of any such distribution), and when applied to make distributions by the
Administrative Agent to pay the principal amount of the outstanding Borrowings,
pro rata to the Lenders;
FOURTH, to the payment of any then due and owing other amounts (including fees
and expenses) constituting part of the Secured Obligations (the amounts so
applied to be distributed ratably among the Lenders (and to the extent
applicable to Hedging Arrangements, the Swap

-81-

--------------------------------------------------------------------------------




Counterparties and to the extent applicable to Banking Services Obligations, the
Lenders or its Affiliate that is owed such obligations) pro rata in accordance
with such amounts owed to them on the date of any such distribution), and when
applied to make distributions by the Administrative Agent to pay such amounts
payable to the Lenders under this Credit Agreement, pro rata to the Lenders; and
FIFTH, to the Credit Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.
ARTICLE 8    
THE ADMINISTRATIVE AGENT
Section 8.1.    Appointment, Powers, and Immunities. Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
under this Agreement and the other Credit Documents with such powers and
discretion as are specifically delegated to the Administrative Agent by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The Administrative Agent (which
term as used in this sentence and in Section 8.5 and the first sentence of
Section 8.6 shall include its Affiliates and its own and its Affiliates’
officers, directors, employees, and agents): (a) shall not have any duties or
responsibilities except those expressly set forth in this Agreement and shall
not be a trustee or fiduciary for any Lender; (b) shall not be responsible to
the Lenders for any recital, statement, representation, or warranty (whether
written or oral) made in or in connection with any Credit Document or any
certificate or other document referred to or provided for in, or received by any
of them under, any Credit Document, or for the value, validity, effectiveness,
genuineness, enforceability, or sufficiency of any Credit Document, or any other
document referred to or provided for therein or for any failure by any Credit
Party or any other Person to perform any of its obligations thereunder; (c)
shall not be responsible for or have any duty to ascertain, inquire into, or
verify the performance or observance of any covenants or agreements by any
Credit Party or the satisfaction of any condition or to inspect the Property
(including the books and records) of any Credit Party or any of its Subsidiaries
or Affiliates; (d) shall not be required to initiate or conduct any litigation
or collection proceedings under any Credit Document unless requested by the
Majority Lenders in writing and it receives indemnification satisfactory to it
from the Lenders; and (e) shall not be responsible for any action taken or
omitted to be taken by it under or in connection with any Credit Document,
except for its own gross negligence or willful misconduct. The Administrative
Agent may employ agents and attorneys-in-fact and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
the Administrative Agent with reasonable care.
Section 8.2.    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon any certification, notice, instrument, writing, or
other communication (including, without limitation, any thereof by telephone or
telecopy) believed by it to be genuine and correct and to have been signed, sent
or made by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel for any Credit Party),
independent accountants, and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Notes as the holder
thereof for all purposes hereof unless and until the Administrative Agent
receives and accepts an Assignment and Acceptance executed in accordance with
Section 9.7. As to any matters not expressly

-82-

--------------------------------------------------------------------------------




provided for by this Agreement, the Administrative Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding on all of the Lenders; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to any Credit
Document or applicable law or unless it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking any such action.
Section 8.3.    Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received written notice from a Lender or the Borrower specifying such
Default and stating that such notice is a “Notice of Default”. In the event that
the Administrative Agent receives such a notice of the occurrence of a Default,
the Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 8.2) take such action with
respect to such Default as shall reasonably be directed by the Majority Lenders,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interest of the Lenders.
Section 8.4.    Rights as Lender. With respect to its Commitments and the
Advances made by it, Amegy (and any successor acting as Administrative Agent) in
its capacity as a Lender hereunder shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include the Administrative Agent in its
individual capacity. Amegy (and any successor acting as Administrative Agent)
and its Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to, make investments in, provide services to, and
generally engage in any kind of lending, trust, or other business with any
Credit Party or any of its Subsidiaries or Affiliates as if it were not acting
as Administrative Agent, and Amegy (and any successor acting as Administrative
Agent) and its Affiliates may accept fees and other consideration from any
Credit Party or any of its Subsidiaries or Affiliates for services in connection
with this Agreement or otherwise without having to account for the same to the
Lenders.
Section 8.5.    Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER AND EACH OF THEIR RESPECTIVE AFFILIATES
AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT
NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE RESPECTIVE PRINCIPAL
AMOUNTS OF THE REVOLVING ADVANCES THEN HELD BY EACH OF THEM (OR IF NO PRINCIPAL
OF THE REVOLVING ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE
RESPECTIVE AMOUNTS OF THE COMMITMENTS THEN HELD BY EACH OF THEM, OR, IF NO SUCH
PRINCIPAL AMOUNTS ARE THEN OUTSTANDING AND NO COMMITMENTS ARE THEN EXISTING,
RATABLY ACCORDING TO THE COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO
THE TERMINATION OR EXPIRATION THEREOF), FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT OR ISSUING
LENDER IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION
TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER UNDER THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT (IN ALL CASES, WHETHER OR NOT CAUSED BY
OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,

-83-

--------------------------------------------------------------------------------




CONTRIBUTORY OR SOLE NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR THE ISSUING
LENDER), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES, PROVIDED
THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR
DISBURSEMENTS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE ADMINISTRATIVE AGENT’S OR THE ISSUING
LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE
FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT AND THE
ISSUING LENDER PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AS SET
FORTH ABOVE IN THIS PARAGRAPH) OF ANY OUT OF POCKET EXPENSES (INCLUDING COUNSEL
FEES) INCURRED BY THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER IN CONNECTION
WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION,
AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR
OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER,
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT OR THE ISSUING LENDER IS NOT REIMBURSED FOR SUCH BY THE
BORROWER.
Section 8.6.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower and the other Credit Parties and decision to enter into this Agreement
and that it will, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under the Credit Documents. Except for
notices, reports, and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder and for other
information in the Administrative Agent’s possession which has been requested by
a Lender and for which such Lender pays the Administrative Agent’s expenses in
connection therewith, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition, or business of any Credit Party or
any of its Subsidiaries or Affiliates that may come into the possession of the
Administrative Agent or any of its Affiliates.
Section 8.7.    Resignation of Administrative Agent and Issuing Lender. The
Administrative Agent or the Issuing Lender may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon receipt of notice
of any such resignation, the Majority Lenders shall have the right to appoint a
successor Administrative Agent or Issuing Lender with, so long as no Event of
Default has occurred and is continuing, the consent of the Borrower, which
consent shall not be unreasonably withheld. If no successor Administrative Agent
or Issuing Lender shall have been so appointed by the Majority Lenders with the
consent of the Borrower, and shall have accepted such appointment, within 30
days after the retiring Administrative Agent’s or Issuing Lender’s giving of
notice of resignation, then the retiring Administrative Agent or Issuing Lender
may, on behalf of the Lenders and the Borrower (subject to consultation with the
Borrower), appoint a successor Administrative Agent or Issuing Lender, which
shall be, in the case of a successor agent, a commercial bank organized under
the laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $250,000,000 and, in the case of the
Issuing Lender, a Lender; provided that, if the Administrative Agent or Issuing
Lender shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent or Issuing Lender shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that (A) in the case

-84-

--------------------------------------------------------------------------------




of any collateral security held by the Administrative Agent on behalf of the
Lenders or the Issuing Lender under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed and (B) the retiring
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit outstanding on the effective date of its resignation or removal and the
provisions affecting the Issuing Lender with respect to such Letters of Credit
shall inure to the benefit of the retiring Issuing Lender until the termination
of all such Letters of Credit) and (2) all payments, communications and
determinations provided to be made by, to or through the retiring Administrative
Agent shall instead be made by or to each Lender and the Issuing Lender
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent or Issuing Lender, as applicable, as provided for above in
this paragraph. Upon the acceptance of any appointment as Administrative Agent
or Issuing Lender by a successor Administrative Agent or Issuing Lender, such
successor Administrative Agent or Issuing Lender shall thereupon succeed to and
become vested with all the rights, powers, privileges, and duties of the
retiring Administrative Agent or Issuing Lender, and the retiring Administrative
Agent or Issuing Lender shall be discharged from its duties and obligations
under this Agreement and the other Credit Documents, except that the retiring
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit outstanding on the effective date of its resignation or removal and the
provisions affecting the Issuing Lender with respect to such Letters of Credit
shall inure to the benefit of the retiring Issuing Lender until the termination
of all such Letters of Credit. After any retiring Administrative Agent’s or
Issuing Lender’s resignation as Administrative Agent or Issuing Lender, the
provisions of this Article 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent or Issuing Lender
under this Agreement and the other Credit Documents.
Section 8.8.    Collateral Matters.
(a)    The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Documents. The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Credit Documents or applicable Legal
Requirements. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party hereby agrees to the terms of this
paragraph (a).
(b)    The Lenders hereby, and any other Secured Party by accepting the benefit
of the Liens granted pursuant to the Security Documents, irrevocably authorize
the Administrative Agent to (i) release any Lien granted to or held by the
Administrative Agent upon any Collateral (a) upon termination of this Agreement,
termination of all Hedging Agreements with such Persons (other than Hedging
Agreements as to which arrangements satisfactory to the applicable counterparty
in its sole discretion have been made), termination of all Letters of Credit
(other than Letters of Credit as to which arrangements satisfactory to the
Issuing Lender in its sole discretion have been made), and the payment in full
of all outstanding Advances, Letter of Credit Obligations and all other Secured
Obligations payable under this Agreement and under any other Credit Document;
(b) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted under this Agreement or any other
Credit Document; (c) constituting property in which no Credit Party owned an
interest at the time the Lien was granted or at any time thereafter; or (d)
constituting property leased to any Credit Party under a lease which has expired
or has been terminated in a transaction permitted under this Agreement or is
about to expire and which has not been, and is not intended by such Credit Party
to be, renewed or extended; and (ii) release a Guarantor from its obligations
under a Guaranty and any other applicable Credit Document if such Person ceases
to be a Subsidiary as a result of

-85-

--------------------------------------------------------------------------------




a transaction permitted under this Agreement. Upon the request of the
Administrative Agent at any time, the Secured Parties will confirm in writing
the Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 8.8.
(c)    Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof and the other Credit
Documents. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).
Section 8.9.    No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Syndication Agent, Documentation Agent, Lead Arranger and
Sole Bookrunner listed on the cover page hereof shall not have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.
Section 8.10.    Flood Laws. The Administrative Agent has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the National Flood Insurance Reform Act of 1994 and related
legislation (the “Flood Laws”). Upon request of any Lender, the Administrative
Agent will provide to such Lender any documents that the Administrative Agent
receives in connection with the Flood Laws. Notwithstanding the foregoing, each
Lender and participant is responsible for assuring its own compliance with
requirements under Flood Laws.
ARTICLE 9    
MISCELLANEOUS
Section 9.1.    Costs and Expenses. The Borrower agrees to pay promptly (and in
any event within ten (10) days after written demand therefor (accompanied by
detailed invoices)):
(a)    all reasonable and documented out-of-pocket costs and expenses of
Administrative Agent (but not of other Lenders) in connection with the
preparation, execution, delivery, administration, modification, and amendment of
this Agreement, the Notes, and the other Credit Documents including costs
associated with field examinations, appraisals, and the reasonable fees and out
of pocket expenses of one outside counsel for Administrative Agent (but not of
other Lenders) and one local counsel for Administrative Agent (but not of other
Lenders) in each relevant jurisdiction, with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement,
and
(b)    all documented out-of-pocket costs and expenses, if any, of the
Administrative Agent and each Lender (including fees and expenses of one outside
counsel and, if reasonably necessary, one local counsel in each relevant
jurisdiction for the Administrative Agent and the Lenders and, in the case of an
actual or perceived conflict of interest, one additional counsel for each
affected party) in connection with the enforcement (whether through
negotiations, legal proceedings, or otherwise) of this Agreement, the Notes, and
the other Credit Documents.
Section 9.2.    Indemnification; Waiver of Damages.
(a)    INDEMNIFICATION. EACH CREDIT PARTY HERETO AGREES TO, JOINTLY AND
SEVERALLY, INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, THE

-86-

--------------------------------------------------------------------------------




ISSUING LENDER AND EACH LENDER AND EACH OF THEIR AFFILIATES AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS, PARTNERS, ADMINISTRATORS AND
TRUSTEES (EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES,
LOSSES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES) THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED
AGAINST ANY INDEMNITEE, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY
REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION,
LITIGATION, OR PROCEEDING OR PREPARATION OF DEFENSE IN CONNECTION THEREWITH) (i)
THE CREDIT DOCUMENTS, ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL
OR PROPOSED USE OF THE PROCEEDS OF THE ADVANCES OR (ii) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS SUBSTANCE ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL CLAIM
RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE APPLICABLE INDEMNITEE,
EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
IN THE CASE OF AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE
INDEMNITY IN THIS SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER
OR NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY CREDIT
PARTY, ITS DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNITEE OR ANY OTHER
PERSON OR ANY INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED. THE FOREGOING INDEMNITY AND
HOLD HARMLESS PROVISIONS SHALL NOT APPLY TO ANY CLAIMS, DAMAGES, LOSSES,
LIABILITIES, COSTS OR EXPENSES THAT IS INCURRED BY OR ASSERTED OR AWARDED
AGAINST ANY INDEMNITEE DIRECTLY FOR, OR AS A DIRECT CONSEQUENCE OF, SUCH
INDEMNITEE BEING A DEFAULTING LENDER UNDER CLAUSE (A) OR (B) OF THE DEFINITION
OF “DEFAULTING LENDER”, WHETHER ASSERTED BY ANY CREDIT PARTY, THE ADMINISTRATIVE
AGENT, THE SWING LINE LENDER OR THE ISSUING LENDER. NO CREDIT PARTY SHALL,
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH INDEMNITEE AFFECTED THEREBY (WHICH
CONSENT WILL NOT BE UNREASONABLY WITHHELD), SETTLE ANY THREATENED OR PENDING
CLAIM OR ACTION THAT WOULD GIVE RISE TO THE RIGHT OF ANY INDEMNITEE TO CLAIM
INDEMNIFICATION HEREUNDER UNLESS SUCH SETTLEMENT (X) INCLUDES A FULL AND
UNCONDITIONAL RELEASE OF ALL LIABILITIES ARISING OUT OF SUCH CLAIM OR ACTION
AGAINST SUCH INDEMNITEE AND (Y) DOES NOT INCLUDE ANY STATEMENT AS TO OR AN
ADMISSION OF FAULT, CULPABILITY OR FAILURE TO ACT BY OR ON BEHALF OF ANY
INDEMNITEE. THIS SECTION 9.2(a) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN
ANY TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX
CLAIM.
(b)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, agrees not to assert, and hereby
waives, any claim against any Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (a) above shall be liable for any damages arising from the use by
unintended recipients of any information or

-87-

--------------------------------------------------------------------------------




other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(c)    Payments. All payments required to be made under this Section 9.2 shall
be made within 10 days of demand therefor.
(d)    Survival. Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 9.2 shall survive the termination of this Agreement,
the termination of all Commitments, and the payment in full of the Advances and
all other amounts payable under this Agreement.
Section 9.3.    Waivers and Amendments. No amendment or waiver of any provision
of this Agreement, the Notes, or any other Credit Document (other than the Fee
Letter), nor consent to any departure by the Borrower or any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:
(a)    no amendment, waiver, or consent shall, unless in writing and signed by
all the affected Lenders and the Borrower, do any of the following: (i) waive
any of the conditions specified in Section 3.1 or Section 3.2, (ii) reduce any
principal, interest, fees or other amounts payable hereunder or under any other
Credit Document (provided that the waiver of default interest shall only require
the consent of the Majority Lenders), (iii) postpone or extend any date fixed
for any payment of any principal, interest, fees or other amounts payable
hereunder, including, without limitation, the Scheduled Maturity Date (it being
understood and agreed that a waiver of a mandatory prepayment shall only require
the consent of the Majority Lenders), (iv) amend Section 2.11(e), Section 7.6,
this Section 9.3 or any other provision in any Credit Document which expressly
requires the consent of, or action or waiver by, all of the Lenders, amend the
definition of “Majority Lenders”, or change the number of Lenders which shall be
required for the Lenders to take any action hereunder or under any other Credit
Document, or (v) except as specifically provided in the Credit Documents and as
a result of transactions permitted by the terms of this Agreement, release any
Guarantor from its obligation under any Guaranty or release all or a material
portion of the Collateral;
(b)    no Commitment of a Lender or any obligations of a Lender may be increased
without such Lender’s written consent;
(c)    no amendment, waiver, or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document;
(d)    no amendment, waiver or consent shall, unless in writing and signed by an
Issuing Lender in addition to the Lenders required above to take such action,
affect the rights or duties of such Issuing Lender under this Agreement or any
other Credit Document;
(e)    no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above to take such
action, affect the rights or duties of the Swing Line Lender under this
Agreement or any other Credit Document; and

-88-

--------------------------------------------------------------------------------




(f)    notwithstanding any other provision set forth in this Agreement,
Commitment Increases pursuant to Section 2.15 shall be effectuated with the
consent of the parties required under Section 2.15.
Section 9.4.    Severability. In case one or more provisions of this Agreement
or the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
Section 9.5.    Survival of Representations and Obligations. All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Credit Parties in connection herewith shall survive the execution and
delivery of this Agreement and the other Credit Documents, the making of the
Advances or the issuance of any Letters of Credit and any investigation made by
or on behalf of the Lenders, none of which investigations shall diminish any
Lender’s right to rely on such representations and warranties. All obligations
of the Borrower or any other Credit Party provided for in Sections 2.9, 2.10,
2.12(c), 9.1 and 9.2 and all of the obligations of the Lenders in Section 8.5
shall survive any termination of this Agreement and repayment in full of the
Obligations.
Section 9.6.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and when
the Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, and each Lender and their
respective successors and permitted assigns, except that neither the Borrower
nor any other Credit Party shall have the right to assign its rights or delegate
its duties under this Agreement or any interest in this Agreement without the
prior written consent of each Lender.
Section 9.7.    Lender Assignments and Participations.
(a)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Advances, its Notes, and its Commitments);
provided, however, that (i) each such assignment shall be to an Eligible
Assignee; (ii) except in the case of an assignment to another Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, any
such partial assignment shall be in an amount at least equal to $5,000,000
unless the Administrative Agent and, so long as no Event of Default has occurred
and is continuing, the Borrower otherwise consents to a lower amount (each such
consent not to be unreasonably withheld or delayed); provided that the Borrower
shall be deemed to have consented to such lower amount unless it shall have
objected thereto by written notice to the Administrative Agent within five (5)
Business Days after having received notice thereof; (iii) each assignment of a
Lender’s rights and obligations with respect to Advances and its Commitments
shall be of a constant, and not varying, percentage of all of its rights and
obligations under this Agreement as a Lender and the Notes (other than rights of
reimbursement and indemnity arising before the effective date of such
assignment); and (iv) the parties to such assignment shall execute and deliver
to the Administrative Agent for its acceptance an Assignment and Acceptance,
together with any Notes subject to such assignment and the assignor or assignee
Lender shall pay a processing fee of $3,500; provided that such processing fee
shall not be required for the initial assignments made by Amegy as a Lender in
connection with the initial syndication of its Commitments hereunder and such
processing fee may be waived at the sole discretion of the Administrative Agent.
Upon execution, delivery, and acceptance of such Assignment and Acceptance and
payment of the processing fee, the assignee thereunder shall be a party hereto
and, to the extent of such assignment, have the obligations, rights, and
benefits of a Lender hereunder and the assigning Lender shall, to the extent of
such assignment, relinquish

-89-

--------------------------------------------------------------------------------




its rights and be released from its obligations under this Agreement. Upon the
consummation of any assignment pursuant to this Section 9.7, the assignor, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that, if requested, new Notes are issued to the assignor and the assignee. The
assignee shall deliver to the Borrower and the Administrative Agent any
applicable forms or certifications in accordance with Section 2.12(f).
(b)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower for Tax purposes, shall maintain at its address referred to in
Section 9.9 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitments of, and principal amount (and stated interest) of
the Advances owing to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Credit Parties, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.
(c)    Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Notes subject to such assignment and payment of the
processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance, (ii)
record the information contained therein in the Register, and (iii) give prompt
notice thereof to the parties thereto.
(d)    Each Lender may sell participations to one or more Persons in all or a
portion of its rights and/or obligations under this Agreement (including all or
a portion of its Commitments or its Advances) provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participant shall be entitled to the
benefit of the yield protection provisions contained in Sections 2.9, 2.10 and
2.12 (subject to the requirements and limitations therein, including the
requirements under Section 2.12(f) (it being understood that the documentation
required under Section 2.12(f) shall be delivered to the participating Lender)),
but with respect to any particular participant, to no greater extent than the
Lender that sold the participation to such participant, and the right of set-off
contained in Section 7.4, and (iv) the Borrower shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to its Advances and its Notes
and to approve any amendment, modification, or waiver of any provision of this
Agreement (other than amendments, modifications, or waivers decreasing the
amount of principal of or the rate at which interest is payable on such Advances
or Notes, extending any scheduled principal payment date or date fixed for the
payment of interest on such Advances or Notes, or extending its Commitment).
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the Credit Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement

-90-

--------------------------------------------------------------------------------




notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank having jurisdiction over such Lender; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Any Lender may furnish any information concerning the Borrower or any of
its Subsidiaries in the possession of such Lender from time to time to assignees
and participants (including prospective assignees and participants), subject,
however, to the provisions of the following Section 9.8.
Section 9.8.    Confidentiality. The Administrative Agent, the Swing Line
Lender, each Issuing Lender, and each Lender (each a “Lending Party”) agree to
keep confidential any information furnished or made available to it by any
Credit Party pursuant to this Agreement and identified by such Credit Party as
proprietary or confidential; provided that nothing herein shall prevent any
Lending Party from disclosing such information (a) to any other Lending Party or
any Affiliate of any Lending Party, or any officer, director, employee, agent,
or advisor of any Lending Party or Affiliate of any Lending Party for purposes
of administering, negotiating, considering, processing, implementing,
syndicating, assigning, or evaluating the credit facilities provided herein and
the transactions contemplated hereby or any Hedging Arrangement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and will be instructed to keep such
information confidential), (b) to any other Person if directly incidental to the
administration of the credit facilities provided herein (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and will be instructed to keep such
information confidential), (c) as required by any Legal Requirement (with, to
the extent permitted by applicable law, prompt notice to the Borrower), (d) upon
the order of any court or administrative agency (with, to the extent permitted
by applicable law, prompt notice to the Borrower), (e) upon the request or
demand of any regulatory agency or authority having jurisdiction or purporting
to have jurisdiction over such Lending Party (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (f)
that is or becomes available to the public (other than as a result of a breach
of this Section by such Lending Party) or that is or becomes available to any
Lending Party on a non-confidential basis as a result of a disclosure by any
Person other than a Credit Party, (g) in connection with any litigation relating
to this Agreement or any other Credit Document to which such Lending Party or
any of its Affiliates may be a party (with, to the extent permitted by
applicable law, prompt notice to the Borrower), (h) to the extent necessary in
connection with the exercise of any right or remedy under this Agreement or any
other Credit Document, (i) to any actual or proposed participant or Eligible
Assignee, in each case, subject to provisions similar to those contained in this
Section 9.8 and, in the event such participant or Eligible Assignee is a direct
competitor of the Borrower or its Subsidiaries and no Event of Default has
occurred and is continuing, with the prior written consent of the Borrower, (j)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided herein, (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided
herein, or (iii) any credit insurer, and (k) with the consent of the Borrower.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, nothing in this
Agreement shall (a) restrict any Lending Party from providing information to any
bank or other regulatory or governmental authorities, including the Federal
Reserve Board and its supervisory staff; (b) require or permit any Lending Party
to disclose to any Credit Party that any information will be or was provided to
the Federal Reserve Board or any of its

-91-

--------------------------------------------------------------------------------




supervisory staff; or (c) require or permit any Lending Party to inform any
Credit Party of a current or upcoming Federal Reserve Board examination or any
nonpublic Federal Reserve Board supervisory initiative or action. In the event
that any of the terms of this Section 9.8 conflict with any non-disclosure
agreement executed by a Lending Party prior to the date hereof, then the terms
of this Section 9.8 shall govern and control.
Section 9.9.    Notices, Etc.
(a)    Except as provided in paragraph (b) below, all notices and other
communications (other than Notices of Borrowing and Notices of Continuation or
Conversion, which are governed by Article 2 of this Agreement) shall be in
writing and hand delivered with written receipt, telecopied, sent by facsimile
(with a hard copy sent as otherwise permitted in this Section 9.9), sent by a
nationally recognized overnight courier, or sent by certified mail, return
receipt requested as follows: if to a Credit Party, as specified on Schedule II,
if to the Swing Line Lender, the Administrative Agent or the Issuing Lender, at
its credit contact specified under its name on Schedule II, and if to any Lender
at is credit contact specified in its Administrative Questionnaire. Each party
may change its notice address by written notification to the other parties. All
such notices and communications shall be effective when delivered, except that
notices and communications to any Lender, the Swing Line Lender or the Issuing
Lender pursuant to Article 2 shall not be effective until received and, in the
case of telecopy, such receipt is confirmed by the Swing Line Lender, such
Lender or Issuing Lender, as applicable, verbally or in writing. Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effect as provided in said paragraph (b).
(b)    Notices and other communications to the Administrative Agent and each
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail, internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that (x) such communication is
followed promptly by an original delivered in accordance with paragraph (a)
above and (y) the foregoing shall not apply to notices to the Administrative
Agent or any Lender pursuant to Article 2 if such person has notified the
Borrower that it is incapable of receiving notices under such article by
electronic communication. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon sender’s receipt of an acknowledgment from the recipient (such as
by the “Return Receipt Requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (1) of notification that such notice or communication is available and
identifying the website address therefor.
Section 9.10.    Usury Not Intended. It is the intent of each Credit Party and
each Lender in the execution and performance of this Agreement and the other
Credit Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Advances of each Lender
including such applicable laws of the State of Texas, if any, and the United
States of America from time to time in effect. In furtherance thereof, the
Lenders and the Credit Parties stipulate and agree that none of the terms and
provisions contained in this Agreement or the other Credit Documents shall ever
be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Rate and that for purposes of this Agreement “interest” shall include the
aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Advances, include amounts
which by applicable law are deemed interest which would exceed the Maximum Rate,
then such excess shall be deemed to be a mistake and each Lender receiving same
shall credit the same on the principal of its Notes (or if such Notes shall have
been paid in full, refund said excess to the Borrower). In the event that the
maturity of the Notes

-92-

--------------------------------------------------------------------------------




are accelerated by reason of any election of the holder thereof resulting from
any Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the applicable Notes (or, if the applicable Notes shall
have been paid in full, refunded to the Borrower of such interest). In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the Maximum Rate, the Credit Parties and the Lenders shall
to the maximum extent permitted under applicable law amortize, prorate, allocate
and spread in equal parts during the period of the full stated term of the Notes
all amounts considered to be interest under applicable law at any time
contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.
Section 9.11.    Usury Recapture. In the event the rate of interest chargeable
under this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Advances shall bear interest at the Maximum Rate until
the total amount of interest paid or accrued on the Advances equals the amount
of interest which would have been paid or accrued on the Advances if the stated
rates of interest set forth in this Agreement had at all times been in effect.
In the event, upon payment in full of the Advances, the total amount of interest
paid or accrued under the terms of this Agreement and the Advances is less than
the total amount of interest which would have been paid or accrued if the rates
of interest set forth in this Agreement had, at all times, been in effect, then
the Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Advances if the Maximum Rate had, at all times, been in
effect and (B) the amount of interest which would have accrued on its Advances
if the rates of interest set forth in this Agreement had at all times been in
effect and (ii) the amount of interest actually paid under this Agreement on its
Advances. In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrower.
Section 9.12.    Governing Law; Service of Process. This Agreement, the Notes
and the other Credit Documents (unless otherwise expressly provided therein)
shall be deemed a contract under, and shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas without regard to
conflicts of laws principles. Without limiting the intent of the parties set
forth above, (a) Chapter 346 of the Texas Finance Code, as amended (relating to
revolving loans and revolving tri-party accounts), shall not apply to this
Agreement, the Notes, or the transactions contemplated hereby and (b) to the
extent that any Lender may be subject to Texas law limiting the amount of
interest payable for its account, such Lender shall utilize the indicated
(weekly) rate ceiling from time to time in effect. Each Letter of Credit shall
be governed by either (i) the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600,
or (ii) the International Standby Practices (ISP98), International Chamber of
Commerce Publication No. 590, in either case, including any subsequent revisions
thereof approved by a Congress of the International Chamber of Commerce and
adhered to by the Issuing Lender. The Borrower hereby agrees that service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding may be made by mailing or delivering a copy of
such process to the Borrower at the address set forth for the Borrower in this
Agreement. Nothing in this Section shall affect the rights of any Lender to
serve legal process in any other manner permitted by the law or affect the right
of any Lender to bring any action or proceeding against the Borrower or its
Property in the courts of any other jurisdiction.

-93-

--------------------------------------------------------------------------------




Section 9.13.    Submission to Jurisdiction. Each party hereto hereby
irrevocably submits to the jurisdiction of any Texas state or federal court
sitting in Houston, Texas in any action or proceeding arising out of or relating
to this Agreement or the other Credit Documents, and each party hereto hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such court. Each party hereto hereby unconditionally
and irrevocably waives, to the fullest extent it may effectively do so, any
right it may have to the defense of an inconvenient forum to the maintenance of
such action or proceeding. Each party hereto hereby agrees that service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding may be made by mailing or delivering a copy of
such process to such Person at its address set forth in this Agreement. Each
party hereto hereby agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section shall affect the rights of the Administrative Agent or any Lender to
serve legal process in any other manner permitted by the law or affect the right
of the Administrative Agent or any Lender to bring any action or proceeding
against any Credit Party or its Property in the courts of any other
jurisdiction.
Section 9.14.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Section 9.15.    Dispute Resolution. This section contains a jury waiver,
arbitration clause, and a class action waiver. READ IT CAREFULLY.
This dispute resolution provision shall supersede and replace any prior “Jury
Waiver,” “Judicial Reference,” “Class Action Waiver,” “Arbitration,” “Dispute
Resolution,” or similar alternative dispute agreement or provision between or
among the parties.
JURY TRIAL WAIVER; CLASS ACTION WAIVER. As permitted by applicable law, each
party waives their respective rights to a trial before a jury in connection with
any Dispute (as “Dispute” is hereinafter defined), and Disputes shall be
resolved by a judge sitting without a jury. If a court determines that this
provision is not enforceable for any reason and at any time prior to trial of
the Dispute, but not later than 30 days after entry of the order determining
this provision is unenforceable, the Administrative Agent or any Credit Party
shall be entitled to move the court for an order compelling arbitration and
staying or dismissing such litigation pending arbitration (“Arbitration Order”).
If permitted by applicable law, each party also waives the right to litigate in
court or an arbitration proceeding any Dispute as a class action, either as a
member of a class or as a representative, or to act as a private attorney
general.
ARBITRATION. If a claim, dispute, or controversy arises with respect to this
Agreement, related agreements, or any other agreement or business relationship
whether or not related to the subject matter of this Agreement (all of the
foregoing, a “Dispute”), and only if a jury trial waiver is not permitted by
applicable law or ruling by a court, either party may require that the Dispute
be resolved by binding arbitration before a single arbitrator. By agreeing to
arbitrate a Dispute, each party gives up any right that party may have to a jury
trial, as well as other rights that party would have in court that are not
available or are more limited in arbitration, such as the rights to discovery
and to appeal.
Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
(“Administrator”) as selected by the initiating party. If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator. Disputes include matters (i) relating to a deposit account,
application for or denial of credit, enforcement of any of the

-94-

--------------------------------------------------------------------------------




obligations any party has to another party, compliance with applicable laws
and/or regulations, performance or services provided under any agreement by any
party, (ii) based on or arising from an alleged tort, or (iii) involving any
party’s employees, agents, affiliates, or assigns. However, Disputes do not
include the validity, enforceability, meaning, or scope of this arbitration
provision and such matters may be determined only by a court. If a third party
is a party to a Dispute, each party consents to including the third party in the
arbitration proceeding for resolving the Dispute with the third party. Venue for
the arbitration proceeding shall be at a location determined by mutual agreement
of the parties or, if no agreement, in Houston, Texas.
If a court orders arbitration of a Dispute, the party to the Dispute that did
not seek the Arbitration Order shall commence arbitration. The party that sought
the Arbitration Order may commence arbitration, but shall have no obligation to
do so, and shall not in any way be adversely prejudiced by initiating or
participating in litigation or electing not to commence arbitration. The
arbitrator shall (i) hear and rule on appropriate dispositive motions for
judgment on the pleadings, for failure to state a claim, or for full or partial
summary judgment; (ii) render a decision and any award applying applicable law;
(iii) give effect to any limitations period in determining any Dispute or
defense; (iv) enforce the doctrines of compulsory counterclaim, res judicata,
and collateral estoppel, if applicable; (v) with regard to motions and the
arbitration hearing, apply rules of evidence governing civil cases; and (vi)
apply the law of the state specified in the agreement giving rise to the
Dispute. Filing of a petition for arbitration shall not prevent any party from
(i) seeking and obtaining from a court of competent jurisdiction
(notwithstanding ongoing arbitration) provisional or ancillary remedies
including but not limited to injunctive relief, property preservation orders,
foreclosure, eviction, attachment, replevin, garnishment, and/or the appointment
of a receiver, (ii) pursuing non-judicial foreclosure, or (iii) availing itself
of any self-help remedies such as setoff and repossession. The exercise of such
rights shall not constitute a waiver of the right to submit any Dispute to
arbitration.
Judgment upon an arbitration award may be entered in any court having
jurisdiction, except that, if the arbitration award exceeds $4,000,000, any
party shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney’s fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if the Administrator has no such rules, then
the JAMS arbitration appellate rules shall apply.
Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. This arbitration provision shall survive any termination, amendment, or
expiration of this Agreement. If the terms of this provision vary from the
Administrator’s rules, this arbitration provision shall control.
RELIANCE. Each party (i) certifies that no one has represented to such party
that any other party would not seek to enforce jury and class action waivers in
the event of suit, and (ii) acknowledges that it and each other party have been
induced to enter into this Agreement by, among other things, the mutual waivers,
agreements, and certifications in this section.
Section 9.16.    Subordination Agreements. The Administrative Agent is hereby
authorized on behalf of the Lenders, the Swing Line Lender and the Issuing
Lender to enter into the Subordination Agreements. A copy of each such
Subordination Agreement will be made available to each Secured Party

-95-

--------------------------------------------------------------------------------




upon request. Each Secured Party (by receiving the benefits thereunder and of
the Collateral) acknowledges and agrees to the terms of each such Subordination
Agreement and agrees that the terms thereof shall be binding on such Secured
Party and its successors and assigns, as if it were a party thereto.
Section 9.17.    Intercreditor Agreement. Each Secured Party, by its acceptance
of the benefits of the Security Documents, (a) acknowledges that it has received
a copy of the Intercreditor Agreement, (b) consents to the terms of the
Intercreditor Agreement, (c) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreement and (d)
authorizes and instructs the Administrative Agent to enter into the
Intercreditor Agreement (including any and all amendments, amendments and
restatements, modifications, supplements and acknowledgements thereto permitted
hereby) from time to time as Administrative Agent and on behalf of such Person,
and by its acceptance of the benefits of the Security Documents, hereby
acknowledges and agrees to be bound by such provisions. Notwithstanding anything
herein to the contrary, each Secured Party, by its acceptance of the benefits of
the Security Documents, acknowledges that the Lien and security interest granted
to the Administrative Agent pursuant to the Security Documents and the exercise
of any right or remedy by the Administrative Agent thereunder, are subject to
the provisions of the Intercreditor Agreement. In the event of a conflict or any
inconsistency between the terms of the Intercreditor Agreement and the Security
Documents, the terms of the Intercreditor Agreement shall prevail.
Section 9.18.    USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the Patriot Act
it is required to obtain, verify and record information that identifies such
Credit Party, which information includes the name and address of such Credit
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Credit Party in accordance with the
Patriot Act.
Section 9.19.    Business Loans. The Borrower warrants and represents that the
Advances are and shall be for business, commercial, investment, or other similar
purposes and not primarily for personal, family, household, or agricultural use,
as such terms are used in Chapter One (“Chapter One”) of the Texas Credit Code.
At all such times, if any, as Chapter One shall establish a Maximum Rate, the
Maximum Rate shall be the “indicated rate ceiling” (as such term is defined in
Chapter One) from time to time in effect.
Section 9.20.    No Fiduciary or Agency Relationship. The Borrower acknowledges
and agrees that neither the Administrative Agent, the Issuing Lender, any Lender
nor any Affiliate thereof has assumed, and neither the Administrative Agent, the
Issuing Lender, any Lender nor any Affiliate thereof will assume, an agency or
fiduciary responsibility in the Borrower’s, its Subsidiaries’ or their
respective Affiliates’ favor with respect to the Credit Documents or any of the
transactions contemplated thereby (irrespective of whether the Administrative
Agent, the Issuing Lender, any Lender or any Affiliate thereof has advised or is
currently advising the Borrower, its Subsidiaries or their respective Affiliates
on other matters).
Section 9.21.    Keepwell. The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Credit Party to honor all of its obligations
under the Guaranty in respect of Swap Obligations (provided, however, that the
Borrower shall only be liable under this Section for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section, or otherwise under the Credit Documents, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Borrower intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each other Credit Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

-96-

--------------------------------------------------------------------------------




Section 9.22.    Amendment and Restatement. The Borrower, the Lenders, the
Issuing Lender, the Swing Line Lender and the Administrative Agent have agreed
that this Agreement is an amendment and restatement of the Existing Credit
Agreement in its entirety, and this Agreement is not a novation of the Existing
Credit Agreement. All the rights, titles, liens, security interests, and
assignments securing the Secured Obligations (as defined in the Existing Credit
Agreement) shall secure the Secured Obligations, and all liens, security
interests, and assignments against the Collateral securing the Secured
Obligations (as defined in the Existing Credit Agreement) are hereby renewed,
extended, and modified, as applicable, to secure the Secured Obligations.
Section 9.23.    Integration. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS,
AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AGREEMENT AND THE CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.
IN EXECUTING THIS AGREEMENT, EACH CREDIT PARTY HEREBY WARRANTS AND REPRESENTS IT
IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS
AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS ATTORNEYS.
[Remainder of this page intentionally left blank. Signature pages follow.]





-97-

--------------------------------------------------------------------------------




EXECUTED as of the date first above written.
BORROWER:
HI-CRUSH PARTNERS LP


By: Hi-Crush GP LLC, its general partner




By: /s/ Laura C. Fulton    
Name: Laura C. Fulton
Title: Chief Financial Officer







Signature Page to Amended and Restated Credit Agreement
(Hi-Crush Partners LP)

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT/LENDERS:


AMEGY BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender, Swing
Line Lender, and a Lender






By: /s/ Authorized Person                
Name: Authorized Person                
Title:    Authorized Officer                







Signature Page to Amended and Restated Credit Agreement
(Hi-Crush Partners LP)

--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as a Lender




By: /s/ Authorized Person                
Name: Authorized Person                
Title:    Authorized Officer                





Signature Page to Amended and Restated Credit Agreement
(Hi-Crush Partners LP)

--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A.,
as a Lender




By: /s/ Authorized Person                
Name: Authorized Person                
Title:    Authorized Officer                





Signature Page to Amended and Restated Credit Agreement
(Hi-Crush Partners LP)

--------------------------------------------------------------------------------




IBERIABANK,
as a Lender




By: /s/ Authorized Person                
Name: Authorized Person                
Title:    Authorized Officer                





Signature Page to Amended and Restated Credit Agreement
(Hi-Crush Partners LP)

--------------------------------------------------------------------------------




REGIONS BANK,
as a Lender




By: /s/ Authorized Person                
Name: Authorized Person                
Title:    Authorized Officer                





Signature Page to Amended and Restated Credit Agreement
(Hi-Crush Partners LP)

--------------------------------------------------------------------------------




UBS AG, STAMFORD BRANCH,
as a Lender




By: /s/ Authorized Person                
Name: Authorized Person                
Title:    Authorized Officer                





Signature Page to Amended and Restated Credit Agreement
(Hi-Crush Partners LP)

--------------------------------------------------------------------------------




COMMUNITY TRUST BANK,
as a Lender




By: /s/ Authorized Person                
Name: Authorized Person                
Title:    Authorized Officer                





Signature Page to Amended and Restated Credit Agreement
(Hi-Crush Partners LP)

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender




By: /s/ Authorized Person                
Name: Authorized Person                
Title:    Authorized Officer                











Signature Page to Amended and Restated Credit Agreement
(Hi-Crush Partners LP)

--------------------------------------------------------------------------------




SCHEDULE I
Pricing Schedule
The Applicable Margin with respect to Commitment Fee, Revolving Advances, and
Swing Line Advances (if applicable) shall be determined in accordance with the
following Table based on the Borrower’s Leverage Ratio as reflected in the
Compliance Certificate delivered in connection with the Financial Statements
most recently delivered pursuant to Section 5.2. Adjustments, if any, to such
Applicable Margin shall be effective on the date the Administrative Agent
receives the applicable Financial Statements and corresponding Compliance
Certificate as required by the terms of this Agreement. If the Borrower fails to
deliver the Financial Statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.2, then
effective as of the date such Financial Statements and Compliance Certificate
were required to the delivered pursuant to Section 5.2, the Applicable Margin
with respect to Commitment Fee, Revolving Advances, and Swing Line Advances (if
applicable) shall be determined at Level IV and shall remain at such level until
the date such Financial Statements and corresponding Compliance Certificate are
so delivered by the Borrower. Notwithstanding the foregoing, the Borrower shall
be deemed to be at Level III until delivery of its unaudited Financial
Statements and corresponding Compliance Certificate for the fiscal quarter
ending June 30, 2014. Notwithstanding anything to the contrary contained herein,
the determination of the Applicable Margin for any period shall be subject to
the provisions of Section 2.7(c). For the avoidance of doubt, the levels on the
pricing grid set forth below are set forth from highest (Level IV) to the lowest
(Level I).
Applicable Margin


Leverage Ratio
Eurodollar
Advances
Base Rate
Advances
Commitment Fee
Level IV
Is equal to or greater than 3.00


3.50%


2.50%


0.500%
Level III
Is equal to or greater than 2.00 but less than 3.00


3.25%


2.25%


0.500%
Level II
Is equal to or greater than 1.00 but less than 2.00


2.75%


1.75%


0.500%
Level I
Is less than 1.00


2.25%


1.25%


0.375%










Schedule I

--------------------------------------------------------------------------------




SCHEDULE II
Commitments, Contact Information
ADMINISTRATIVE AGENT/ISSUING LENDER/SWING LINE LENDER
Amegy Bank National Association
Address for Notices: 4400 Post Oak Parkway
                                     Houston, Texas 77027
Attn:                            Special Processing: Dana Chargois
Telephone: (713) 232-6395
Facsimile: (713) 693-7467
Email:                          special.processing@amegybank.com


With a copy to: 4400 Post Oak Parkway
                                     Houston, Texas 77027
Attn:                            Wendy Schneider
Telephone: (713) 232-1564
Facsimile: (713) 693-7467
Email:                          wendy.schneider@amegybank.com


With a copy to: 4400 Post Oak Parkway
                                     Houston, Texas 77027
Attn:                            Brad Ellis
Telephone: (713) 232-1212
Facsimile: (713) 693-7467
Email:                         Brad.Ellis@amegybank.com


CREDIT PARTIES
Borrower/Guarantors


Address for Notices: Three Riverway, Suite 1550
                                      Houston, TX 77056
Attn:                             James Whipkey
Telephone: (713) 963-0099
Facsimile: (713) 963-0088












Schedule II
Page 1 of 1

--------------------------------------------------------------------------------




Schedule III
Additional Conditions and Requirements for New Domestic Subsidiaries
Within 60 days (or such longer period of time as the Administrative Agent shall
agree) of creating a new Domestic Subsidiary or acquiring a new Domestic
Subsidiary, the Administrative Agent shall have received each of the following:
(a)    Guaranty. A joinder and supplement to the Guaranty executed by such
Subsidiary;
(b)    Security Agreement. A joinder and supplement to the Security Agreement
executed by such Subsidiary, in any event, together with stock certificates,
stock powers executed in blank, UCC-1 financing statements, and any other
documents, agreements, or instruments necessary to create and perfect an
Acceptable Security Interest in the Collateral described in the Security
Agreement, as so supplemented;
(c)    Mortgages. If such Subsidiary owns any real property and if and as
requested by the Administrative Agent, a fully executed Mortgage covering such
real properties, together with (i) a copy of an existing owner’s policy of title
insurance reflecting no Liens on such real property other than Permitted Liens,
(ii) if such property is designated to be in a “flood hazard area” (as evidenced
by a flood determination certificate issued by the appropriate Governmental
Authority or third party obtained by the Administrative Agent), evidence of
flood insurance on such property obtained by the applicable Credit Party in such
total amount as required by Regulation H of the Federal Reserve Board, and all
official rulings and interpretations thereunder or thereof, and otherwise in
compliance with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, and (iii) such evidence of corporate authority
to enter into such Guaranty, Security Agreement, and Mortgage as the
Administrative Agent may reasonably request;
(d)    Pledges. A pledge agreement executed by the equity holders of such
Subsidiary pledging 100% of the Equity Interest owned by such equity holder of
such Subsidiary and such evidence of corporate, limited liability company or
partnership authority to enter into such pledge agreement as the Administrative
Agent may reasonably request, along with share certificates pledged thereby and
appropriately executed stock powers in blank, if applicable;
(e)    Real Estate. (i) If and as requested by the Administrative Agent, a
Responsible Officer’s certificate from such new Subsidiary certifying a complete
listing of all real property owned or leased by such new Subsidiary and
including a notation as to all locations where any equipment of such new
Subsidiary is kept, and (ii) if and as requested by the Administrative Agent,
lien waivers or subordination agreements in form and substance satisfactory to
the Administrative Agent and executed by the landlords or lessors identified in,
and covering each of the leased real properties listed on such officer’s
certificate;
(f)    Corporate Documents. A secretary’s certificate from such new Subsidiary
certifying such Subsidiary’s (i) Responsible Officer’s incumbency, (ii)
authorizing resolutions, (iii) organizational documents, (iv) necessary
governmental approvals, and (v) certificate of good standing in such
Subsidiary’s state of organization dated a date not earlier than 30 days prior
to date of delivery or otherwise in effect on the date of delivery;
(g)    Patriot Act. All documentation and other information that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act; and

Schedule III
Page 1 of 2

--------------------------------------------------------------------------------




(h)    Opinion of Counsel. If requested by the Administrative Agent, an opinion
of counsel in form and substance reasonably acceptable to the Administrative
Agent related to such new Subsidiary and substantially similar to the legal
opinion delivered at the Effective Date with respect to the other Domestic
Subsidiaries in existence on the Effective Date.



Schedule III
Page 2 of 2

--------------------------------------------------------------------------------






#4534101.3
EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE


This Assignment and Acceptance (the "Assignment and Acceptance") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] "Assignor")
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
"Assignee"). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, amended and restated,
supplemented, restated or otherwise modified from time to time, the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the revolving facility identified below (including without limitation any
letters of credit and guarantees included in such facility) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] "Assigned Interest"). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor.


1For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3Select as appropriate.
4Include bracketed language if there are either multiple Assignors or multiple
Assignees.

Exhibit A – Form of Assignment and Acceptance

--------------------------------------------------------------------------------




1.    Assignor[s]:        ______________________________


______________________________


2.
Assignee[s]:        ______________________________



______________________________
[for each Assignee, indicate Affiliate of [identify Lender]




3.
Borrower:        HI-CRUSH PARTNERS LP



4.
Administrative Agent:    AMEGY BANK NATIONAL ASSOCIATION, as administrative
agent under the Credit Agreement



5.
Credit Agreement:    Amended and Restated Credit Agreement dated April 28, 2014
among Borrower, the Lenders party thereto from time to time, and Amegy Bank
National Association, as Issuing Lender, Swing Line Lender and Administrative
Agent.



6.
Assigned Interest[s]:    

Assignor[s]
Assignee[s]
Aggregate Amount of Commitments /Advances for all Lenders
Amount of Commitment / Advances Assigned5
Percentage Assigned of Commitment / Advances6
 
 
$
$
   %
 
 
$
$
   %
 
 
$
$
   %



5Select as appropriate.
6Include bracketed language if there are either multiple Assignors or multiple
Assignees.

Exhibit A – Form of Assignment and Acceptance
    

--------------------------------------------------------------------------------








7.    Trade Date:        ______________7 


Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]








































7Include bracketed language if there are either multiple Assignors or multiple
Assignees.



Exhibit A – Form of Assignment and Acceptance
    

--------------------------------------------------------------------------------






The terms set forth in this Assignment and Acceptance are hereby agreed to:


ASSIGNOR[S]8 
[NAME OF ASSIGNOR]




By: ________________________________
Name: _____________________________
Title: ______________________________




ASSIGNEE[S]
[NAME OF ASSIGNEE]




By: ________________________________
Name: _____________________________
Title: ______________________________
























8Include bracketed language if there are either multiple Assignors or multiple
Assignees.





Exhibit A – Form of Assignment and Acceptance
    

--------------------------------------------------------------------------------






[Consented to and]9 Accepted:


AMEGY BANK NATIONAL ASSOCIATION,
as Issuing Lender, Swing Line Lender and as Administrative Agent




By: ________________________________
Name: _____________________________
Title: ______________________________




[Consented to:]10  


HI-CRUSH PARTNERS LP


By: Hi-Crush GP LLC, its general partner




By: ________________________________
Name: _____________________________
Title: ______________________________


9To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
10To be added only if the consents of the Borrower is required by the terms of
the Credit Agreement.







Exhibit A – Form of Assignment and Acceptance
    

--------------------------------------------------------------------------------




Annex 1
To Exhibit A – Assignment and Acceptance




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE


1. Representations and Warranties.


1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, its Subsidiaries or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, its Subsidiaries or any other Person of any of its
obligations under any Credit Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.2 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) if it is not incorporated under the laws of the United States of America
or a state thereof, attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees

Exhibit A – Form of Assignment and Acceptance

--------------------------------------------------------------------------------




that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.


3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of Texas.



Exhibit A – Form of Assignment and Acceptance
    

--------------------------------------------------------------------------------




EXHIBIT B
#4534121.5
FORM OF COMPLIANCE CERTIFICATE
FOR THE PERIOD FROM , 201 TO , 201_
This certificate dated as of ______________, _______ is prepared pursuant to the
Amended and Restated Credit Agreement dated as of April 28, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the "Credit Agreement") among Hi-Crush Partners LP, a Delaware limited
partnership ("Borrower"), the lenders party thereto from time to time (the
"Lenders"), and Amegy Bank National Association, as administrative agent for
such Lenders (in such capacity, the "Administrative Agent"), as Issuing Lender
and as Swing Line Lender. Unless otherwise defined in this certificate,
capitalized terms that are defined in the Credit Agreement shall have the
meanings assigned to them by the Credit Agreement.


The undersigned, on behalf of the Borrower, and not individually, certifies:
(a)    that as of the date hereof, the attached Schedule A reflects the covenant
calculations, for the periods covered by this certificate, the Borrower's
(i) Leverage Ratio and (ii)  Interest Coverage Ratio;
[(b)    that no Default or Event of Default has occurred or is continuing as of
the date hereof; and]
[(b)    the following Default[s] or Event[s] of Default exist[s] as of the date
hereof, and the actions set forth below are being taken to remedy such
circumstances:
____________________________________; and]
(c)    that as of the date hereof, the following amounts and calculations
included herein and in Schedule A, are true and correct in all material respects
for the period set forth above:

Exhibit A – Form of Assignment and Acceptance

--------------------------------------------------------------------------------




SCHEDULE A


I. Section 6.16
Leverage Ratio.11  :
 
(a)
The consolidated Funded Debt of the
Borrower as of the last day of such fiscal quarter    
$________________
(b)
Borrower's consolidated EBITDA for such
four-fiscal quarter period then ended 12


(i) + [(ii) + (iii) + (iv) + (v) + (vi) + (vii) + (viii) + (ix)
+ (x) + (xi) + (xii) + (xiii)] – (xiv)13 =     


$________________
 
(i) + [(ii) + (iii) + (iv) + (v) + (vi) + (vii) + (viii) + (ix)
+ (x) + (xi) + (xii) + (xiii)] – (xiv)13 =     
$________________
 
(ii)    depletion, depreciation and amortization
$________________
 
(iii)    Interest Expense
$________________
 
(iv)    Income Tax Expense
$________________
 
(v)    letter of credit fees
$________________
 
(vi)    non-cash expenses14    
$________________
 
(vii)    customary non-capitalized expenses to
occur on or prior to the Effective Date15    
$________________
 
(viii)    customary non-capitalized expenses16    
$________________
 
(ix)    any losses (or minus any gains) realized
upon any disposition of property permitted
under Section 6.8 outside the ordinary
course of business    
$________________
 
(x)    non-recurring charges17        
$________________
 
(xi)    exploration expenses18    
$________________
 
(xii)    non-cash charges19    
$________________
 
(xiii)    cash dividends or distributions20     
$________________
 
(xiv)    non-cash income21
$________________
 
Leverage Ratio = (a) divided by (b)     
________________
 
Maximum Leverage Ratio
3.50 to 1.00
 
Compliance    
Yes         No





11Calculated as of each fiscal quarter end, commencing with the quarter ending
June 30, 2014.
12In accordance with the Credit Agreement, EBITDA shall be subject to pro forma
adjustments for acquisitions and asset sales (including, without limitation,
each Drop Down Acquisition) assuming that such transactions had occurred on the
first day of the determination period.
13Items (ii) - (xii) shall be included to the extent deducted in determining
consolidated Net Income.

Exhibit B – Form of Compliance Certificate
    

--------------------------------------------------------------------------------




14Non-cash expenses shall only include non-cash expenses resulting from any
employee benefit or management compensation plan or the grant of Equity
Interests to employees of the Borrower or any of its Subsidiaries pursuant to a
written plan or agreement.
15Customary non-capitalized expenses shall only include non-capitalized expenses
incurred in connection with (x) any Equity Issuance on or prior to the Effective
Date, (y) any Drop down Acquisition and (z) the transactions contemplated by the
Credit Agreement, the Augusta Drop Down Documents and the Term Loan B Documents
to occur on the Effective Date.
16Customary non-capitalized expenses shall only include customary
non-capitalized expenses incurred in connection with any Investment permitted
under Section 6.3(j), (k) or (l), any Acquisition permitted by Section 6.4, any
incurrence of Debt permitted by Section 6.1 or any Equity Issuance (in each
case, whether or not consummated) in an aggregate amount not to exceed
$3,000,000 in any fiscal year.


17Non-recurring charges shall only include non-recurring charges with respect to
relocation or severance arrangements between the Borrower or its Subsidiaries
and their respective officers and employees in an aggregate amount not to exceed
$2,000,000 in any fiscal year.
18Not to exceed $1,000,000 in the aggregate in any fiscal year.
19Non-cash charges shall only include non-cash charges resulting from
extraordinary, non-recurring events or circumstances for such period.
20Cash dividends and distributions shall only include dividends or distributions
received (or, in the case of the preferred units of Augusta, declared so long as
such cash is received prior to delivery of the Financial Statements for such
period in accordance with Section 5.2 of the Credit Agreement) by the Credit
Parties from any Permitted Investments pursuant to Section 6.3(k) or (l).
21Non-cash income shall include (a) non-cash income resulting from
extraordinary, non-recurring events or circumstances for such period and (b) all
other non-cash items of income which were included in determining consolidated
Net Income.



















































Exhibit B – Form of Compliance Certificate
    

--------------------------------------------------------------------------------
















II. Section 6.17
Interest Coverage Ratio.22
 
(a)
Borrower's consolidated EBITDA (see I.(b) above) =
$________________
(b)
Borrower's consolidated Net Interest Expense for such
four-fiscal quarter period then ended
(i) – (ii) =
$________________
 
(i)    Interest Expense
$________________
 
(ii)    interest income    
$________________
 
Interest Coverage Ratio = (a) divided by (b) =
________________
 
Minimum Interest Coverage Ratio
2.50 to 1.00
 
Compliance    
Yes         No





22Calculated as of each fiscal quarter end, commencing with the fiscal quarter
ending June 30, 2014.



Exhibit B – Form of Compliance Certificate
    

--------------------------------------------------------------------------------




IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate
as of _______________ ____, _______.


HI-CRUSH PARTNERS LP


By: Hi-Crush GP LLC, its general partner




By:_______________________________    
Name: ________________________________
Title: __________________________________





Exhibit B – Form of Compliance Certificate
    

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF AMENDED AND RESTATED GUARANTY AGREEMENT
#4534117.4
This Amended and Restated Guaranty Agreement dated as of April 28, 2014 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, this "Guaranty") is executed by each of the undersigned (individually a
"Guarantor" and collectively, the "Guarantors"), in favor of Amegy Bank National
Association, as administrative agent (in such capacity, the "Administrative
Agent") for the ratable benefit of the Secured Parties (as defined in the Credit
Agreement referred to herein).
INTRODUCTION
A.    Hi-Crush Partners LP, a Delaware limited partnership (the "Borrower"), the
lenders party thereto from time to time, and the Administrative Agent are
parties to that certain Credit Agreement dated as of August 21, 2012 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the "Existing Credit Agreement").
B.     In connection with the Existing Credit Agreement, the Guarantors entered
into that certain Guaranty Agreement in favor of the Administrative Agent dated
as of August 21, 2012 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the "Existing Guaranty Agreement").
C.    The Borrower, the lenders party thereto from time to time (the "Lenders"),
Administrative Agent, and Amegy Bank National Association, as the issuing lender
(in such capacity, the "Issuing Lender") and as the swing line lender (in such
capacity, the "Swing Line Lender"), are entering into that certain Amended and
Restated Credit Agreement dated as of April 28, 2014 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the "Credit
Agreement").
D.    Each Guarantor is a Domestic Subsidiary (as defined in the Credit
Agreement) of the Borrower and the transactions contemplated by the Credit
Agreement and the other Credit Documents (as defined in the Credit Agreement),
are (i) in furtherance of such Domestic Subsidiary's business purposes, (ii)
necessary or convenient to the conduct, promotion or attainment of such Domestic
Subsidiary's business purposes, and (iii) for such Domestic Subsidiary's direct
or indirect benefit.
E.    Each Guarantor is executing and delivering this Guaranty (i) to induce the
Lenders to provide and to continue to provide Advances under the Credit
Agreement, (ii) to induce the Issuing Lender to provide and to continue to
provide Letters of Credit under the Credit Agreement, and (iii) intending it to
be a legal, valid, binding, enforceable and continuing obligation of such
Guarantor.
NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees
as follows:
Section 1.Definitions. All capitalized terms not otherwise defined in this
Guaranty that are defined in the Credit Agreement shall have the meanings
assigned to such terms by the Credit Agreement.
Section 2.    Guaranty.
(a)    Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment and performance, when due, whether at stated
maturity, by acceleration or otherwise, of all Secured Obligations, whether
absolute or contingent and whether for principal, interest (including, without

Exhibit C - Form of Amended and Restated Guaranty Agreement
Page 13 of 13

--------------------------------------------------------------------------------




limitation, interest that but for the existence of a bankruptcy, reorganization
or similar proceeding would accrue), fees, amounts owing in respect of Letter of
Credit Obligations, amounts required to be provided as collateral, indemnities,
expenses or otherwise (collectively, the "Guaranteed Obligations"). Without
limiting the generality of the foregoing, each Guarantor's liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by the Borrower or any Subsidiary of the Borrower to the
Administrative Agent, the Issuing Lender or any Lender under the Credit
Documents and by the Borrower or any Subsidiary of the Borrower to the Swap
Counterparty but for the fact that they are unenforceable or not allowable due
to insolvency or the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower or any Subsidiary of the Borrower.
(b)    In order to provide for just and equitable contribution among the
Guarantors, the Guarantors agree that in the event a payment shall be made on
any date under this Guaranty by any Guarantor (the "Funding Guarantor"), each
other Guarantor (each a "Contributing Guarantor") shall indemnify the Funding
Guarantor in an amount equal to the amount of such payment, in each case
multiplied by a fraction the numerator of which shall be the net worth of the
Contributing Guarantor as of such date and the denominator of which shall be the
aggregate net worth of all the Contributing Guarantors together with the net
worth of the Funding Guarantor as of such date. Any Contributing Guarantor
making any payment to a Funding Guarantor pursuant to this Section 2(b) shall be
subrogated to the rights of such Funding Guarantor to the extent of such
payment.
(c)    Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty on any date shall be limited
to a maximum aggregate amount equal to the largest amount that would not, on
such date, render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code of the United
States or any applicable provisions of comparable laws relating to bankruptcy,
insolvency, or reorganization, or relief of debtors (collectively, the
"Fraudulent Transfer Laws"), but only to the extent that any Fraudulent Transfer
Law has been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date, in each case:
(i)    after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding:
(A)    any liabilities of such Guarantor in respect of intercompany indebtedness
to the Borrower or other Credit Parties to the extent that such indebtedness
would be discharged in an amount equal to the amount paid by such Guarantor
hereunder;
(B)    any liabilities of such Guarantor under this Guaranty; and
(C)    any liabilities of such Guarantor under each of its other guarantees of
and joint and several co-borrowings of Debt, in each case entered into on the
date this Guaranty becomes effective, which contain a limitation as to maximum
amount substantially similar to that set forth in this Section 2(c) (each such
other guarantee and joint and several co-borrowing entered into on the date this
Guaranty becomes effective, a "Competing Guaranty") to the extent such
Guarantor's liabilities under such Competing Guaranty exceed an amount equal to
(1) the aggregate principal amount of such Guarantor's obligations under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(c)),
multiplied by (2) a fraction (i) the numerator of which is the aggregate
principal amount of such Guarantor's obligations under such Competing Guaranty
(notwithstanding the operation of that limitation

Exhibit C – Form of Amended and Restated Guaranty Agreement
    

--------------------------------------------------------------------------------




contained in such Competing Guaranty that is substantially similar to this
Section 2(c)), and (ii) the denominator of which is the sum of (x) the aggregate
principal amount of the obligations of such Guarantor under all other Competing
Guaranties (notwithstanding the operation of those limitations contained in such
other Competing Guaranties that are substantially similar to this Section 2(c)),
(y) the aggregate principal amount of the obligations of such Guarantor under
this Guaranty (notwithstanding the operation of this Section 2(c)), and (z) the
aggregate principal amount of the obligations of such Guarantor under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(c));
and
(ii)    after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 2(b)).
Section 3.    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent, the Issuing Lender, the Swing Line Lender, any other
Lender, any Banking Services Provider or any Swap Counterparty with respect
thereto but subject to Section 2(c) above. The obligations of each Guarantor
under this Guaranty are independent of the Guaranteed Obligations or any other
obligations of any other Person under the Credit Documents or in connection with
any Hedging Arrangement, and a separate action or actions may be brought and
prosecuted against a Guarantor to enforce this Guaranty, irrespective of whether
any action is brought against the Borrower, any other Guarantor or any other
Person or whether the Borrower, any other Guarantor or any other Person is
joined in any such action or actions. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives, to the extent not prohibited by
applicable law, any defenses (other than satisfaction in full of all of the
Guaranteed Obligations) it may now or hereafter have in any way relating to, any
or all of the following:
(a)    any lack of validity or enforceability of any Credit Document or any
agreement or instrument relating thereto or any part of the Guaranteed
Obligations being irrecoverable;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Person under the Credit Documents or any agreement or instrument relating to
Hedging Arrangements with a Swap Counterparty, or any other amendment or waiver
of or any consent to departure from any Credit Document or any agreement or
instrument relating to Hedging Arrangements with a Swap Counterparty, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to the Borrower or otherwise;
(c)    any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of Collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Guaranteed Obligations or any other
obligations of any other Person under the Credit Documents or any other assets
of the Borrower or any Guarantor;

Exhibit C – Form of Amended and Restated Guaranty Agreement
    

--------------------------------------------------------------------------------




(e)    any change, restructuring or termination of the corporate structure or
existence of the Borrower or any Guarantor;
(f)    any failure of any Lender, the Administrative Agent, the Issuing Lender,
the Swing Line Lender or any other Secured Party to disclose to the Borrower or
any Guarantor any information relating to the business, condition (financial or
otherwise), operations, properties or prospects of any Person now or in the
future known to the Administrative Agent, the Issuing Lender, the Swing Line
Lender, any Lender or any other Secured Party (and each Guarantor hereby
irrevocably waives any duty on the part of any Secured Party to disclose such
information);
(g)    any signature of any officer of the Borrower or any Guarantor being
mechanically reproduced in facsimile or otherwise; or
(h)    any other circumstance or any existence of or reliance on any
representation by any Secured Party that might otherwise constitute a defense
available to, or a discharge of, the Borrower, any Guarantor or any other
guarantor, surety or other Person.
Section 4.    Continuation and Reinstatement, Etc. Each Guarantor agrees that,
to the extent that payments of any of the Guaranteed Obligations are made, or
any Secured Party receives any proceeds of Collateral, and such payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, or otherwise required to be repaid, then
to the extent of such repayment the Guaranteed Obligations shall be reinstated
and continued in full force and effect as of the date such initial payment or
collection of proceeds occurred.
Section 5.    Waivers and Acknowledgments.
(a)    Each Guarantor, to the extent not prohibited by applicable law, hereby
waives promptness, diligence, presentment, notice of acceptance and any other
notice with respect to any of the Guaranteed Obligations and this Guaranty and
any requirement that any Secured Party protect, secure, perfect or insure any
Lien or any property or exhaust any right or take any action against the
Borrower or any other Person or any Collateral.
(b)    Each Guarantor, to the extent not prohibited by applicable law, hereby
irrevocably waives any right to revoke this Guaranty, and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.
(c)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from (i) the financing arrangements involving the Borrower or
any Guarantor contemplated by the Credit Documents, (ii) the Hedging
Arrangements with a Swap Counterparty, and (iii) the Bank Services provided to
the Borrower or any Guarantor, and that the waivers set forth in this Guaranty
are knowingly made in contemplation of such benefits.
Section 6.    Subrogation and Subordination.
(a)    No Guarantor will exercise any rights that it may now have or hereafter
acquire against the Borrower or any other Person to the extent that such rights
arise from the existence, payment, performance or enforcement of such
Guarantor's obligations under this Guaranty or any other Credit Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the

Exhibit C – Form of Amended and Restated Guaranty Agreement
    

--------------------------------------------------------------------------------




Borrower or any other Person, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower or any other Person,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations (other than (a) Letter of Credit
Obligations which are not yet due and payable in connection with Letters of
Credit that have been cash collateralized in accordance with the Credit
Agreement and (b) contingent indemnification obligations which are not yet due
and payable and which by their terms survive the termination or expiration of
the Credit Agreement and the other Credit Documents) and any and all other
amounts payable by the Guarantors under this Guaranty shall have been paid in
full in cash, all Letters of Credit have been terminated or expired (or been
cash collateralized to the satisfaction of the Issuing Lender), all Hedging
Arrangements with Swap Counterparties have been terminated (other than Hedging
Arrangements as to which arrangements satisfactory to the applicable
counterparty in its sole discretion have been made) and all Commitments shall
have terminated (such date being the "Termination Date"). If any amount shall be
paid to a Guarantor in violation of the preceding sentence at any time prior to
or on the Termination Date, such amount shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Administrative Agent
to be credited and applied to the Guaranteed Obligations and any and all other
amounts payable by the Guarantors under this Guaranty, whether matured or
unmatured, in accordance with the terms of the Credit Documents.
(b)    Each Guarantor agrees that, until after the Termination Date, all
Subordinated Guarantor Obligations (as hereinafter defined) are and shall be
subordinate and inferior in rank, preference and priority to all obligations of
such Guarantor in respect of the Guaranteed Obligations hereunder, and such
Guarantor shall, if requested by the Administrative Agent, execute a
subordination agreement reasonably satisfactory to the Administrative Agent to
more fully set out the terms of such subordination. "Subordinated Guarantor
Obligations" means any and all obligations and liabilities of a Guarantor owing
to the Borrower or any other Guarantor, direct or contingent, due or to become
due, now existing or hereafter arising, including, without limitation, all
future advances, with interest, attorneys' fees, expenses of collection and
costs.
Section 7.    Representations and Warranties. Each Guarantor hereby represents
and warrants as follows:
(a)    There are no conditions precedent to the effectiveness of this Guaranty.
Such Guarantor benefits from executing this Guaranty.
(b)    Such Guarantor has, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Guaranty, and such Guarantor has established adequate means of
obtaining from the Borrower and each other relevant Person on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial and otherwise),
operations, properties and prospects of the Borrower and each other relevant
Person.
(c)    The obligations of such Guarantor under this Guaranty are the valid,
binding and legally enforceable obligations of such Guarantor, (except as
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws at the time in effect affecting the rights of creditors generally
and (ii) general principles of equity whether applied by a court of law or
equity), and the execution and delivery of this Guaranty by such Guarantor has
been duly and validly authorized in all respects by all requisite corporate,
limited liability company or partnership actions on the part of such Guarantor,
and the Person who is executing and delivering this Guaranty on behalf of such
Guarantor has full power, authority

Exhibit C – Form of Amended and Restated Guaranty Agreement
    

--------------------------------------------------------------------------------




and legal right to so do, and to observe and perform all of the terms and
conditions of this Guaranty on such Guarantor's part to be observed or
performed.
Section 8.    Right of Set‑Off. Upon the occurrence and during the continuance
of any Event of Default, any Lender or the Administrative Agent is hereby
authorized at any time, to the fullest extent permitted by law, to set-off and
apply any deposits (general or special, time or demand, provisional or final)
and other indebtedness owing by such Secured Party to the account of each
Guarantor against any and all of the obligations of the Guarantors under this
Guaranty, irrespective of whether or not such Secured Party shall have made any
demand under this Guaranty and although such obligations may be contingent and
unmatured. Such Secured Party shall promptly notify the affected Guarantor after
any such set‑off and application is made, provided that the failure to give such
notice shall not affect the validity of such set‑off and application. The rights
of the Secured Parties under this Section 8 are in addition to other rights and
remedies (including, without limitation, other rights of set‑off) which any
Secured Party may have.
Section 9.    Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
affected Guarantor and the Administrative Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
Section 10.    Notices, Etc. All notices and other communications provided for
hereunder shall be sent in the manner provided for in Section 9.9 of the Credit
Agreement, in writing and hand delivered with written receipt, telecopied, sent
by facsimile, sent by a nationally recognized overnight courier, or sent by
certified mail, return receipt requested, if to a Guarantor, at its address for
notices specified in Schedule II to the Security Agreement, and if to the
Administrative Agent, the Issuing Lender, the Swing Line Lender or any Lender,
at its address specified in or pursuant to the Credit Agreement. All such
notices and communications shall be effective when delivered.
Section 11.    No Waiver: Remedies. No failure on the part of the Administrative
Agent or any other Secured Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
Section 12.    Continuing Guaranty: Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the Termination Date, (b) be binding upon each Guarantor and its
successors and assigns, (c) inure to the benefit of and be enforceable by the
Administrative Agent, each Lender, the Swing Line Lender and the Issuing Lender
and their respective successors, and, in the case of transfers and assignments
made in accordance with the Credit Agreement, transferees and assigns, and (d)
inure to the benefit of and be enforceable by a Swap Counterparty and each of
its successors, transferees and assigns to the extent such successor, transferee
or assign is a Lender or an Affiliate of a Lender. Without limiting the
generality of the foregoing clause (c), subject to Section 9.7 of the Credit
Agreement, any Lender may assign or otherwise transfer all or any portion of its
rights and obligations under the Credit Agreement (including, without
limitation, all or any portion of its Commitment, the Advances owing to it and
the Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, subject, however, in all respects to the provisions
of the Credit Agreement. Each Guarantor acknowledges that upon any Person
becoming a Lender, the Administrative Agent, the Swing Line Lender or the
Issuing Lender in accordance with the Credit Agreement, such Person shall be
entitled to the benefits hereof.

Exhibit C – Form of Amended and Restated Guaranty Agreement
    

--------------------------------------------------------------------------------




Section 13.    Governing Law; Service of Process. This Guaranty shall be deemed
a contract under, and shall be governed by, and construed and enforced in
accordance with, the laws of the State of Texas. Each Guarantor hereby agrees
that service of copies of the summons and complaint and any other process which
may be served in any such action or proceeding may be made by mailing or
delivering a copy of such process to such Guarantor at the address set forth for
such Guarantor in Schedule II to the Security Agreement. Nothing in this Section
shall affect the rights of any Lender to serve legal process in any other manner
permitted by the law or affect the right of any Lender to bring any action or
proceeding against any Guarantor or its Property in the courts of any other
jurisdiction.
Section 14.    Submission to Jurisdiction. Each party hereto hereby irrevocably
submits to the jurisdiction of any Texas state or federal court sitting in
Houston, Texas in any action or proceeding arising out of or relating to this
Guaranty or the other Credit Documents, and each party hereto hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such court. Each party hereto hereby unconditionally and
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding. Each Guarantor hereby agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Section 15.    Waiver of Jury. THE GUARANTORS HEREBY ACKNOWLEDGE THAT THEY HAVE
BEEN REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 16.    INDEMNIFICATION. EACH GUARANTOR HEREBY INDEMNIFIES AND HOLDS
HARMLESS THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND EACH LENDER AND EACH
OF THEIR AFFILIATES AND EACH THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, AND ADVISORS (EACH, AN "INDEMNITEE") FROM AND AGAINST ANY AND ALL
CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS' FEES) THAT MAY BE INCURRED BY OR ASSERTED OR
AWARDED AGAINST ANY INDEMNITEE, IN EACH CASE ARISING OUT OF OR IN CONNECTION
WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY
INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF DEFENSE IN CONNECTION
THEREWITH) THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE APPLICABLE INDEMNITEE,
EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH INDEMNITEE'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
Section 17.    Additional Guarantors. Pursuant to Section 5.6 of the Credit
Agreement, Domestic Subsidiaries of the Borrower that were not in existence on
the date of the Credit Agreement are required to enter into this Guaranty as a
Guarantor upon becoming a Domestic Subsidiary. Upon execution and delivery after
the date hereof by the Administrative Agent and such Domestic Subsidiary of an
instrument in the form of Annex 1, such Domestic Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any instrument adding an

Exhibit C – Form of Amended and Restated Guaranty Agreement
    

--------------------------------------------------------------------------------




additional Guarantor as a party to this Guaranty shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.
Section 18.    USA Patriot Act. Each Secured Party that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any other Secured Party) hereby notifies each Guarantor that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001))(the "Act"), it is required to obtain, verify and
record information that identifies such Guarantor, which information includes
the name and address of such Guarantor and other information that will allow
such Secured Party or the Administrative Agent, as applicable, to identify such
Guarantor in accordance with the Act. Following a request by any Secured Party,
each Guarantor shall promptly furnish all documentation and other information
that such Secured Party reasonably requests in order to comply with its ingoing
obligations under the applicable "know your customer" and anti-money laundering
rules and regulations, including the Act.
Section 19.    Execution in Counterparts. This Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
Section 20.    Amendment and Restatement. This Guaranty is an amendment and
restatement of the Existing Guaranty in its entirety, and this Guaranty is not a
novation of the Existing Guaranty. All obligations of the Guarantor under such
Existing Guaranty shall continue in full force and effect as amended and
restated by this Guaranty.
THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT AGREEMENT
REFERRED TO IN THIS GUARANTY, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
RELATED TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of this page intentionally left blank.]



Exhibit C – Form of Amended and Restated Guaranty Agreement
    

--------------------------------------------------------------------------------






Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.
GUARANTORS:
HI-CRUSH WYEVILLE LLC
By:______________________________________    
Name:                            
Title:                            


HI-CRUSH CHAMBERS LLC
By:______________________________________    
Name:                            
Title:                            


HI-CRUSH OPERATING LLC
By:______________________________________    
Name:                            
Title:                            


HI-CRUSH RAILROAD LLC
By:______________________________________    
Name:                            
Title:                            


D & I SILICA, LLC.
By:______________________________________    
Name:                            
Title:                            


HI-CRUSH FINANCE CORP.
By:______________________________________    
Name:                            
Title:                            





Exhibit C – Form of Amended and Restated Guaranty Agreement
    

--------------------------------------------------------------------------------






HI-CRUSH AUGUSTA ACQUISITION CO. LLC
By:______________________________________    
Name:                            
Title:                            




HI-CRUSH AUGUSTA LLC
By:______________________________________    
Name:                            
Title:                            

















Exhibit C – Form of Amended and Restated Guaranty Agreement
    

--------------------------------------------------------------------------------




Annex 1 to the Amended and Restated
Guaranty Agreement


SUPPLEMENT NO. ____ dated as of [_______] [_____], 201[___] (this "Supplement"),
to the Amended and Restated Guaranty Agreement dated as of April 28, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the "Guaranty Agreement"), made by certain Subsidiaries party thereto
(each a "Guarantor" and collectively, the "Guarantors") of Hi-Crush Partners LP,
a Delaware limited partnership (the "Borrower") and Amegy Bank National
Association, as Administrative Agent (in such capacity, the "Administrative
Agent") for the benefit of the Secured Parties (as defined in the Credit
Agreement referred to herein).
A.Reference is made to the Amended and Restated Credit Agreement dated as of
April 28, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among the
Borrower, the lenders from time to time party thereto (the "Lenders"), the
Administrative Agent, Amegy Bank National Association, as the issuing lender
(the "Issuing Lender") and as the swing line lender.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guaranty Agreement and the Credit
Agreement.
C.    The Guarantors have entered into the Guaranty Agreement in order to induce
the Lenders to make Advances and the Issuing Lender to issue Letters of Credit.
Section 17 of the Guaranty Agreement provides that additional Domestic
Subsidiaries of the Borrower may become Guarantors under the Guaranty Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Domestic Subsidiary of the Borrower (the "New Guarantor") is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guaranty Agreement in order to induce
the Lenders to make additional Advances and the Issuing Lender to issue
additional Letters of Credit and as consideration for Advances previously made
and Letters of Credit previously issued.
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
SECTION 1.    In accordance with Section 17 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof. Each reference to a "Guarantor" in the Guaranty
Agreement shall be deemed to include the New Guarantor. The Guaranty Agreement
is hereby incorporated herein by reference.
SECTION 2.    The New Guarantor represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it by all requisite corporate, limited
liability company or partnership action and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

Exhibit C – Form of Amended and Restated Guaranty Agreement
Page 23 of 23

--------------------------------------------------------------------------------




SECTION 3.    This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by fax or other electronic transmission shall be as effective as delivery of a
manually executed counterpart of this Supplement.
SECTION 4.    Except as expressly supplemented hereby, the Guaranty Agreement
shall remain in full force and effect.
SECTION 5.    This Supplement shall be deemed a contract under, and shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Texas. The New Guarantor hereby agrees that service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to the New Guarantor at the address set forth on the signature page to this
Supplement. Nothing in this Section shall affect the rights of any Lender to
serve legal process in any other manner permitted by the law or affect the right
of any Lender to bring any action or proceeding against the New Guarantor or its
Property in the courts of any other jurisdiction.
SECTION 6.    Each party hereto hereby irrevocably submits to the jurisdiction
of any Texas state or federal court sitting in Houston, Texas in any action or
proceeding arising out of or relating to this Guaranty or the other Credit
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such court.
Each party hereto hereby unconditionally and irrevocably waives, to the fullest
extent it may effectively do so, any right it may have to the defense of an
inconvenient forum to the maintenance of such action or proceeding. Each
Guarantor hereby agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
SECTION 7.    THE NEW GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED
BY AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
SUPPLEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 8.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 9.    All communications and notices hereunder shall be in writing and
given as provided in Section 10 of the Guaranty Agreement.
THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS SUPPLEMENT, REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES RELATED TO THE SUBJECT MATTER HEREOF AND
THEREOF AND MAY NOT BE CONTRADICTED

Exhibit C – Form of Amended and Restated Guaranty Agreement
    

--------------------------------------------------------------------------------




BY EVIDENCE OF PRIOR CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of this page intentionally left blank.]

Exhibit C – Form of Amended and Restated Guaranty Agreement
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.
[Name of New Guarantor]


By:                        
Name:                    
Title:                    


Address for New Guarantor:


______________________
______________________


AMEGY BANK NATIONAL ASSOCIATION,
as Administrative Agent


By:                        
Name:                    
Title:                    













Exhibit C – Form of Amended and Restated Guaranty Agreement
    

--------------------------------------------------------------------------------




EXHIBIT D
#4534115.3
FORM OF NOTICE OF BORROWING
[Date]


Amegy Bank National Association, as Administrative Agent
4400 Post Oak Parkway
Houston, Texas 77027
Attn: Brad Ellis
Telephone (713) 232-1212
Facsimile: (713) 693-7467


Ladies and Gentlemen:


The undersigned, Hi-Crush Partners LP, a Delaware limited partnership
("Borrower"), refers to the Amended and Restated Credit Agreement dated as of
April 28, 2014 (as the same may be amended, restated, amended and restated,
supplement or otherwise modified from time-to-time, the "Credit Agreement," the
defined terms of which are used in this Notice of Borrowing as defined therein
unless otherwise defined in this Notice of Borrowing) among the Borrower, the
lenders party thereto (the "Lenders"), and Amegy Bank National Association, as
administrative agent, as issuing lender and as swing line lender, and hereby
gives you irrevocable notice pursuant to Section 2.3(a) of the Credit Agreement
that the undersigned hereby requests a Revolving Borrowing (the "Proposed
Borrowing"), and in connection with that request sets forth below the
information relating to such Proposed Borrowing as required by the Credit
Agreement:
The Business Day of the Proposed Borrowing is _____________, _____.
The Proposed Borrowing will be composed of [Base Rate Advances] [Eurodollar
Advances].
The aggregate amount of the Proposed Borrowing is $____________.
[The Interest Period for each Eurodollar Advance made as part of the Proposed
Borrowing is [one][two][three][six] month(s)].
The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:
(i)
the representations and warranties contained in the Credit Agreement each of the
other Credit Documents are true and correct in all material respects, on and as
of the date of the Proposed Borrowing, before and after giving effect to such
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on the date of the Proposed Borrowing, except for those representations and
warranties that are made as of a specified date, which shall be true and correct
as such specified date; and


Exhibit D – Form of Notice of Borrowing



--------------------------------------------------------------------------------




(ii)
no Default has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom.

Very truly yours,


HI-CRUSH PARTNERS LP


By: Hi-Crush GP LLC, its general partner




By:_______________________________
Name:_____________________________
Title:______________________________











Exhibit D – Form of Notice of Borrowing



--------------------------------------------------------------------------------




EXHIBIT E
#4534113.3
FORM OF NOTICE OF CONTINUATION OR CONVERSION


[Date]




Amegy Bank National Association, as Administrative Agent
4400 Post Oak Parkway
Houston, Texas 77027
Attn: Brad Ellis
Telephone (713) 232-1212
Facsimile: (713) 693-7467


Ladies and Gentlemen:


The undersigned, Hi-Crush Partners LP, a Delaware limited partnership
("Borrower"), refers to the Amended and Restated Credit Agreement dated as of
April 28, 2014 (as the same may be amended, restated, amended and restated,
supplement or otherwise modified from time to time, the "Credit Agreement," the
defined terms of which are used in this Notice of Continuation or Conversion as
defined therein unless otherwise defined in this Notice of Continuation or
Conversion) among the Borrower, the lenders party thereto (the "Lenders"), and
Amegy Bank National Association, as Administrative Agent, as Issuing Lender and
as Swing Line Lender, and hereby gives you irrevocable notice pursuant to
Section 2.3(b) of the Credit Agreement that the undersigned hereby requests a
[Conversion][continuation] of outstanding Revolving Advances, and in connection
with that request sets forth below the information relating to such
[Conversion][continuation] (the "Requested [Conversion][Continuation]") as
required by Section 2.3(b) of the Credit Agreement:


1.    The Business Day of the Requested [Conversion][Continuation] is
_______________, ____.


2.    The aggregate amount of the existing Revolving Advances to be
[Converted][continued] is $ _______ and is comprised of [Base Rate
Advances][Eurodollar Advances] ("Existing Advances").


3.    The Requested [Conversion][Continuation] consists of [a Conversion of the
Existing Advances to [Base Rate Advances] [Eurodollar Advances]] [a continuation
of the Existing Advances].


[(4)    The duration of the Interest Period for the Eurodollar Advances included
in the Requested [Conversion][Continuation] is [[one][two][three][six]
month[s]].


The Borrower hereby certifies that no Event of Default has occurred and is
continuing or would result from the Requested [Conversion][Continuation].
        
                    

Exhibit E – Notice of Continuation or Conversion



--------------------------------------------------------------------------------




Very truly yours,


HI-CRUSH PARTNERS LP


By: Hi-Crush GP LLC, its general partner


By:_______________________________
Name:_____________________________
Title:______________________________



Exhibit E – Notice of Continuation or Conversion



--------------------------------------------------------------------------------




EXHIBIT F
FORM OF AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

#4534040.3
This Amended and Restated Pledge and Security Agreement, dated as of April 28,
2014 (as amended, supplemented, amended and restated or otherwise modified from
time to time, this "Security Agreement"), is by and among Hi-Crush Partners LP,
a Delaware limited partnership (the "Borrower"), certain subsidiaries of the
Borrower party hereto from time to time (collectively with the Borrower, the
"Grantors" and individually, a "Grantor"), and Amegy Bank National Association,
as administrative agent (in such capacity, the "Administrative Agent") for the
ratable benefit of the Secured Parties (as defined in the Credit Agreement
referred to herein).
W I T N E S S E T H:
WHEREAS, the Borrower, the lenders party thereto from time to time, and the
Administrative Agent are parties to that certain Credit Agreement dated as of
August 21, 2012 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the "Existing Credit Agreement"); and
WHEREAS, in connection with the Existing Credit Agreement, the Grantors and
Administrative Agent entered into that certain Pledge and Security Agreement
dated as of August 21, 2012 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the "Existing Security Agreement"); and
WHEREAS, the Borrower, the lenders party thereto from time to time (the
"Lenders"), Administrative Agent, and Amegy Bank National Association, as
issuing lender (in such capacity, the "Issuing Lender") and as swing line
lender, are entering into that certain Amended and Restated Credit Agreement,
dated as of April 28, 2014 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the "Credit Agreement"); and
WHEREAS, pursuant to the terms of the Credit Agreement, and in consideration of
the credit extended by the Lenders to the Borrower and the letters of credit
issued by the Issuing Lender for the account of the Borrower or any subsidiary
of the Borrower, certain Grantors have executed and delivered that certain
Amended and Restated Guaranty Agreement dated as of the date hereof (the
"Guaranty"), guaranteeing the Guaranteed Obligations (as defined in the Guaranty
Agreement); and
WHEREAS, as a condition precedent to the initial extension of credit under the
Credit Agreement, each Grantor is required to execute and deliver this Security
Agreement; and
WHEREAS, it is in the best interests of each Grantor to execute this Security
Agreement inasmuch as each Grantor will derive substantial direct and indirect
benefits from (i) the transactions contemplated by the Credit Agreement, (ii)
the Hedging Arrangements (as defined in the Credit Agreement) entered into by
the Borrower or any other Grantor with a Swap Counterparty (as defined in the
Credit Agreement), and (iii) the Banking Services (as defined in the Credit
Agreement) provided by any Banking Services Provider, and each Grantor is
willing to execute, deliver and perform its obligations under this Security
Agreement to secure the Secured Obligations (as defined in the Credit
Agreement);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
Page 1 of 1

--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
SECTION 1.1.    Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):
"Administrative Agent" has the meaning set forth in the preamble.
"Borrower" has the meaning set forth in the preamble.
"Certificated Equipment" means any Equipment the ownership of which is evidenced
by, or under applicable Legal Requirement, is required to be evidenced by a
certificate of title.
"Collateral" has the meaning set forth in Section 2.1.
"Collateral Account" has the meaning set forth in Section 4.3(b).
"Computer Hardware and Software Collateral" means (a) all computer and other
electronic data processing hardware, integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories and all
peripheral devices and other related computer hardware, including all operating
system software, utilities and application programs in whatsoever form, (b)
software programs (including both source code, object code and all related
applications and data files), designed for use on the computers and electronic
data processing hardware described in clause (a) above, (c) all firmware
associated therewith, (d) all documentation (including flow charts, logic
diagrams, manuals, guides, specifications, training materials, charts and pseudo
codes) with respect to such hardware, software and firmware described in the
preceding clauses (a) through (c), and (e) all rights with respect to all of the
foregoing, including copyrights, licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications and any substitutions,
replacements, improvements, error corrections, updates, additions or model
conversions of any of the foregoing.
"Control Agreement" means an authenticated record in form and substance
reasonably satisfactory to the Administrative Agent, that provides for the
Administrative Agent (for the ratable benefit of the Secured Parties) to have
"control" (as defined in the UCC) over certain Collateral.
"Copyright Collateral" means all copyrights of any Grantor, registered or
unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of such Grantor's rights, titles and
interests in and to all copyrights registered in the United States Copyright
Office or anywhere else in the world, including without limitation those
copyrights referred to in Item C of Schedule III hereto, and registrations and
recordings thereof and all applications for registration thereof, whether
pending or in preparation, all copyright licenses, the right to sue for past,
present and future infringements of any of the foregoing, all rights
corresponding thereto, all extensions and renewals of any thereof and all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and Proceeds of suit, which are owned or licensed by such
Grantor.
"Credit Agreement" has the meaning set forth in the first recital.

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




"Distributions" means all cash, cash dividends, stock dividends, other
distributions, liquidating dividends, shares of stock resulting from (or in
connection with the exercise of) stock splits, reclassifications, warrants,
options, non-cash dividends, and all other distributions or payments (whether
similar or dissimilar to the foregoing) on or with respect to, or on account of,
any Pledged Share or Pledged Interest or other rights or interests constituting
Collateral.
"Equipment" has the meaning set forth in Section 2.1(a).
"Excluded Property" shall mean:
(a)     any Property in any case to the extent (but only to the extent) (i) that
by its terms forbids, prohibits or makes void or unenforceable any grant of
security interests in such Property, or (ii) the assignment of which, or the
grant of a security interest in, such Property is prohibited by any applicable
law; provided however, that such Property shall cease to be Excluded Property
and automatically be subject to the lien and security interests granted herein
and to the terms and provisions of this Security Agreement as "Collateral," to
the extent that (A) either of the prohibitions in clauses (i) and (ii) above is
ineffective or subsequently rendered ineffective under the UCC or any other
Legal Requirement or is otherwise no longer in effect or (B) the applicable
Grantor or the Administrative Agent has obtained the consent of the parties
applicable to such Excluded Property necessary for the creation of a lien and
security in, such Excluded Property;
(b)     Equipment owned by any Grantor on the date hereof or hereafter acquired
that is subject to a Lien securing a purchase money obligation or obligations
under Capital Leases, in each case permitted to be incurred pursuant to the
provisions of the Credit Agreement, if the contract or other agreement in which
such Lien is granted (or the documentation providing for such purchase money
obligation of Capital Lease obligation ) validly prohibits the creation of any
other Lien on such Equipment (but only for so long as such contract or other
agreement in which such Lien is granted is in effect);
(c)     Equity Interests in a First-Tier Foreign Subsidiary that are Voting
Securities in excess of 66% of the then outstanding Voting Securities issued by
such First-Tier Foreign Subsidiary;
(d)     Equity Interests in Foreign Subsidiaries that are not First-Tier Foreign
Subsidiaries; and
(e)    deposit accounts, cash and/or securities subject to Liens (including
escrow agreements) permitted under Section 6.2(h) of the Credit Agreement;
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clauses
(a) through (e) above (unless such Proceeds, substitutions or replacements would
constitute Excluded Property referred to in clauses (a) through (e)).
"General Intangibles" means all "general intangibles" and all "payment
intangibles", each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).
"Governmental Approval" has the meaning set forth in Section 2.1(f).
"Grantor" has the meaning set forth in the preamble.

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




"Indemnified Parties" has the meaning set forth in Section 6.3(a).
"Intellectual Property Collateral" means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.
"Inventory" has the meaning set forth in Section 2.1(b).
"Lenders" has the meaning set forth in the first recital.
"Obligor" means the Borrower or any other Grantor.
"Patent Collateral" means (a) all inventions and discoveries, whether patentable
or not, all letters patent and applications for letters patent throughout the
world, including without limitation those patents referred to in Item A of
Schedule III hereto, and any patent applications in preparation for filing, (b)
all reissues, divisions, continuations, continuations‑in‑part, extensions,
renewals and reexaminations of any of the items described in clause (a), (c) all
patent licenses, and other agreements providing any Grantor with the right to
use any items of the type referred to in clauses (a) and (b) above, and (d) all
proceeds of, and rights associated with, the foregoing (including licenses,
royalties income, payments, claims, damages and proceeds of infringement suits),
the right to sue third parties for past, present or future infringements of any
patent or patent application, and for breach or enforcement of any patent
license.
"Pledged Interests" means all Equity Interests or other ownership interests
(other than Pledged Shares) now owned or hereafter acquired by any Obligor
(including without limitation all Equity Interests or other ownership interests
(other than Pledged Shares) of any Pledged Interests Issuer described in Item A
of Schedule I hereto); all registrations, certificates, articles, by-laws,
regulations, limited liability company agreements or constitutive agreements
governing or representing any such interests; all options and other rights,
contractual or otherwise, at any time existing with respect to such interests,
as such interests are amended, modified, or supplemented from time to time, and
together with any interests in any Pledged Interests Issuer taken in extension
or renewal thereof or substitution therefor.
"Pledged Interests Issuer" means each issuer of Pledged Shares or Pledged
Interests, including without limitation, each Person identified in Item A of
Schedule I hereto as the issuer of the Pledged Shares or the Pledged Interests
identified opposite the name of such Person.
"Pledged Note Issuer" means each Person identified in Item B of Schedule I
hereto as the issuer of the Pledged Notes identified opposite the name of such
Person.
"Pledged Notes" means all promissory notes of any Pledged Note Issuer evidencing
Debt incurred pursuant to Section 6.1(b) of the Credit Agreement in form and
substance reasonably satisfactory to the Administrative Agent delivered by any
Grantor to the Administrative Agent as Pledged Property hereunder, as such
promissory notes are amended, modified or supplemented from time to time and
together with any promissory note of any Pledged Note Issuer taken in extension
or renewal thereof or substitution therefor.
"Pledged Property" means all Pledged Notes, Pledged Interests, Pledged Shares,
all assignments of any amounts due or to become due with respect to the Pledged
Interests or the Pledged Shares, all other instruments which are now being
delivered by any Grantor to the Administrative Agent or may from time to time
hereafter be delivered by any Grantor to the Administrative Agent for the
purpose of pledging under this Security Agreement or any other Credit Document,
and all proceeds of any of the foregoing.

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




"Pledged Shares" means all Equity Interests now owned or hereafter acquired by
any Obligor (including without limitation all Equity Interests of any Pledged
Interests Issuer identified under Item A of Schedule I) which are delivered by
any Grantor to the Administrative Agent as Pledged Property hereunder.
"Receivables" has the meaning set forth in Section 2.1(c).
"Related Contracts" has the meaning set forth in Section 2.1(c).
"Security Agreement" has the meaning set forth in the preamble.
"Termination Date" means the date that all Secured Obligations (other than (a)
Letter of Credit Obligations which are not yet due and payable in connection
with Letters of Credit that have been cash collateralized in accordance with the
Credit Agreement and (b) contingent indemnification obligations which are not
yet due and payable and which by their terms survive the termination or
expiration of the Credit Agreement and the other Credit Documents) have been
paid in full in cash, all Letters of Credit have been terminated or expired (or
been cash collateralized to the satisfaction of the Issuing Lender), all Hedging
Arrangements with Swap Counterparties have been terminated (other than Hedging
Arrangements as to which arrangements satisfactory to the applicable
counterparty in its sole discretion have been made), and all Commitments shall
have terminated.
"Trademark Collateral" means (a) (i) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, certification marks, collective marks, logos and other source or
business identifiers, and all goodwill of the business associated therewith, now
existing or hereafter adopted or acquired, including without limitation those
trademarks referred to in Item B of Schedule III hereto, whether currently in
use or not, all registrations and recordings thereof and all applications in
connection therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America, or
any State thereof or any other country or political subdivision thereof or
otherwise, and all common‑law rights relating to the foregoing, and (ii) the
right to obtain all reissues, extensions or renewals of the foregoing
(collectively referred to as the "Trademark"), (b) all trademark licenses for
the grant by or to any Grantor of any right to use any trademark, (c) all of the
goodwill of the business connected with the use of, and symbolized by the items
described in, clause (a), and to the extent applicable clause (b), (d) the right
to sue third parties for past, present and future infringements of any Trademark
Collateral described in clause (a) and, to the extent applicable, clause (b),
and (e) all Proceeds of, and rights associated with, the foregoing, including
any claim by any Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.
"Trade Secrets Collateral" means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know‑how
obtained by or used in or contemplated at any time for use in the business of
any Grantor, (all of the foregoing being collectively called a "Trade Secret"),
including all Documents and things embodying, incorporating or referring in any
way to such Trade Secret, all Trade Secret licenses, and including the right to
sue for and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret license.
"UCC" means the Uniform Commercial Code, as in effect in the State of Texas, as
the same may be amended from time to time.

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




SECTION 1.2.    Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Security Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.
SECTION 1.3.    UCC Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the UCC are used in
this Security Agreement, including its preamble and recitals, with such
meanings.
SECTION 1.4.    Miscellaneous. Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Security Agreement, unless otherwise specified. All references to instruments,
documents, contracts, and agreements (including this Security Agreement) are
references to such instruments, documents, contracts, and agreements as the same
may be amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. The words "hereof", "herein", and "hereunder" and words of
similar import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement. The term "including" means "including, without limitation,".
Paragraph headings have been inserted in this Security Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Security Agreement and shall not be used in the
interpretation of any provision of this Security Agreement.
ARTICLE II    
SECURITY INTEREST
SECTION 2.1.    Grant of Security Interest. Each Grantor hereby pledges,
hypothecates, assigns, charges, mortgages, delivers, and transfers to the
Administrative Agent, for the ratable benefit of each Secured Party, and hereby
grants to the Administrative Agent, for the ratable benefit of each Secured
Party, a continuing security interest in all of such Grantor's right, title and
interest in, to and under, all of the following, whether now owned or hereafter
acquired by such Grantor, and wherever located and whether now owned or
hereafter existing or arising (collectively, the "Collateral"):
(a)    all equipment in all of its forms (including, but not limited to,
trenchers and other equipment used by any Grantor, vehicles, motor vehicles,
rolling stock, vessels, aircraft) of such Grantor, wherever located, and all
surface or subsurface machinery, equipment, facilities, supplies, or other
tangible personal property, including tubing, rods, pumps, pumping units and
engines, pipe, pipelines, meters, apparatus, boilers, compressors, liquid
extractors, connectors, valves, fittings, power plants, poles, lines, cables,
wires, transformers, starters and controllers, machine shops, tools, machinery
and parts, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone, and other communication systems, loading docks, loading
racks, and shipping facilities, and any manuals, instructions, blueprints,
computer software (including software that is imbedded in and part of the
equipment), and similar items which relate to the above, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto (any and
all of the foregoing being the "Equipment");
(b)    all inventory in all of its forms of such Grantor, wherever located,
including (i) all sand, all raw materials and work in process therefore,
finished goods thereof, and materials used or consumed in the manufacture or
production thereof, (ii) all documents of title covering any inventory,
including, without limitation, work in process, materials used or consumed in
any Grantor's business, now owned or hereafter acquired or manufactured by any
Grantor and held for sale in the ordinary

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




course of its business (iii) all goods in which such Grantor has an interest in
mass or a joint or other interest or right of any kind (including goods in which
such Grantor has an interest or right as consignee), (iv) all goods which are
returned to or repossessed by such Grantor, and all accessions thereto, products
thereof and documents therefore, and (v) any other item constituting "inventory"
under the UCC (any and all such inventory, materials, goods, accessions,
products and documents being the "Inventory");
(c)    all accounts, money, payment intangibles, deposit accounts (including the
Collateral Accounts and all amounts on deposit therein and all cash equivalent
investments carried therein and all proceeds thereof), contracts, contract
rights, all rights constituting a right to the payment of money, chattel paper,
documents, documents of title, instruments, letters of credit, letter of credit
rights and General Intangibles of such Grantor, whether or not earned by
performance or arising out of or in connection with the sale or lease of goods
or the rendering of services, including all moneys due or to become due in
repayment of any loans or advances, and all rights of such Grantor now or
hereafter existing in and to all security agreements, guaranties, leases,
agreements and other contracts securing or otherwise relating to any such
accounts, money, payment intangibles, deposit accounts, contracts, contract
rights, rights to the payment of money, chattel paper, documents, documents of
title, instruments, letters of credit, letter of credit rights and General
Intangibles (any and all such accounts, money, payment intangibles, deposit
accounts, contracts, contract rights, rights to the payment of money, chattel
paper, documents, documents of title, instruments, letters of credit, letter of
credit rights and General Intangibles being the "Receivables", and any and all
such security agreements, guaranties, leases, agreements and other contracts
being the "Related Contracts");
(d)    all Intellectual Property Collateral of such Grantor;
(e)    all books, correspondence, credit files, records, invoices, tapes, cards,
computer runs, writings, data bases, information in all forms, paper and
documents and other property relating to, used or useful in connection with,
evidencing, embodying, incorporating or referring to, any of the foregoing in
this Section 2.1;
(f)    all governmental approvals, permits, licenses, authorizations, consents,
rulings, tariffs, rates, certifications, waivers, exemptions, filings, claims,
orders, judgments and decrees and other Legal Requirements (each a "Governmental
Approval"), to the extent a security interest may be granted therein; provided
that any Governmental Approval that by its terms or by operation of law would be
void, voidable, terminable or revocable if mortgaged, pledged or assigned
hereunder is expressly excepted and excluded from the Liens and terms of this
Security Agreement, including the grant of security interest in this Section
2.1;
(g)    all interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Grantor against fluctuations in interest rates or
currency exchange rates and all commodity hedge, commodity swap, exchange,
forward, future, floor, collar or cap agreements, fixed price agreements and all
other agreements or arrangements designed to protect such Grantor against
fluctuations in commodity prices (including, without limitation, any Hedging
Arrangement);
(h)    to the extent not included in the foregoing, all bank accounts,
investment property, fixtures, supporting obligations and goods;

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




(i)    all Pledged Interests, Pledged Notes, Pledged Shares and any other
Pledged Property whether now or hereafter delivered to the Administrative Agent
in connection with this Security Agreement and all Distributions, interest, and
other payments and rights with respect to such Pledged Property;
(j)    (i) all policies of insurance now or hereafter held by or on behalf of
such Grantor, including casualty, liability, key man life insurance, business
interruption, foreign credit insurance, and any title insurance, (ii) all
proceeds of insurance, and (iii) all rights, now or hereafter held by such
Grantor to any warranties of any manufacturer or contractor of any other Person;
(k)    all accessions, substitutions, replacements, products, offspring, rents,
issues, profits, returns, income and proceeds of and from any and all of the
foregoing Collateral (including proceeds which constitute property of the types
described in clauses (a), (b), (c), (d), (e), (f), (g), (h), (i) and (j) and
proceeds deposited from time to time in any lock boxes of such Grantor, and, to
the extent not otherwise included, all payments and proceeds under insurance
(whether or not the Administrative Agent is the loss payee thereof), or any
condemnation award, indemnity, warranty or guaranty, payable by reason of loss
or damage to or otherwise with respect to any of the Collateral);
(l)    any and all Liens and security interests (together with the documents
evidencing such security interests) granted to such Grantor by an obligor to
secure such obligor's obligations owing under any Instrument, Chattel Paper, or
contract that is pledged hereunder or with respect to which a security interest
in such Grantor's rights in such Instrument, Chattel Paper, or contract is
granted hereunder;
(m)    any and all guaranties given by any Person for the benefit of such
Grantor which guarantees the obligations of an obligor under any Instrument,
Chattel Paper, or contract, which are pledged hereunder; and
(n)    all of such Grantor's other property and rights of every kind and
description and interests therein, including without limitation, all other
"Accounts", "Certificated Securities", "Chattel Paper", "Commercial Tort
Claims", "Commodity Accounts", "Commodity Contracts", "Deposit Accounts",
"Documents", "Equipment", "Fixtures", "General Intangibles", "Goods",
"Instruments", "Inventory", "Investment Property", "Letter of Credit Rights",
"Letters of Credit", "Money", "Payment Intangibles", "Proceeds", "Securities",
"Securities Account", "Security Entitlements", "Supporting Obligations" and
"Uncertificated Securities" as each such terms are defined in the UCC.
Notwithstanding anything to the contrary contained in clause (a) through (n)
above, the security interest created by this Security Agreement shall not extend
to, and the term "Collateral" shall not include, any Excluded Property.
SECTION 2.2.    Security for Obligations.
(a)    This Security Agreement, and the Collateral in which the Administrative
Agent for the benefit of the Secured Parties is granted a security interest
hereunder by each Grantor, secures the prompt and indefeasible payment in full
in cash and performance of all Secured Obligations (as defined in the Credit
Agreement).

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




(b)    Notwithstanding anything contained herein to the contrary, it is the
intention of each Grantor, the Administrative Agent and the other Secured
Parties that the amount of the Secured Obligation secured by each Grantor's
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to such
Grantor. Accordingly, notwithstanding anything to the contrary contained in this
Security Agreement or in any other agreement or instrument executed in
connection with the payment of any of the Secured Obligations, the amount of the
Secured Obligations secured by each Grantor's interests in any of its Property
pursuant to this Security Agreement shall be limited to an aggregate amount
equal to the largest amount that would not render such Grantor's obligations
hereunder or the Liens and security interest granted to the Administrative Agent
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provision of any other applicable law.
SECTION 2.3.    Continuing Security Interest; Transfer of Advances;
Reinstatement. This Security Agreement shall create continuing security
interests in the Collateral and shall (a) remain in full force and effect until
the Termination Date, (b) be binding upon each Grantor and its successors,
permitted transferees and permitted assigns, and (c) inure, together with the
rights and remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and each other Secured Party and its respective successors,
permitted transferees and permitted assigns, subject to the limitations as set
forth in the Credit Agreement. Without limiting the generality of the foregoing
clause (c), any Lender may assign or otherwise transfer (in whole or in part)
any Note or any Advance held by it as provided in Section 9.7 of the Credit
Agreement, and any successor or permitted assignee thereof shall thereupon
become vested with all the rights and benefits in respect thereof granted to
such Secured Party under any Credit Document (including this Security
Agreement), or otherwise, subject, however, to any contrary provisions in such
assignment or transfer, and as applicable to the provisions of Section 9.7 and
Article 8 of the Credit Agreement. If at any time all or any part of any payment
theretofore applied by the Administrative Agent or any other Secured Party to
any of the Secured Obligations is or must be rescinded or returned by the
Administrative Agent or any such Secured Party for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy, reorganization or
other similar proceeding of any Grantor or any other Person), such Secured
Obligations shall, for purposes of this Security Agreement, to the extent that
such payment is or must be rescinded or returned, be deemed to have continued to
be in existence, notwithstanding any application by the Administrative Agent or
such Secured Party or any termination agreement or release provided to any
Grantor, and this Security Agreement shall continue to be effective or
reinstated, as the case may be, as to such Secured Obligations, all as though
such application by the Administrative Agent or such Secured Party had not been
made.
SECTION 2.4.    Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein, and will
perform all of its duties and obligations under such contracts and agreements to
the same extent as if this Security Agreement had not been executed, (b) the
exercise by the Administrative Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral, and (c) neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any contracts or agreements included in the Collateral by reason
of this Security Agreement, nor shall the Administrative Agent nor any Secured
Party be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.
SECTION 2.5.    Delivery of Pledged Property.

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




(a)    Subject to Sections 3.4(d), 3.6, and 4.1(d), all certificates or
instruments representing or evidencing any Collateral, including all Pledged
Shares and Pledged Notes, delivered to and held by or on behalf of (or in the
case of the Pledged Notes, endorsed to the order of) the Administrative Agent
pursuant hereto, shall be in suitable form for transfer by delivery, and shall
be accompanied by all necessary endorsements or instruments of transfer or
assignment, duly executed in blank.
(b)    To the extent any of the Collateral constitutes an "uncertificated
security" (as defined in Section 8-102(a)(18) of the UCC) or a "security
entitlement" (as defined in Section 8-102(a)(17) of the UCC), the applicable
Grantor shall take and cause the appropriate Person (including any issuer,
entitlement holder or securities intermediary thereof) to take all actions
necessary to grant "control" (as defined in 8-106 of the UCC) to the
Administrative Agent (for the ratable benefit of the Secured Parties) over such
Collateral.
SECTION 2.6.    Distributions on Pledged Shares. In the event that any
Distribution with respect to any Pledged Shares or Pledged Interests pledged
hereunder is permitted to be paid (in accordance with Section 6.9 of the Credit
Agreement), such Distribution or payment may be paid directly to the applicable
Grantor. If any Distribution is made in contravention of Section 6.9 of the
Credit Agreement, the applicable Grantor shall hold the same segregated and in
trust for the Administrative Agent until paid to the Administrative Agent in
accordance with Section 4.1(e) or otherwise pursuant to the terms of the
Intercreditor Agreement .
SECTION 2.7.    Security Interest Absolute, etc. This Security Agreement shall
in all respects be a continuing, absolute, unconditional and irrevocable grant
of security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Secured Parties and the security interests
granted to the Administrative Agent (for its benefit and the ratable benefit of
each other Secured Party) hereunder, and all obligations of each Grantor
hereunder, shall, in each case, be absolute, unconditional and irrevocable
irrespective of (a) any lack of validity, legality or enforceability of any
Credit Document, (b) the failure of any Secured Party (i) to assert any claim or
demand or to enforce any right or remedy against any Grantor or any other Person
under the provisions of any Credit Document or otherwise, or (ii) to exercise
any right or remedy against any other guarantor of, or collateral securing, any
Secured Obligations, (c) any change in the time, manner or place of payment of,
or in any other term of, all or any part of the Secured Obligations, or any
other extension, compromise or renewal of any Secured Obligations, (d) any
reduction, limitation, impairment or termination of any Secured Obligations
(except in the case of the occurrence of the Termination Date) for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to (and each Grantor hereby waives any right to or claim
of) any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Secured
Obligations or otherwise, (e) any amendment to, rescission, waiver, or other
modification of, or any consent to or departure from, any of the terms of any
Credit Document, (f) any addition, exchange or release of any Collateral
securing the Secured Obligations, or any surrender or non-perfection of any
collateral, or any amendment to or waiver or release or addition to, or consent
to or departure from, any other guaranty held by any Secured Party securing any
of the Secured Obligations, or (g) any other circumstance which might otherwise
constitute a defense available to, or a legal or equitable discharge of, any
Grantor or any other Obligor, any surety or any guarantor.
SECTION 2.8.    Waiver of Subrogation. Until the Termination Date, each Grantor
hereby agrees not to exercise any claim or other rights which it may now or
hereafter acquire against any Obligor that arise from the existence, payment,
performance or enforcement of such Grantor's obligations under this Security
Agreement or any other Credit Document, including any right of subrogation,
reimbursement, exoneration

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




or indemnification, any right to participate in any claim or remedy of any
Secured Party against any Obligor or any collateral which any Secured Party now
has or hereafter acquires, whether or not such claim, remedy or right arises in
equity, or under contract, statute or common law, including the right to take or
receive from any Obligor, directly or indirectly, in cash or other property or
by set-off or in any manner, payment or security on account of such claim or
other rights. If any amount shall be paid to any Grantor in violation of the
preceding sentence and the Termination Date shall not have occurred, then such
amount shall be deemed to have been paid to such Grantor for the benefit of, and
held in trust for, the Administrative Agent (on behalf of the Secured Parties),
and shall forthwith be paid to the Administrative Agent to be credited and
applied upon the Secured Obligations, whether matured or unmatured. Each Grantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and that the
agreement set forth in this Section 2.8 is knowingly made in contemplation of
such benefits.
SECTION 2.9.    Election of Remedies. Except as otherwise provided in the Credit
Agreement, if any Secured Party may, under applicable law, proceed to realize
its benefits under any of this Security Agreement or the other Credit Documents
giving any Secured Party a Lien upon any Collateral, either by judicial
foreclosure or by non-judicial sale or enforcement, such Secured Party may, at
its sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Security Agreement. If, in
the exercise of any of its rights and remedies, any Secured Party shall forfeit
any of its rights or remedies, including its right to enter a deficiency
judgment against any Obligor or any other Person, whether because of any
applicable laws pertaining to "election of remedies" or the like, each Grantor
hereby consents to such action by such Secured Party and waives any claim based
upon such action, even if such action by such Secured Party shall result in a
full or partial loss of any rights of subrogation that such Grantor might
otherwise have had but for such action by such Secured Party.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES
In order to induce the Secured Parties to enter into the Credit Agreement and
make Advances thereunder and for the Issuing Lender to issue Letters of Credit
thereunder, each Grantor represents and warrants unto each Secured Party as set
forth in this Article III.
SECTION 3.1.    Validity, etc. This Security Agreement and the other Credit
Documents to which such Grantor is a party constitute the legal, valid and
binding obligations of such Grantor, enforceable against such Grantor in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the rights of creditors generally and by general principles of equity
whether applied by a court of law or equity.
SECTION 3.2.    Ownership, No Liens, etc. Such Grantor is the legal and
beneficial owner of, and has good and marketable title to (and has full right
and authority to pledge, grant and assign) the Collateral, free and clear of all
Liens, except for any Lien that is a Permitted Lien. No effective UCC financing
statement or other filing similar in effect covering all or any part of the
Collateral is on file in any recording office, except those filed in favor of
the Administrative Agent relating to this Security Agreement, in respect of
Permitted Liens or as to which a duly authorized termination statement relating
to such UCC financing statement or other instrument has been delivered to the
Administrative Agent on the Effective Date. This Security Agreement creates a
valid security interest in the Collateral, securing the payment of the Secured
Obligations, and, upon the proper filing of the applicable financing statements
with the filing offices listed on Item A-1 of Schedule II attached hereto, all
filings and other actions necessary to perfect and protect such security
interest in the Collateral which may be perfected by such filings or other
actions have been duly taken and such security interest shall be a first
priority security interest.

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




SECTION 3.3.    As to Equity Interests of the Subsidiaries, Investment Property.
(a)    With respect to the Pledged Shares issued by any Subsidiary of such
Grantor, all such Pledged Shares are duly authorized and validly issued, fully
paid and non‑assessable, and represented by a certificate.
(b)    With respect to the Pledged Interests issued by any Subsidiary of such
Grantor, no such Pledged Interests (i) are dealt in or traded on securities
exchanges or in securities markets, (ii) expressly provide that such Pledged
Interests are securities governed by Article 8 of the UCC, or (iii) are held in
a Securities Account, except, with respect to this clause (b), Pledged Interests
(A) for which the Administrative Agent is the registered owner or (B) with
respect to which the Pledged Interests Issuer has agreed in an authenticated
record with such Grantor and the Administrative Agent to comply with any
instructions of the Administrative Agent without the consent of such Grantor.
(c)    Such Grantor has delivered all Certificated Securities constituting
Collateral held by such Grantor on the Effective Date to the Administrative
Agent, together with duly executed undated blank stock powers, or other
equivalent instruments of transfer reasonably acceptable to the Administrative
Agent.
(d)    With respect to Uncertificated Securities constituting Collateral owned
by such Grantor, such Grantor has caused each Pledged Interests Issuer that is a
Subsidiary of such Grantor or used commercially reasonable efforts to cause each
other issuer thereof either (i) to register the Administrative Agent as the
registered owner of such security, or (ii) to agree in an authenticated record
with such Grantor and the Administrative Agent that such Pledged Interests
Issuer or other issuer will comply with instructions with respect to such
security originated by the Administrative Agent without further consent of such
Grantor.
(e)    The percentage of the issued and outstanding Pledged Shares and Pledged
Interests of each Pledged Interests Issuer that is a Subsidiary of such Grantor
pledged by such Grantor hereunder on the Effective Date is as set forth on
Schedule I and the percentage of the total membership, partnership and/or other
Equity Interests in the Pledged Interest Issuer that is a Subsidiary of such
Grantor is indicated on Schedule I. All of the Pledged Shares and Pledged
Interests constitute one hundred percent (100%) of such Grantor's interest in
the applicable Pledged Interests Issuer, except in the case of outstanding
Voting Securities that are issued by First-Tier Foreign Subsidiaries with
respect to which such Grantor has pledged up to sixty-six percent (66%) of such
outstanding Voting Securities issued by such First-Tier Foreign Subsidiaries as
indicated on Schedule I.
(f)    There are no outstanding rights, rights to subscribe, options, warrants
or convertible securities outstanding or any other rights outstanding whereby
any Person would be entitled to acquire shares, member interests or units of any
Pledged Interest Issuer that is a Subsidiary of such Grantor.
(g)    In the case of each Pledged Note made by a Subsidiary of the Borrower,
all of such Pledged Notes have been duly authorized, executed, endorsed, issued
and delivered, and are the legal, valid and binding obligation of the issuers
thereof, and are not in default.
SECTION 3.4.    Grantor's Name, Location, etc.

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




(a)    Other than as otherwise permitted pursuant to any Credit Document, (i)
the jurisdiction in which such Grantor is located for purposes of Sections 9-301
and 9-307 of the UCC is set forth in Item A-1 of Schedule II hereto, (ii) the
place of business of such Grantor or, if such Grantor has more than one place of
business, the chief executive office of such Grantor and the office where such
Grantor keeps its records concerning the Receivables, and all originals of all
Chattel Paper which evidence Receivables, is set forth in Item A-2 of Schedule
II hereto, and (iii) such Grantor's federal taxpayer identification number is
set forth in Item A-3 of Schedule II hereto.
(b)    Within the five years prior to the date hereof, such Grantor has not been
known by any legal name different from the one set forth on the signature page
hereto, nor has such Grantor been the subject of any merger or other corporate
reorganization, except as set forth in Item B of Schedule II hereto.
(c)    Such Grantor does not, as of the date hereof, maintain any Deposit
Accounts, Securities Accounts or Commodity Accounts with any Person, in each
case, except as set forth on Item C of Schedule II.
(d)    None of the Receivables is evidenced by a promissory note or other
instrument, in each case which has a stated amount in excess of $500,000
individually or in the aggregate for all such promissory notes or other
instruments, other than a promissory note or instrument that has been delivered
to the Administrative Agent (in each case, with appropriate endorsements).
(e)    Such Grantor is not the beneficiary of any Letters of Credit, except as
set forth on Item D of Schedule II hereto (as such schedule may be amended or
supplemented from time to time). Such Grantor has obtained a legal, valid and
enforceable consent of each issuer to the assignment to the Administrative Agent
of the Proceeds of any Letter of Credit which has a stated amount in excess of
$500,000.
(f)    Such Grantor does not have Commercial Tort Claims (i) in which a suit has
been filed by such Grantor, and (ii) where the amount of damages reasonably
expected to be claimed exceeds $500,000, except as set forth on Item E of
Schedule II.
(g)    The name set forth on the signature page attached hereto is the true and
correct legal name (as defined in the UCC) of such Grantor as of the Effective
Date.
(h)    Such Grantor has not consented to, and is otherwise unaware of, any
Person (other than the Administrative Agent pursuant hereto) having control
(within the meaning of Section 9-104 or Section 8-106 of the UCC) over any
Collateral, or any other interest in any of such Grantor's rights in respect
thereof.
SECTION 3.5.    Possession of Inventory, Control; etc. Such Grantor (a) has
exclusive possession and control, subject to Permitted Liens, of the Equipment
and Inventory except as permitted under the Credit Agreement, and (b) is the
sole entitlement holder of its Accounts and no other Person (other than the
Administrative Agent pursuant to (i) this Security Agreement with respect to any
Accounts maintained with the Administrative Agent or (ii) a Control Agreement
with respect to any Accounts maintained with a bank other than the
Administrative Agent) has "control" or "possession" of, or any other interest
in, subject to Permitted Liens, any of its Accounts or any other securities or
property credited thereto except as permitted pursuant to this Security
Agreement.

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




SECTION 3.6.    Negotiable Documents, Instruments and Chattel Paper. Such
Grantor has, contemporaneously herewith, delivered to the Administrative Agent
possession of all originals of all Documents, Instruments, promissory notes,
Pledged Notes and tangible Chattel Paper owned or held by such Grantor (duly
endorsed, in blank, if reasonably requested by the Administrative Agent), in the
case of Documents which have a stated amount in excess of $500,000 individually
or in the aggregate for all such Documents, in the case of Instruments,
promissory notes, and Pledged Notes which have a stated amount in excess of
$500,000 individually or in the aggregate for all such Instruments, promissory
notes, and Pledged Notes, and in the case of tangible Chattel Paper which has a
stated amount in excess of $500,000 individually or in the aggregate for all
such tangible Chattel Paper.
SECTION 3.7.    Intellectual Property Collateral. Such Grantor represents that
except for any Patent Collateral, Trademark Collateral, and Copyright Collateral
specified in Item A, Item B and Item C, respectively, of Schedule III hereto,
and any and all Trade Secrets Collateral, such Grantor does not own and has no
interests in any other material Intellectual Property Collateral as of the date
hereof, other than the Computer Hardware and Software Collateral. Such Grantor
further represents and warrants that, with respect to all Intellectual Property
Collateral which is material to such Grantor's business (a) such Intellectual
Property Collateral is valid, subsisting, unexpired and enforceable and has not
been abandoned or adjudged invalid or unenforceable, in whole or in part, (b)
such Grantor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to such Intellectual Property Collateral,
subject to Permitted Liens, and no claim has been made that the use of such
Intellectual Property Collateral does or may, conflict with, infringe,
misappropriate, dilute, misuse or otherwise violate any of the rights of any
third party in any material respects, (c) such Grantor has made all necessary
filings and recordations to protect its interest in such material Intellectual
Property Collateral, including recordations of any of its interests in the
Patent Collateral and Trademark Collateral in the United States Patent and
Trademark Office and in corresponding offices throughout the world, and its
claims to the Copyright Collateral in the United States Copyright Office and in
corresponding offices throughout the world, and, to the extent necessary, has
used proper statutory notice in connection with its use of any material patent,
Trademark and copyright in any of the Intellectual Property Collateral, (d) such
Grantor has taken all reasonable steps to safeguard its Trade Secrets and to its
knowledge none of the Trade Secrets of such Grantor has been used, divulged,
disclosed or appropriated for the benefit of any other Person other than such
Grantor, (e) to such Grantor's knowledge, no third party is infringing upon any
material Intellectual Property Collateral owned or used by such Grantor in any
material respect, or any of its respective licensees, (f) no settlement or
consents, covenants not to sue, nonassertion assurances, or releases have been
entered into by such Grantor or to which such Grantor is bound that adversely
affects its rights to own or use any Intellectual Property, (g) such Grantor has
not made a previous assignment, sale, transfer or agreement constituting a
present or future assignment, sale or transfer of any Intellectual Property for
purposes of granting a security interest or as Collateral that has not been
terminated or released, (h) such Grantor uses adequate standards of quality in
the manufacture, distribution, and sale of all products sold and in the
provision of all services rendered under or in connection with any Trademarks
and has taken all commercially reasonable action necessary to insure that any
licensees of any Trademarks owned by such Grantor use such adequate standards of
quality, (i) the consummation of the transactions contemplated by the Credit
Agreement and this Security Agreement will not result in the termination or
material impairment of any material portion of the Intellectual Property
Collateral, and (j) such Grantor owns directly or is entitled to use by license
or otherwise, any patents, trademarks, tradenames, Trade Secrets, copyrights,
mask works, licenses, technology, know‑how, processes and rights with respect to
any of the foregoing used in, and necessary for the conduct of such Grantor's
business in any material respect.
SECTION 3.8.    Authorization, Approval, etc. Except as have been obtained or
made and are in full force and effect or as would reasonably be expected to
result in a Material Adverse Change, no Governmental Approval, authorization,
approval or other action by, and no notice to or filing with, any Governmental

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




Authority or any other third party is required either (a) for the grant by such
Grantor of the security interest granted hereby or for the execution, delivery
and performance of this Security Agreement by such Grantor, (b) for the
perfection or maintenance of the security interests hereunder including the
first priority (subject to Permitted Liens) nature of such security interest
(except with respect to the financing statements or, with respect to
Intellectual Property Collateral, the recordation of any agreements with the
U.S. Patent and Trademark Office or the U.S. Copyright Office) or the exercise
by the Administrative Agent of its rights and remedies hereunder, or (c) for the
exercise by the Administrative Agent of the voting or other rights provided for
in this Security Agreement, except, in each case, (i) with respect to any
Pledged Shares or Pledged Interests, as may be required in connection with a
disposition of such Pledged Shares or Pledged Interests by laws affecting the
offering and sale of securities generally, the remedies in respect of the
Collateral pursuant to this Security Agreement and (ii) any "change of control"
or similar filings required by state licensing agencies.
SECTION 3.9.    Best Interests. It is in the best interests of each Grantor to
execute this Security Agreement in as much as such Grantor will, as a result of
being the Borrower or a Subsidiary of the Borrower, derive substantial direct
and indirect benefits from (a) the Advances and other extensions of credit
(including Letters of Credit) made from time to time to the Borrower by the
Lenders and the Issuing Lender pursuant to the Credit Agreement, (b) the Hedging
Arrangements entered into with the Swap Counterparties, and (c) the Banking
Services provided by the Lenders or their Affiliates, and each Grantor agrees
that the Secured Parties are relying on this representation in agreeing to make
such Advances and other extensions of credit pursuant to the Credit Agreement to
the Borrower.
SECTION 3.10.    Reaffirmation of Representations and Warranties. All of the
representations and warranties made by the Borrower or any other Obligor
regarding any Grantor in the Credit Agreement or in any other Credit Document
are incorporated herein in their entirety and made by such Grantor.
ARTICLE IV    
COVENANTS
Each Grantor covenants and agrees that, until the Termination Date, it will
perform, comply with and be bound by the obligations set forth below.
SECTION 4.1.    As to Investment Property, etc.
(a)    Equity Interests of Subsidiaries. No Grantor shall allow or permit any of
its Subsidiaries (i) that is a corporation, business trust, joint stock company
or similar Person, to issue Uncertificated Securities constituting Collateral,
unless such Person promptly takes the actions set forth in Section 4.1(b)(y)
with respect to any such Uncertificated Securities, (ii) that is a partnership
or limited liability company, to (A) issue Equity Interests constituting
Collateral that are to be dealt in or traded on securities exchanges or in
securities markets, (B) expressly provide in its organizational documents that
its Equity Interests are securities governed by Article 8 of the UCC, or
(C) place such Subsidiary's Equity Interests constituting Collateral in a
Securities Account, unless such Person promptly takes the actions set forth in
Section 4.1(b)(y) with respect to any such Equity Interests, and (iii) to issue
Equity Interests in addition to or in substitution for the Pledged Property or
any other Equity Interests pledged hereunder, except for additional Equity
Interests issued to such Grantor; provided that (A) such Equity Interests are
immediately pledged and delivered to the Administrative Agent, and (B) such
Grantor delivers a supplement to Schedule I to the Administrative Agent
identifying such new Equity Interests as Pledged Property, in each case pursuant
to the terms of this Security Agreement. No Grantor shall permit any of its
Subsidiaries to issue any warrants, options, contracts or other commitments or
other securities that are convertible to any of the foregoing

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




or that entitle any Person to purchase any of the foregoing, and except for this
Security Agreement or any other Credit Document, shall not, and shall not permit
any of its Subsidiaries to, enter into any agreement creating any restriction or
condition upon the transfer, voting or control of any Pledged Property.
(b)    Investment Property (other than Certificated Securities). With respect to
any Deposit Accounts, Securities Accounts, Commodity Accounts, Commodity
Contracts or Security Entitlements constituting Investment Property which is
part of the Collateral owned or held by any Grantor, such Grantor will, unless
otherwise permitted under the Credit Agreement, upon the Administrative Agent's
reasonable request either (i) cause the intermediary maintaining such Investment
Property to execute a Control Agreement relating to such Investment Property
pursuant to which such intermediary agrees to comply with the Administrative
Agent's instructions with respect to such Investment Property without further
consent by such Grantor, or (ii) transfer such Investment Property to
intermediaries that have or will agree to execute such Control Agreements. With
respect to any Uncertificated Securities (other than Uncertificated Securities
credited to a Securities Account) constituting Investment Property which is part
of the Collateral owned or held by any Grantor, such Grantor will cause each
Pledged Interests Issuer that is a Subsidiary of such Grantor or use
commercially reasonable efforts to cause each other issuer of such securities to
either (x) register the Administrative Agent as the registered owner thereof on
the books and records of the issuer, or (y) execute a Control Agreement relating
to such Investment Property pursuant to which the Pledged Interests Issuer or
other issuer agrees to comply with the Administrative Agent's instructions with
respect to such Uncertificated Securities without further consent by such
Grantor.
(c)    Certificated Securities (Stock Powers). Each Grantor agrees that all
Pledged Shares constituting Collateral that are Certificated Securities (and all
other certificated shares of Equity Interests constituting Collateral) delivered
by such Grantor pursuant to this Security Agreement will be accompanied by duly
endorsed undated blank stock powers, or other equivalent instruments of transfer
reasonably acceptable to the Administrative Agent. Each Grantor will promptly
deliver to the Administrative Agent such stock powers, instruments and similar
documents, reasonably satisfactory in form and substance to the Administrative
Agent, with respect to the Collateral as the Administrative Agent may reasonably
request and will, from time to time upon the reasonable request of the
Administrative Agent during the occurrence of any Event of Default, promptly
transfer any Pledged Shares, Pledged Interests or other shares of Equity
Interests constituting Collateral into the name of any nominee designated by the
Administrative Agent.
(d)    Continuous Pledge. Each Grantor agrees that it will, promptly (but in any
event no later than ten (10) Business Days) following receipt thereof, deliver
to the Administrative Agent possession of all originals of Pledged Interests,
Pledged Shares, Pledged Notes and any other Pledged Property, negotiable
Documents, Instruments, promissory notes and Chattel Paper, in each case
constituting Collateral and, in the case of Documents which have a stated amount
in excess of $500,000 individually or in the aggregate for all such Documents,
in the case of Instruments, promissory notes, and Pledged Notes which have a
stated amount in excess of $500,000 individually or in the aggregate for all
such Instruments, promissory notes, and Pledged Notes, and in the case of
Chattel Paper which has a stated amount in excess of $500,000 individually or in
the aggregate for all such Chattel Paper, that it acquires following the
Effective Date and shall deliver to the Administrative Agent a supplement to
Schedule I identifying any such new Pledged Interests, Pledged Shares, Pledged
Notes or other Pledged Property.
(e)    Voting Rights; Dividends, etc. Each Grantor agrees:

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




(i)    that promptly upon receipt of notice of the occurrence and continuance of
an Event of Default from the Administrative Agent and upon request therefor by
the Administrative Agent, so long as such Event of Default shall continue, to
deliver (properly endorsed where required hereby or requested by the
Administrative Agent) to the Administrative Agent all Distributions with respect
to Investment Property constituting Collateral, all interest principal and other
cash payments on Payment Intangibles, the Pledged Property and all Proceeds of
such Pledged Property or any other Collateral, in case thereafter received by
such Grantor, all of which shall be held by the Administrative Agent as
additional Collateral; and
(ii)    if an Event of Default shall have occurred and be continuing and the
Administrative Agent has notified such Grantor of the Administrative Agent's
intention to exercise its voting power under this Section 4.1(e)(ii),
(A) the Administrative Agent may exercise (to the exclusion of such Grantor) the
voting power and all other incidental rights of ownership with respect to any
Pledged Shares, Investment Property or other Equity Interests constituting
Collateral. EACH GRANTOR HEREBY GRANTS THE ADMINISTRATIVE AGENT AN IRREVOCABLE
PROXY (WHICH IRREVOCABLE PROXY SHALL CONTINUE IN EFFECT UNTIL SUCH EVENT OF
DEFAULT SHALL HAVE BEEN CURED OR WAIVED) EXERCISABLE UNDER SUCH CIRCUMSTANCES,
TO VOTE THE PLEDGED SHARES, PLEDGED INTERESTS, INVESTMENT PROPERTY AND SUCH
OTHER COLLATERAL; AND
(B) promptly to deliver to the Administrative Agent such additional proxies and
other documents as may be necessary to allow the Administrative Agent to
exercise such voting power.
All Distributions, interest, principal, cash payments, Payment Intangibles and
Proceeds that may at any time and from time to time be held by any Grantor but
which such Grantor is then obligated to deliver to the Administrative Agent,
shall, until delivery to the Administrative Agent, be held by such Grantor
separate and apart from its other property in trust for the Administrative
Agent. The Administrative Agent agrees that unless an Event of Default shall
have occurred and be continuing and the Administrative Agent shall have given
the notice referred to in Section 4.1(e), each Grantor shall be entitled to
receive and retain all Distributions and shall have the exclusive voting power,
and is granted a proxy, with respect to any Equity Interests (including any of
the Pledged Shares) constituting Collateral. Administrative Agent shall, upon
the written request of any Grantor, promptly deliver such proxies and other
documents, if any, as shall be reasonably requested by such Grantor which are
necessary to allow such Grantor to exercise that voting power with respect to
any such Equity Interests (including any of the Pledged Shares) constituting
Collateral; provided, however, that no vote shall be cast, or consent, waiver,
or ratification given, or action taken by such Grantor that would violate any
provision of the Credit Agreement or any other Credit Document (including this
Security Agreement).
SECTION 4.2.    Organizational Documents; Change of Name, etc. No Grantor will
change its state of incorporation, formation or organization or its name,
identity, organizational identification number or corporate structure unless
such Grantor shall have (a) given the Administrative Agent at least ten (10)
days' prior notice of such change and (b) taken all actions necessary or as
requested by the Administrative Agent

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




to ensure that the Liens on the Collateral granted in favor of the
Administrative Agent for the benefit of the Secured Parties remain perfected,
first-priority Liens (subject to Permitted Liens) subject to the terms hereof.
SECTION 4.3.    As to Accounts.
(a)    Each Grantor shall have the right to collect all Accounts so long as no
Event of Default shall have occurred and be continuing and delivery of notice in
writing by the Administrative Agent.
(b)    Upon (i) the occurrence and continuance of an Event of Default and (ii)
the delivery of notice in writing by the Administrative Agent to each Grantor,
all Proceeds of Collateral received by any Grantor shall be delivered in kind to
the Administrative Agent for deposit in a Deposit Account of such Grantor (A)
maintained with the Administrative Agent or (B) maintained at a depositary bank
other than the Administrative Agent to which such Grantor, the Administrative
Agent and the depositary bank have entered into a Control Agreement in form and
substance acceptable to the Administrative Agent in its sole discretion
providing that the depositary bank will comply with the instructions originated
by the Administrative Agent directing disposition of the funds in the account
without further consent by such Grantor (any such Deposit Accounts, together
with any other Accounts pursuant to which any portion of the Collateral is
deposited with the Administrative Agent, a "Collateral Account," and
collectively, the "Collateral Accounts"), and such Grantor shall not commingle
any such Proceeds, and shall hold separate and apart from all other property,
all such Proceeds in express trust for the benefit of the Administrative Agent
until delivery thereof is made to the Administrative Agent. Upon the cure or
waiver of all Events of Default, all funds in the Collateral Account shall be
returned to the applicable Grantors.
(c)    Following the delivery of notice pursuant to clause (b)(ii), the
Administrative Agent shall have the right to apply any amount in the Collateral
Account to the payment of any Secured Obligations which are due and payable or
in accordance with the Credit Documents.
(d)    With respect to each of the Collateral Accounts, it is hereby confirmed
and agreed that (i) deposits in such Collateral Account are subject to a
security interest as contemplated hereby, (ii) such Collateral Account shall be
under the control of the Administrative Agent, provided that the Administrative
Agent shall have entered into a Control Agreement with respect to any Accounts
that are maintained with a bank other than the Administrative Agent and (iii)
the Administrative Agent shall have the sole right of withdrawal over such
Collateral Account; provided that withdrawals shall only be made during the
existence of an Event of Default.
(e)    No Grantor shall adjust, settle, or compromise the amount or payment of
any Receivable, nor release wholly or partly any account debtor or obligor
thereof, nor allow any credit or discount thereon; provided that, a Grantor may
make such adjustments, settlements or compromises and release wholly or partly
any account debtor or obligor thereof and allow any credit or discounts thereon
so long as (i) no Event of Default has occurred and is continuing, (ii) such
action is taken in the ordinary course of business and consistent with past
practices, and (iii) such action is, in such Grantor's good faith business
judgment, commercially reasonable.
SECTION 4.4.    As to Grantor's Use of Collateral.
(a)    Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory normally

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




held by such Grantor for such purpose, and use and consume, in the ordinary
course of its business, any raw materials, work in process or materials normally
held by such Grantor for such purpose, (ii) shall, at its own expense, endeavor
to collect, as and when due, all amounts due with respect to any of the
Collateral, including the taking of such action with respect to such collection
as the Administrative Agent may reasonably request following the occurrence and
during the continuance of an Event of Default or, in the absence of such
request, as such Grantor may deem advisable, and (iii) may grant, in the
ordinary course of business, to any party obligated on any of the Collateral,
any rebate, refund or allowance to which such party may be lawfully entitled,
and may accept, in connection therewith, the return of Goods, the sale or lease
of which shall have given rise to such Collateral.
(b)    At any time following the occurrence and during the continuance of an
Event of Default, whether before or after the maturity of any of the Secured
Obligations, the Administrative Agent may (i) revoke any or all of the rights of
any Grantor set forth in clause (a), (ii) notify any parties obligated on any of
the Collateral to make payment to the Administrative Agent of any amounts due or
to become due thereunder, and (iii) enforce collection of any of the Collateral
by suit or otherwise and surrender, release, or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any indebtedness thereunder or evidenced thereby.
(c)    Upon request of the Administrative Agent following the occurrence and
during the continuance of an Event of Default, each Grantor will, at its own
expense, notify any parties obligated on any of the Collateral to make payment
to the Administrative Agent of any amounts due or to become due thereunder.
(d)    At any time following the occurrence and during the continuation of an
Event of Default, the Administrative Agent may endorse, in the name of the
applicable Grantor, any item, howsoever received by the Administrative Agent,
representing any payment on or other Proceeds of any of the Collateral.
SECTION 4.5.    As to Equipment and Inventory and Goods. Each Grantor
hereby agrees that it shall keep all of the Equipment and Inventory (other than
Inventory sold in the ordinary course of business) and Goods material to the
conduct of such Grantor's business located in a jurisdiction within the United
States of America or its offshore waters where all representations and
warranties set forth in Article III shall be true and correct, and all action
required pursuant to the second sentence of Section 4.12 shall have been taken
with respect to the Equipment and Inventory and Goods. Notwithstanding the
foregoing, the Grantors may continue to keep Equipment and Inventory and Goods
located in a jurisdiction outside of the United States of America or its
offshore waters as of the Closing Date but may not move any Collateral to a
jurisdiction outside of the United States of America or its offshore waters
without the written consent of the Administrative Agent. Each Grantor agrees to
take such action (or cause its Subsidiaries to take such action), including
endorsing certificates of title or executing applications for transfer of title,
as is reasonably required by the Administrative Agent to enable it to properly
perfect and protect its Lien on all Certificated Equipment (other than any such
item of Certificated Equipment with a book value of less than $200,000
individually and $1,000,000 in the aggregate for all such Certificated
Equipment) and to transfer the same.
SECTION 4.6.    As to Intellectual Property Collateral. Each Grantor covenants
and agrees to comply with the following provisions as such provisions relate to
any Intellectual Property Collateral material to the operations or business of
such Grantor:

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




(a)    such Grantor will not (i) do or fail to perform any act whereby any
material Patent Collateral may lapse or become abandoned or dedicated to the
public or unenforceable, (ii) permit any of its licensees to (A) fail to
continue to use any of the Trademark Collateral in order to maintain all of the
Trademark Collateral in full force, free from any claim of abandonment for
non‑use, (B) fail to maintain as in the past the quality of products and
services offered under all of the Trademark Collateral, (C) fail to employ all
of the Trademark Collateral registered with any federal or state or foreign
authority with an appropriate notice of such registration, (D) adopt or use any
other Trademark which is confusingly similar or a colorable imitation of any of
the Trademark Collateral, (E) use any of the Trademark Collateral registered
with any federal, state or foreign authority except for the uses for which
registration or application for registration of all of the Trademark Collateral
has been made, or (F) do or permit any act or knowingly omit to do any act
whereby any of the Trademark Collateral may lapse or become invalid or
unenforceable, or (iii) do or permit any act or knowingly omit to do any act
whereby any of the Copyright Collateral or any of the Trade Secrets Collateral
may lapse or become invalid or unenforceable or placed in the public domain
except upon expiration of the end of an unrenewable term of a registration
thereof, unless, in the case of any of the foregoing requirements in clauses
(i), (ii) and (iii), such Grantor shall reasonably and in good faith determine
that any of such Intellectual Property Collateral is of negligible economic
value to such Grantor;
(b)    such Grantor shall promptly notify the Administrative Agent if it knows
that any application or registration relating to any material item of the
Intellectual Property Collateral may become abandoned or dedicated to the public
or placed in the public domain or invalid or unenforceable, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any foreign counterpart
thereof or any court) regarding such Grantor's ownership of any of the
Intellectual Property Collateral, its right to register the same or to keep and
maintain and enforce the same;
(c)    in no event will such Grantor or any of its agents, employees, designees
or licensees file an application for the registration of any material
Intellectual Property Collateral with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, unless it promptly
informs the Administrative Agent, and upon request of the Administrative Agent
(subject to the terms of the Credit Agreement), executes and delivers all
agreements, instruments and documents as the Administrative Agent may reasonably
request to evidence the Administrative Agent's security interest in such
Intellectual Property Collateral;
(d)    such Grantor will take all necessary steps, including in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office or (subject to the terms of the Credit Agreement) any similar
office or agency in any other country or any political subdivision thereof, to
maintain and pursue any application (and to obtain the relevant registration)
filed with respect to, and to maintain any registration of, each material
Intellectual Property Collateral, including the filing of applications for
renewal, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and the payment of fees and taxes
(except to the extent that dedication, abandonment or invalidation is permitted
under the foregoing clause (a) or (b));
(e)    upon obtaining an interest in any material Intellectual Property by such
Grantor, such Grantor shall deliver a supplement to Schedule II identifying such
new Intellectual Property; and

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




(f)    upon obtaining an interest in any material Intellectual Property by such
Grantor or, following the occurrence and during the continuance of an Event of
Default, upon the request of the Administrative Agent, such Grantor shall
deliver all agreements, instruments and documents the Administrative Agent may
reasonably request to evidence the Administrative Agent's security interest in
such Intellectual Property Collateral and as may otherwise be required to
acknowledge or register or perfect the Administrative Agent's interest in any
part of such item of Intellectual Property Collateral unless such Grantor shall
determine in good faith (with the consent of the Administrative Agent) that any
Intellectual Property Collateral is of negligible economic value to such
Grantor.
SECTION 4.7.    As to Letter of Credit Rights.
(a)    Each Grantor, by granting a security interest in its Letter of Credit
Rights to the Administrative Agent, intends to (and hereby does) collaterally
assign to the Administrative Agent its rights (including its contingent rights )
to the Proceeds of all Letter of Credit Rights of which it is or hereafter
becomes a beneficiary or assignee. Promptly following the date on which any
Grantor obtains any Letter of Credit Rights after the date hereof, such Grantor
shall (i) deliver a supplement to Schedule II identifying such new Letter of
Credit Right and (ii) with respect to Letter of Credit Rights in excess of
$500,000, cause the issuer of each Letter of Credit and each nominated person
(if any) with respect thereto to consent to such assignment of the Proceeds
thereof in a consent agreement in form and substance reasonably satisfactory to
the Administrative Agent and deliver written evidence of such consent to the
Administrative Agent.
(b)    During the existence of an Event of Default, each Grantor will, promptly
upon request by the Administrative Agent, (i) notify (and each Grantor hereby
authorizes the Administrative Agent to notify) the issuer and each nominated
person with respect to each of the Letters of Credit that the Proceeds thereof
have been assigned to the Administrative Agent hereunder and that any payments
due or to become due in respect thereof are to be made directly to the
Administrative Agent and (ii) arrange for the Administrative Agent to become the
transferee beneficiary of each Letter of Credit.
SECTION 4.8.    As to Commercial Tort Claims. Each Grantor covenants and agrees
that, until the Termination Date, with respect to any Commercial Tort Claim in
excess of $500,000 individually or in the aggregate hereafter arising, it shall
deliver to the Administrative Agent a supplement to Schedule II in form and
substance reasonably satisfactory to the Administrative Agent, identifying such
new Commercial Tort Claims.
SECTION 4.9.    As to Electronic Chattel Paper and Transferable Records. If any
Grantor at any time holds or acquires an interest in any electronic Chattel
Paper or any "transferable record," as that term is defined in Section 201 of
the U.S. Federal Electronic Signatures in Global and National Commerce Act, or
in Section 16 of the U.S. Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction, with a value in excess of $500,000 in the aggregate,
such Grantor shall promptly notify the Administrative Agent thereof and, at the
request of the Administrative Agent, shall take such action as the
Administrative Agent may request to vest in the Administrative Agent control
(for the ratable benefit of Secured Parties) under Section 9-105 of the UCC of
such electronic Chattel Paper or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record. The Administrative Agent agrees
with each Grantor that the Administrative Agent will arrange, pursuant to
procedures reasonably satisfactory to the Administrative Agent and so long as
such procedures will not result in the Administrative Agent's loss of control,
for such Grantor to make alterations to the electronic Chattel

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




Paper or transferable record permitted under Section 9-105 of the UCC or, as the
case may be, Section 201 of the U.S. Federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the U.S. Uniform Electronic Transactions
Act for a party in control to allow without loss of control, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Grantor with respect to such electronic Chattel Paper or
transferable record.
SECTION 4.10.    As to Certificated Equipment. Each Grantor shall cause all
Certificated Equipment to be properly titled in the name of the appropriate
Grantor and to have the Administrative Agent's Lien granted hereunder on such
Certificated Equipment (other than any such item of Certificated Equipment with
a book value of less than $200,000 individually and $1,000,000 in the aggregate
for all such Certificated Equipment) properly noted on the certificate of title
with respect thereof as required under the Credit Agreement.
SECTION 4.11.    Transfers and Other Liens. No Grantor shall: (a) sell, assign
(by operation of law or otherwise) or otherwise dispose of any of the
Collateral, except Inventory in the ordinary course of business or as
specifically permitted by the Credit Agreement, or (b) create or suffer to exist
any Lien or other charge or encumbrance upon or with respect to any of the
Collateral to secure Debt of any Person or entity, except for the security
interest created by this Security Agreement and except for Liens specifically
permitted by the Credit Agreement.
SECTION 4.12.    Further Assurances, etc. Each Grantor shall warrant and defend
the right and title herein granted unto the Administrative Agent in and to the
Collateral (and all right, title and interest represented by the Collateral)
against the claims and demands of all Persons whomsoever, subject to Permitted
Liens. Each Grantor agrees that, from time to time at its own expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that the Administrative Agent may
reasonably request, in order to perfect, preserve and protect any security
interest granted or purported to be granted hereby or to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral subject to the terms hereof. Each Grantor agrees
that, upon the acquisition after the date hereof by such Grantor of any
Collateral, with respect to which the security interest granted hereunder is not
perfected automatically upon such acquisition, to take such actions with respect
to such Collateral or any part thereof as required by the Credit Documents.
Without limiting the generality of the foregoing, each Grantor will:
(a)    from time to time upon the request of the Administrative Agent, promptly
deliver to the Administrative Agent such stock powers, instruments and similar
documents, reasonably satisfactory in form and substance to the Administrative
Agent, with respect to such Collateral as the Administrative Agent may
reasonably request and will, from time to time upon the request of the
Administrative Agent, after the occurrence and during the continuance of any
Event of Default, (i) promptly transfer any securities constituting Collateral
into the name of any nominee designated by the Administrative Agent and (ii) if
any Collateral shall be evidenced by an Instrument, negotiable Document,
promissory note or tangible Chattel Paper, deliver and pledge to the
Administrative Agent hereunder such Instrument, negotiable Document, promissory
note, Pledged Note or tangible Chattel Paper duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
satisfactory to the Administrative Agent;
(b)    file (and hereby authorize the Administrative Agent to file) such filing
statements or continuation statements, or amendments thereto, and such other
instruments or notices (including any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




to any version thereof), as may be necessary or that the Administrative Agent
may request in order to perfect and preserve the security interests and other
rights granted or purported to be granted to the Administrative Agent hereby.
The authorization contained in this Section 4.13 shall be irrevocable and
continuing until the Termination Date;
(c)    deliver to the Administrative Agent and at all times keep pledged to the
Administrative Agent pursuant hereto, on a first‑priority, perfected basis
(except for Permitted Liens), at the request of the Administrative Agent, all
Investment Property constituting Collateral, all Distributions with respect
thereto (which shall only be delivered to the Administrative Agent during the
continuance of a Default), and all interest and principal with respect to
promissory notes, and all Proceeds and rights from time to time received by or
distributable to such Grantor in respect of any of the foregoing Collateral;
(d)    not take or omit to take any action the taking or the omission of which
would result in any impairment or alteration of any obligation of the maker of
any Payment Intangible or other Instrument constituting Collateral, except as
provided in Section 4.4;
(e)    not create any tangible Chattel Paper without placing a legend on such
tangible Chattel Paper reasonably acceptable to the Administrative Agent
indicating that the Administrative Agent has a security interest in such Chattel
Paper;
(f)    furnish to the Administrative Agent, from time to time at the
Administrative Agent's request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail; and
(g)    do all things reasonably requested by the Administrative Agent in
accordance with this Security Agreement in order to enable the Administrative
Agent to have and maintain control over the Collateral consisting of Investment
Property, Deposit Accounts, Letter of Credit Rights and Electronic Chattel
Paper.
Each Grantor agrees that a carbon, photographic or other reproduction of this
Security Agreement or any UCC financing statement covering the Collateral or any
part thereof shall be sufficient as a UCC financing statement where permitted by
law. Each Grantor hereby authorizes the Administrative Agent to file financing
statements describing as the collateral covered thereby "all of the debtor's
personal property or assets" or words to that effect, notwithstanding that such
wording may be broader in scope than the Collateral described in this Security
Agreement.
ARTICLE V    
THE ADMINISTRATIVE AGENT
SECTION 5.1.    Administrative Agent Appointed Attorney‑in‑Fact. Each Grantor
hereby irrevocably appoints the Administrative Agent its attorney‑in‑fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time in the Administrative Agent's
discretion, following the occurrence and during the continuance of an Event of
Default, to take any action and to execute any instrument which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Security Agreement, including (a) to ask, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipts for moneys due
and to become due under or in respect

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




of any of the Collateral, (b) to receive, endorse, and collect any drafts or
other Instruments, Documents and Chattel Paper, in connection with clause (a)
above, (c) to file any claims or take any action or institute any proceedings
which the Administrative Agent may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent with respect to any of the Collateral, and (d) to perform
the affirmative obligations of such Grantor hereunder. EACH GRANTOR HEREBY
ACKNOWLEDGES, CONSENTS AND AGREES THAT THE POWER OF ATTORNEY GRANTED PURSUANT TO
THIS SECTION 5.1 IS IRREVOCABLE AND COUPLED WITH AN INTEREST AND SHALL BE
EFFECTIVE UNTIL THE TERMINATION DATE.
SECTION 5.2.    Administrative Agent May Perform. If any Grantor fails to
perform any agreement contained herein the Administrative Agent may itself
perform, or cause performance of, such agreement, and the expenses of the
Administrative Agent incurred in connection therewith shall be payable by such
Grantor pursuant to Section 9.1 of the Credit Agreement and the Administrative
Agent may from time to time take any other action which the Administrative Agent
reasonably deems necessary for the maintenance, preservation or protection of
any of the Collateral or of its security interest therein.
SECTION 5.3.    Administrative Agent Has No Duty. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or responsibility
for (a) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property and any other Pledged Property, whether or not the Administrative Agent
has or is deemed to have knowledge of such matters, or (b) taking any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral.
SECTION 5.4.    Reasonable Care. The Administrative Agent is required to
exercise reasonable care in the custody and preservation of any of the
Collateral in its possession; provided, that the Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
of the Collateral (a) if such Collateral is accorded treatment substantially
equal to that which the Administrative Agent accords its own personal property,
or (b) if the Administrative Agent takes such action for that purpose as any
Grantor reasonably requests in writing at times other than upon the occurrence
and during the continuance of an Event of Default; provided, further, that
failure of the Administrative Agent to comply with any such request at any time
shall not in itself be deemed a failure to exercise reasonable care.
ARTICLE VI    
REMEDIES
SECTION 6.1.    Certain Remedies. If any Event of Default shall have occurred
and be continuing, subject to the terms of the Intercreditor Agreement:
(a)    The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may (i)
take possession of any Collateral not already in its possession without demand
and without legal process, (ii) require any Grantor to, and each Grantor hereby
agrees that it will, at its expense and upon request of the Administrative Agent
forthwith, assemble all or part of the Collateral as directed by the
Administrative Agent and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties, (iii)

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




subject to applicable law or agreements with landlords, enter onto the property
where any Collateral is located and take possession thereof without demand and
without legal process, and (iv) without notice except as specified below, lease,
license, sell or otherwise dispose of the Collateral or any part thereof in one
or more parcels at public or private sale, at any of the Administrative Agent's
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Administrative Agent may deem commercially reasonable. Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days' prior notice to the applicable Grantor of the time and
place of any public sale or the time of any private sale is to be made shall
constitute reasonable notification; provided, however, that with respect to
Collateral that is (x) perishable or threatens to decline speedily in value, or
(y) is of a type customarily sold on a recognized market (including but not
limited to, Investment Property), no notice of sale or disposition need be
given. For purposes of this Article VI, notice of any intended sale or
disposition of any Collateral may be given by first-class mail, hand-delivery
(through a delivery service or otherwise), facsimile or email, and shall be
deemed to have been "sent" upon deposit in the U.S. Mails with adequate postage
properly affixed, upon delivery to an express delivery service or upon
electronic submission through telephonic or internet services, as applicable.
The Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.
(b)    Each Grantor that is or may become a fee estate owner of property where
any Collateral is located agrees and acknowledges that (i) Administrative Agent
may remove the Collateral or any part thereof from such property in accordance
with statutory law appertaining thereto without objection, delay, hindrance or
interference by such Grantor and in such case such Grantor will make no claim or
demand whatsoever against the Collateral, (ii)  it will (x) cooperate with
Administrative Agent in its efforts to assemble and/or remove all of the
Collateral located on the such property; (y) permit Administrative Agent and its
agents to enter upon such property and occupy the property at any or all times
to conduct an auction or sale, and/or to inspect, audit, examine, safeguard,
assemble, appraise, display, remove, maintain, prepare for sale or lease,
repair, lease, transfer, auction and/or sell the Collateral; and (z) not hinder
Administrative Agent's actions in enforcing its security interest in the
Collateral.
(c)    Each Grantor agrees and acknowledges that a commercially reasonable
disposition of Inventory, Equipment, Goods, Computer Hardware and Software
Collateral, or Intellectual Property may be by lease or license of, in addition
to the sale of, such Collateral. Each Grantor further agrees and acknowledges
that the following shall be deemed a reasonable commercial disposition: (i) a
disposition made in the usual manner on any recognized market, (ii) a
disposition at the price current in any recognized market at the time of
disposition, and (iii) a disposition in conformity with reasonable commercial
practices among dealers in the type of property subject to the disposition.
(d)    All cash Proceeds received by the Administrative Agent in respect of any
sale of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Administrative Agent against, all or any part
of the Secured Obligations as set forth in Section 7.6 of the Credit Agreement.
The Administrative Agent shall not be obligated to apply or pay over for
application noncash proceeds of collection or enforcement unless (i) the failure
to do so would be commercially unreasonable, and (ii) the affected party has
provided the Administrative Agent with a written demand to apply or pay over
such noncash proceeds on such basis.

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




(e)    The Administrative Agent may do any or all of the following: (i) transfer
all or any part of the Collateral into the name of the Administrative Agent or
its nominee, with or without disclosing that such Collateral is subject to the
Lien hereunder, (ii) notify the parties obligated on any of the Collateral to
make payment to the Administrative Agent of any amount due or to become due
thereunder, (iii) withdraw, or cause or direct the withdrawal, of all funds with
respect to the Collateral Account, (iv) enforce collection of any of the
Collateral by suit or otherwise, and surrender, release or exchange all or any
part thereof, or compromise or extend or renew for any period (whether or not
longer than the original period) any obligations of any nature of any party with
respect thereto, (v) endorse any checks, drafts, or other writings in the
applicable Grantor's name to allow collection of the Collateral, (vi) take
control of any Proceeds of the Collateral, or (vii) execute (in the name, place
and stead of the applicable Grantor) endorsements, assignments, stock powers and
other instruments of conveyance or transfer with respect to all or any of the
Collateral.
SECTION 6.2.    Compliance with Restrictions. Each Grantor agrees that in any
sale of any of the Collateral whenever an Event of Default shall have occurred
and be continuing, the Administrative Agent is hereby authorized to comply with
any limitation or restriction in connection with such sale as it may be advised
by counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and each
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Administrative Agent be liable nor accountable to such Grantor for
any discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.
SECTION 6.3.    Indemnity. EACH GRANTOR HEREBY INDEMNIFIES AND HOLDS HARMLESS
THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND EACH LENDER AND EACH OF THEIR
AFFILIATES AND EACH THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND
ADVISORS (EACH, AN "INDEMNITEE") FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES,
LOSSES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS' FEES) THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED
AGAINST ANY INDEMNITEE, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY
REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION,
LITIGATION, OR PROCEEDING OR PREPARATION OF DEFENSE IN CONNECTION THEREWITH)
THIS SECURITY AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE APPLICABLE INDEMNITEE,
EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH INDEMNITEE'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
SECTION 6.4.    Warranties. The Administrative Agent may sell the Collateral
without giving any warranties or representations as to the Collateral. The
Administrative Agent may disclaim any warranties of title or the like. Each
Grantor agrees that this procedure will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




ARTICLE VII    
MISCELLANEOUS PROVISIONS
SECTION 7.1.    Credit Document. This Security Agreement is a Credit Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof, including Article 9 thereof.
SECTION 7.2.    Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon each Grantor and its successors,
permitted transferees and permitted assigns and, subject to the limitations set
forth in the Credit Agreement, shall inure to the benefit of and be enforceable
by each Secured Party and its successors, permitted transferees and permitted
assigns; provided that, no Grantor shall assign any of its obligations hereunder
(unless otherwise permitted under the terms of the Credit Agreement or this
Security Agreement).
SECTION 7.3.    Amendments, etc. No amendment to or waiver of any provision of
this Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent (on
behalf of the Lenders or the Majority Lenders, as the case may be, pursuant to
Section 9.3 of the Credit Agreement) and such Grantor and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
SECTION 7.4.    Notices. Except as otherwise provided in this Security
Agreement, all notices and other communications provided for hereunder shall be
made in accordance with the terms of Section 9.9 of the Credit Agreement. Except
as otherwise provided in this Security Agreement, all such notices and
communications shall be effective when delivered.
SECTION 7.5.    No Waiver; Remedies. In addition to, and not in limitation of
Section 2.7, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.
SECTION 7.6.    Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.
SECTION 7.7.    Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.
SECTION 7.8.    Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.
SECTION 7.9.    Consent as Holder of Equity and as Pledged Interest Issuer. Each
Grantor hereby (a) consents to the execution by each other Grantor of this
Security Agreement and grant by each other

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




Grantor of a security interest, encumbrance, pledge and hypothecation in all
Pledged Interests and other Collateral of such other Grantor to the
Administrative Agent pursuant hereto, (b) without limiting the generality of the
foregoing, consents to the transfer of any Pledged Interest to the
Administrative Agent or its nominee following an Event of Default and to the
substitution of the Administrative Agent or its nominee as a partner under the
limited partnership agreement or as a member under the limited liability company
agreement, in any case, as heretofore and hereafter amended, and (c) to the
extent such Grantor is also a Pledged Interest Issuer, agrees to comply with
instructions with respect to the applicable Pledged Interests originated by the
Administrative Agent without further consent of any other Grantor without
further consent of any other Grantor if an Event of Default has occurred and is
continuing. Furthermore, each Grantor as the holder of any Equity Interests in a
Pledged Interests Issuer that is a Subsidiary of such Grantor hereby (i) waives
all rights of first refusal, rights to purchase, and rights to consent to
transfer (to any Secured Party or to any purchaser resulting from the exercise
of a Secured Party's remedy provided hereunder or under applicable law) and (ii)
if required by the organizational documents of such Pledged Interests Issuer,
agrees to cause such Pledged Interests Issuer to register the Lien granted
hereunder and encumbering such Equity Interests in the registry books of such
Pledged Interests Issuer.
SECTION 7.10.    Additional Grantors. Additional Domestic Subsidiaries of
Borrower may from time to time enter into this Security Agreement as a Grantor.
Upon execution and delivery after the date hereof by the Administrative Agent
and such Subsidiary of an instrument in the form of Annex 1, such Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as a Grantor herein. The execution and delivery of any instrument adding
an additional Grantor as a party to this Security Agreement shall not require
the consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.
SECTION 7.11.    Conflicts with Credit Agreement. To the fullest extent
possible, the terms and provisions of the Credit Agreement shall be read
together with the terms and provisions of this Security Agreement so that the
terms and provisions of this Security Agreement do not conflict with the terms
and provisions of the Credit Agreement; provided, however, notwithstanding the
foregoing, in the event that any of the terms or provisions of this Security
Agreement conflict with any terms or provisions of the Credit Agreement, the
terms or provisions of the Credit Agreement shall govern and control for all
purposes; provided that the inclusion in this Security Agreement of terms and
provisions, supplemental rights or remedies in favor of the Administrative Agent
not addressed in the Credit Agreement shall not be deemed to be in conflict with
the Credit Agreement and all such additional terms, provisions, supplemental
rights or remedies contained herein shall be given full force and effect.
SECTION 7.12.    Governing Law; Service of Process This Security Agreement shall
be deemed a contract under, and shall be governed by, and construed and enforced
in accordance with, the laws of the State of Texas. Each Grantor hereby agrees
that service of copies of the summons and complaint and any other process which
may be served in any such action or proceeding may be made by mailing or
delivering a copy of such process to such Grantor at its address set forth in
this Security Agreement. Nothing in this Section shall affect the rights of any
Secured Party to serve legal process in any other manner permitted by the law or
affect the right of any Secured Party to bring any action or proceeding against
any Grantor or its Property in the courts of any other jurisdiction.
SECTION 7.13.    Submission to Jurisdiction. Each party hereto hereby
irrevocably submits to the jurisdiction of any Texas state or federal court
sitting in Houston, Texas in any action or proceeding arising out of or relating
to this Guaranty or the other Credit Documents, and each party hereto hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such court. Each party hereto hereby unconditionally
and irrevocably waives, to the fullest extent it may

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




effectively do so, any right it may have to the defense of an inconvenient forum
to the maintenance of such action or proceeding. Each Grantor hereby agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
SECTION 7.14.    Waiver of Jury. THE GRANTORS HEREBY ACKNOWLEDGE THAT THEY HAVE
BEEN REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 7.15.    Amendment and Restatement. This Security Agreement is an
amendment and restatement of the Existing Security Agreement, and this Security
Agreement is not a novation of the Existing Security Agreement. The rights,
titles, Liens, security interests, and assignments created and granted by the
Existing Security Agreement are hereby renewed, continued, amended, restated and
supplemented to the fullest extent legally permitted, and nothing contained
herein is intended to impair or extinguish the Liens, security interests,
assignments, privileges and priorities of the Existing Security Agreement, as
hereby amended and restated, and such Liens, security interests, assignments and
privileges are and will remain in full force and effect. The parties hereto
expressly recognize and confirm their intent to continue the effectiveness and
priority of the Liens, security interests, assignments and privileges granted
under the Existing Security Agreement, as hereby renewed, extended, and modified
to secure the Secured Obligations.
THIS SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT REFERRED TO IN THIS SECURITY AGREEMENT, REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of this page intentionally left blank. Signature pages to follow.]

Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Responsible Officer as of the
date first above written.
GRANTORS


HI-CRUSH PARTNERS LP
By: Hi-Crush GP LLC, its general partner
By:______________________________________    
Name:                            
Title:                            


HI-CRUSH WYEVILLE LLC
By:______________________________________    
Name:                            
Title:                            


HI-CRUSH CHAMBERS LLC
By:______________________________________    
Name:                            
Title:                            


HI-CRUSH OPERATING LLC
By:______________________________________    
Name:                            
Title:                            


HI-CRUSH RAILROAD LLC


By:______________________________________    
Name:                            
Title:                            


D & I SILICA, LLC.
By:______________________________________    
Name:                            
Title:                            





Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




HI-CRUSH FINANCE CORP.
By:______________________________________    
Name:                            
Title:                            


HI-CRUSH AUGUSTA ACQUISITION CO. LLC
By:______________________________________    
Name:                            
Title:                            


HI-CRUSH AUGUSTA LLC
By:______________________________________    
Name:                            
Title:                            



Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:

AMEGY BANK NATIONAL ASSOCIATION


By:______________________________________    
Name:                            
Title:                            





Exhibit F – Form of Amended and Restated Pledge and Security Agreement
    